ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

FOND

ARRET DU 16 MARS 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

MERITS

JUDGMENT OF 16 MARCH 2001

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

FOND

ARRET DU 16 MARS 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

MERITS

JUDGMENT OF 16 MARCH 2001
Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, fond, arrêt,
C.J. Recueil 2001, p. 40

Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Merits, Judgment,
LC.J. Reports 2001, p. 40

 

N° de vente:
ISSN 0074-4441 Sales number

ISBN 92-1-070919-5

 

820

 

 
16 MARS 2001

ARRÊT

DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREÏN)

FOND

MARITIME DELIMITATION AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR ». BAHRAIN)

MERITS

16 MARCH 2001

JUDGMENT
40

COUR INTERNATIONALE DE JUSTICE

2001 ANNEE 2001
16 mars
Rôle général
n° 87 16 mars 2001

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

FOND

Différend territorial — Revendications des Parties.

Cadre géographique — Contexte historique — Etats anciennement protégés
par la Grande-Bretagne — Bons offices du roi d'Arabie saoudite — « Formule
bahreïnite» — « Procès-verbal» de Doha.

Zubarah — Contenu et portée des accords conclus les 6 et 12 septembre 1868
entre le Gouvernement britannique et les chefs de Bahreïn et de Qatar, respec-
tivement — Absence d'actes directs d'autorité de Bahreïn — Non-pertinence des
liens d’allégeance entre la tribu des Naim et le souverain de Bahreïn — Recon-
naissance de l'autorité gatarie par les Britanniques et les Ottomans — Conven-
tion anglo-ottomane non ratifiée du 29 juillet 1913 et traité anglo-ottoman du
9 mars 1914 — Position du Gouvernement britannique — Actes d'autorité du
souverain de Qatar — Evénements de 1937.

Îles Hawar — « Formule bahreïnite» — Nature et portée juridique de la déci-
sion britannique du 11 juillet 1939 — Validité de la décision — Consentement
des Parties à la procédure — Absence de vices de procédure — Absence de moti-
vation — Opposabilité — Portée des protestations officielles de Qatar — Non-
nécessité pour la Cour de se prononcer sur le titre originaire, la proximité
géographique et l'unité territoriale, les effectivités et le principe de l'uti possi-
detis juris.

Janan et Hadd Janan — Absence de définition des iles Hawar dans la décision
britannique du 11 juillet 1939 — Listes produites par Bahreïn en 1936, 1937,
1938 et 1946 — Lettres adressées le 23 décembre 1947 aux souverains de Qatar
et de Bahreïn par le Gouvernement britannique — Interprétation faisant foi de
la décision britannique du 11 juillet 1939.

Demande tendant au tracé d'une limite maritime unique — Délimitation
de diverses juridictions — Délimitation de la mer territoriale de deux Etats dont
les côtes se font face — Délimitation du plateau continental et de la zone

4
41 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

économique exclusive de deux Etats dont les côtes sont comparables à des côtes
adjacentes.

Droit applicable à la délimitation — Convention de 1958 sur la mer territo-
riale et la zone contiguë — Convention des Nations Unies sur le droit de la mer
de 1982 — Droit international coutumier.

Méthode consistant à tracer une ligne d’équidistance à titre provisoire et à
l'ajuster compte tenu des circonstances spéciales ou pour parvenir à un résultat
équitable.

Détermination des lignes de base et des points de base — Côtes pertinentes —
Lignes de base pertinentes — Laisse de basse mer et lignes de base droites —
Prétention à la qualité d'Etat archipel — Caractère définitif de l'arrêt.

Fasht al Azm — Partie d’ile ou haut-fond découvrant.

Qit'at Jaradah — Qualité d'île — Actes accomplis à titre de souverain —
Construction d'aides à la navigation.

Fasht ad Dibal — Haut-fond découvrant — Hauts-fonds découvrants situés
dans la mer territoriale d'un seul Etat — Hauts-fonds découvrants situés dans la
zone de chevauchement des mers territoriales de deux Etats — Question de
l'appropriation.

Equidistancelcirconstances spéciales — Situation et caractère exigu d'une ile.

Principes équitables/circonstances pertinentes — Banes d'huîtres perlières —
Ligne de partage des fonds marins établie en 1947 par le Gouvernement britan-
nique — Longueur respective des côtes pertinentes — Fasht al Jarim — Effet de
cette formation maritime sur la délimitation.

Délimitation opérée sans porter atteinte aux droits des Etats tiers.

Ligne unique de délimitation — Coordonnées de cette ligne.

Eaux séparant les îles Hawar des autres îles bahreïnites — Absence d'eaux
intérieures — Droit de passage inoffensif — Passage des navires gataris dans les
eaux territoriales bahreïnites.

ARRÊT

Présents: M. GUILLAUME, président; M. Sut, vice-président; MM. Opa,
BEDJAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, M7 Hicoins, MM. PARRA-ARANGUREN, KOOIJMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, juges; MM. Torres BERNARDEZ,
Fortier, juges ad hoc; M. Couvrevr, greffier.

En l’affaire de la délimitation maritime et des questions territoriales,
entre

l'Etat de Qatar,
représenté par

S. Exc. M. Abdullah bin Abdulatif Al-Muslemani, secrétaire général du
cabinet du Gouvernement de l'Etat de Qatar,

comme agent et conseil;
M. Adel Sherbini, conseiller juridique,
42  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

M. Sami Abushaikha, expert juridique,
comme conseils ;

M. Eric David, professeur de droit international à l’Université libre de
Bruxelles,

M. Ali bin Fetais Al-Meri, directeur des affaires juridiques, Diwan Amiri,

M. Jean-Pierre Quéneudec, professeur de droit international à l'Université de
Paris I (Panthéon-Sorbonne),

M. Jean Salmon, professeur émérite de droit international à l'Université libre
de Bruxelles, membre de l’Institut de droit international,

M. R. K. P. Shankardass, Senior Advocate à la Cour suprême de l’Inde,
ancien président de l'Association internationale du barreau,

Sir Ian Sinclair, K.C.M.G., Q.C., Barrister at Law, membre de l’Institut de
droit international,

Sir Francis Vallat, G.B.E., K.C.M.G., Q.C., professeur émérite de droit
international à l’Université de Londres, membre honoraire de l’Institut de
droit international,

M. Rodman R. Bundy, avocat à la Cour d’appel de Paris, membre du bar-
reau de New York, cabinet Frere Cholmeley/Eversheds, Paris,

M'° Nanette E. Pilkington, avocat à la Cour d'appel de Paris, cabinet Frere
Cholmeley/Eversheds, Paris,

comme conseils et avocats;

M Chery! Dunn, membre du barreau de Etat de Californie, cabinet Frere
Cholmeley/Eversheds, Paris,

M™ Inés Sabine Wilk, Rechtsanwalt à la Cour d’appel, membre de la
chambre des avocats de Berlin,

comme conseils ;

M. Scott B. Edmonds, directeur du service des levés cartographiques, société
MapQuest.com, Columbia, Maryland (Etats-Unis d'Amérique),

M. Robert C. Rizzutti, administrateur de projet, société MapQuest.com,
Columbia, Maryland (Etats-Unis d'Amérique),

M°® Stephanie K. Clark, cartographe hors classe, société MapQuest.com,
Columbia, Maryland (Etats-Unis d’Amérique),

comme experts ;

S. Exc. le cheikh Hamad bin Jassim bin Jabor Al-Thani, ministre des affaires
étrangères de l'Etat de Qatar,

S. Exc. M. Ahmed bin Abdullah Al-Mahmoud, ministre d'Etat aux affaires
étrangères de l’Etat de Qatar,

comme observateurs,
et

l'Etat de Bahreïn,

représenté par
S. Exc. M. Jawad Salim Al-Arayed, ministre d'Etat de Etat de Bahreïn,
comme agent;

M. Fathi Kemicha, cabinet Kemicha & Associés, Tunis, avocat à la Cour
d’appel de Paris,

Sir Elihu Lauterpacht, Q.C., C.B.E., professeur honoraire à l Université de
Cambridge, membre de l’Institut de droit international,
43

DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

M. Jan Paulsson, cabinet Freshfields, Paris, avocat à la Cour d’appel de
Paris, membre du barreau du district de Columbia (Etats-Unis d’Amé-
rique),

M. Michael Reisman, professeur de droit international à l’Université de
Yale, titulaire de la chaire Myres S$. McDougal, membre du barreau du
Connecticut, associé de l’Institut de droit international,

M. Robert Volterra, cabinet Freshfields, Londres, membre du barreau du
Haut-Canada,

M. Prosper Weil, professeur émérite à l’Université de Paris IT (Panthéon-
Assas), membre de l’Académie des sciences morales et politiques (Institut
de France), membre de l’Institut de droit international,

comme conseils et avocats;

Le cheikh Khalid bin Ahmed Al-Khalifa, premier secrétaire, ministère des
affaires étrangères de l’Etat de Bahreïn,

Le capitaine de frégate Christopher Carleton, M.B.E., directeur de la divi-
sion du droit de la mer du bureau hydrographique du Royaume-Uni,

M. Hongwu Chen, cabinet Freshfields, Paris, avocat à la Cour d'appel de
Paris, membre du barreau de Beijing,

M. Graham Coop, cabinet Freshfields, Paris, Barrister and Solicitor à la
High Court de Nouvelle-Zélande et Solicitor à la Cour suprême d’Angle-
terre et du Pays de Galles,

M. Andrew Newcombe, cabinet Freshfields, Paris, membre du barreau de la
Colombie-Britannique (Canada),

M Beth Olsen, conseiller, ministère d’Etat de "Etat de Bahreïn,

M. John Wilkinson, ancien maître de conférence à l’Université d'Oxford,
membre émérite du Collège Saint Hugh, Oxford,

comme conseillers ;

S. Exc. le cheikh Mohammed bin Mubarak Al Khalifa, ministre des affaires
étrangères de l’Etat de Bahreïn,

S. Exc. le cheikh Abdul-Aziz bin Mubarak Al Khalifa, ambassadeur de
PEtat de Bahreïn aux Pays-Bas,

S. Exc. M. Mohammed Jaber Al-Ansari, conseiller de Son Altesse l’émir de
Bahrein,

M. Ghazi Al-Gosaibi, sous-secrétaire d'Etat aux affaires étrangères de l’Etat
de Bahrein,

S. Exc. la cheikha Haya Al Khalifa, ambassadeur de l'Etat de Bahreïn en
France,

M. Yousef Mahmood, directeur du bureau du ministre des affaires étran-
gères de l’Etat de Bahreïn,

comme observateurs;

M. Jon Addison, ministère d'Etat de l'Etat de Bahreïn,

M"™* Maisoon Al-Arayed, ministère d'Etat de Etat de Bahreïn,

M”™ Alia Al-Khatar, cabinet Freshfields,

M. Nabeel Al-Rumaihi, ministère d’Etat de l'Etat de Bahreïn,

M. Hafedh Al-Qassab, ministère d’Etat de l’Etat de Bahreïn,

M. Yousif Busheery, ministère des affaires étrangères de l'Etat de Bahreïn,
M”™* Janet Cooper, ministère d’Etat de l’Etat-de Bahreïn,

M? Eleonore Gleitz, cabinet Freshfields,

M™* Aneesa Hanna, ambassade de l’Etat de Bahreïn au Royaume-Uni,
M™* Jeanette Harding, ministère d'Etat de l'Etat de Bahreïn,
44  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

MP Vanessa Harris, cabinet Freshfields,

M”™ Iva Kratchanova, ministère d’Etat de l’Etat de Bahreïn,

M’™ Sonja Knijnsberg, cabinet Freshfields,

M Sarah Mochen, cabinet Freshfields,

M. Kevin Mottram, cabinet Freshfields,

M. Yasser Shaheen, deuxième secrétaire, ministère des affaires étrangères de
l'Etat de Bahreïn,

comme personnel administratif,

La Cour,

ainsi composée,

après délibéré en chambre du Conseil,
rend l'arrêt suivant:

1. Le 8 juillet 1991, le ministre des affaires étrangères de l'Etat de Qatar
(dénommé ci-après « Qatar») a déposé au Greffe de la Cour une requête intro-
duisant une instance contre l'Etat de Bahreïn (dénommé ci-après «Bahreïn »)
au sujet de certains différends entre les deux Etats relatifs «à la souveraineté sur
les îles Hawar, aux droits souverains sur les hauts-fonds de Dibal et de Qit’at
Jaradah et à la délimitation des zones maritimes entre les deux Etats».

Dans cette requéte, Qatar soutenait que la Cour était compétente pour
connaitre du différend en vertu de deux «accords» conclus par les Parties res-
pectivement en décembre 1987 et en décembre 1990; selon le demandeur, l’objet
et la portée de l’engagement ainsi pris en ce qui concerne la compétence de la
Cour étaient déterminés par une formule proposée à Qatar par Bahreïn le
26 octobre 1988 et acceptée par Qatar en décembre 1990 (dénommée ci-après la
«formule bahreïnite»).

2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
requête a été immédiatement communiquée par le greffier de la Cour au Gou-
vernement de Bahreïn; conformément au paragraphe 3 du même article, le
greffier en a informé tous les autres Etats admis à ester devant la Cour.

3. Par lettres adressées au greffier le 14 juillet 1991 et le 18 août 1991,
Bahreïn a contesté la base de compétence invoquée par Qatar.

4. Par ordonnance en date du 11 octobre 1991, le président de la Cour, après
avoir consulté les Parties en vertu de l’article 31 du Règlement, et compte tenu
de l’accord intervenu entre elles au sujet de la procédure, a décidé que les pièces
de la procédure écrite porteraient d’abord sur la question de la compétence de
la Cour pour connaître du différend et sur celle de la recevabilité de la requête.
Par cette même ordonnance, le président a fixé des délais pour le dépôt d’un
mémoire de Qatar et d’un contre-mémoire de Bahreïn sur les questions de com-
pétence et de recevabilité; ces pièces ont été dûment déposées dans les délais
ainsi fixés.

5. Par ordonnance en date du 26 juin 1992, la Cour, considérant que la pré-
sentation d’autres pièces de procédure par les Parties était nécessaire, a prescrit
la présentation d’une réplique de Qatar et d’une duplique de Bahreïn sur les
questions de compétence et de recevabilité, et a fixé des délais pour le dépôt de
ces pièces; celles-ci ont été dûment déposées dans les délais ainsi fixés.

6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles a procédé, dans lexercice du droit que lui confère le para-

8
45 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

graphe 3 de l’article 31 du Statut, à la désignation d’un juge ad hoc pour siéger
en l'affaire: Bahreïn a désigné M. Nicolas Valticos, et Qatar M. José Maria
Ruda.

7. Au cours d’audiences publiques tenues entre le 28 février et le 11 mars
1994, les Parties ont été entendues sur les questions de compétence de la Cour
et de recevabilité de la requête.

8. Par arrêt du 1° juillet 1994, la Cour a dit que les échanges de lettres entre
le roi d'Arabie saoudite et l’émir de Qatar, datées des 19 et 21 décembre 1987,
et entre le roi d'Arabie saoudite et l’émir de Bahreïn, datées des 19 et 26 décem-
bre 1987, ainsi que le document intitulé «Procès-verbal», signé à Doha le
25 décembre 1990 par les ministres des affaires étrangères de Bahreïn, de Qatar
et de l’Arabie saoudite, constituaient des accords internationaux créant des
droits et des obligations pour les Parties; et qu’aux termes de ces accords les
Parties avaient pris l'engagement de soumettre à la Cour l’ensemble du diffé-
rend qui les oppose, tel que circonscrit par la formule bahreïnite. Ayant noté
qu’elle disposait seulement d’une requête de Qatar exposant les prétentions spé-
cifiques de cet Etat dans le cadre de cette formule, la Cour a décidé de donner
aux Parties l’occasion de lui soumettre l’ensemble du différend. Elle a fixé au
30 novembre 1994 la date d'expiration du délai dans lequel les Parties devaient
agir conjointement ou individuellement à cette fin, et a réservé toute autre ques-
tion pour décision ultérieure. La Cour a en outre précisé que, une fois que
l’ensemble du différend lui aurait été soumis, elle fixerait les délais dans lesquels
il serait procédé au dépôt simultané des pièces de la procédure écrite, chaque
Partie déposant dans les mêmes délais un mémoire, puis un contre-mémoire.

9. M. Ruda, juge ad hoc, est décédé le 7 juillet 1994. Par lettre du 5 sep-
tembre 1994, l’agent de Qatar a informé la Cour que son gouvernement avait
désigné pour le remplacer M. Santiago Torres Bernärdez.

10. Le 30 novembre 1994, dans le délai fixé par l’arrêt du 1° juillet 1994,
Qatar a déposé au Greffe un document intitulé «Démarche tendant à donner
effet aux points 3 et 4 du paragraphe 41 de l'arrêt rendu par la Cour le 1° juillet
1994», dans lequel il faisait état de l’absence d'accord des Parties pour agir
conjointement et déclarait soumettre à la Cour «l’ensemble du différend».

Le même jour, Bahreïn a déposé au Greffe un document intitulé «Rapport
de Etat de Bahreïn à la Cour internationale de Justice sur la tentative faite par
les Parties pour donner effet à l'arrêt rendu par la Cour le 1° juillet 1994»;
puis, par lettre du 5 décembre 1994, l'agent de Bahreïn a fait savoir que «la
démarche individuelle de Qatar ... ne saurait établir [la compétence de la Cour],
ni saisir valablement la Cour en l’absence du consentement de Bahreïn».

Hl. Par arrêt du 15 février 1995, la Cour a dit qu’elle avait compétence pour
statuer sur le différend entre Qatar et Bahreïn, qui lui avait été soumis; qu’elle
était désormais saisie de l’ensemble du différend; et que la requête de l'Etat de
Qatar telle que formulée le 30 novembre 1994 était recevable.

12. M. Valticos a démissionné de ses fonctions de juge ad hoc à la date du
15 février 1995.

13. Par ordonnance du 28 avril 1995, la Cour, après avoir recueilli les vues
de Qatar et avoir donné à Bahreïn la possibilité de faire connaître les siennes, a
fixé au 29 février 1996 la date d’expiration du délai pour le dépôt par chacune
des Parties d'un mémoire sur le fond.

Par ordonnance du 1° février 1996, la Cour, à la demande de Bahreïn, et
compte tenu tant des vues exprimées par les Parties que des circonstances

9
46 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

particulières de l’affaire, a reporté au 30 septembre 1996 la date d'expiration
du délai pour le dépôt de ces pièces; celles-ci ont été dûment déposées dans le
délai ainsi prorogé.

Par ordonnance du 30 octobre 1996, le président de la Cour, compte tenu des
vues exprimées par les agents des Parties, a fixé au 31 décembre 1997 la date
d'expiration du délai pour le dépôt par chacune des Parties d’un contre-
mémoire sur le fond.

14. Par lettre du 17 février 1997, l’agent de Bahreïn a fait savoir à la Cour
que son gouvernement avait désigné M. Mohamed Shahabuddeen comme juge
ad hoc. Ce dernier ayant démissionné de ses fonctions à la date du 18 septembre
1997, l'agent de Bahreïn, par lettre du 20 octobre 1997, a informé la Cour que
son gouvernement avait désigné pour le remplacer M. Yves Fortier.

15. Par lettre du 25 septembre 1997, l'agent de Bahreïn a porté à la connais-
sance de la Cour que son gouvernement mettait en cause l'authenticité de
quatre-vingt-un documents dont des copies avaient été produites par Qatar en
annexe à son mémoire, que cette question était «distincte et détachable du
fond» et que Bahreïn ne prendrait pas en considération le contenu des docu-
ments concernés aux fins de la préparation de son contre-mémoire; cette com-
munication était accompagnée de divers rapports de recherche et d'expertise de
documents.

Par lettre du 8 octobre 1997, l’agent de Qatar a fait connaître à la Cour que,
de l’avis de son gouvernement, les objections soulevées par Bahreïn étaient liées
au fond, qu’elles devaient être examinées et faire l’objet d’une décision dans le
cadre du fond, et que la Cour ne pouvait toutefois «attendre de Qatar, à ce
stade de la préparation de son propre contre-mémoire, qu’il présente des obser-
vations sur le détail des allégations bahreïnites».

Par lettre du 17 octobre 1997, l'agent de Bahreïn a indiqué que son gouver-
nement estimait que le recours par Qatar aux documents mis en cause créait des
«difficultés d’ordre procédural de nature à porter atteinte, de manière fonda-
mentale, au bon déroulement de l'affaire»; puis, par lettre avec annexe du
18 novembre 1997, il a notamment informé la Cour d’un «nouveau dévelop-
pement» concernant l’origine des sceaux apposés sur certains des documents
produits par Qatar, et pertinent à l'effet d'apprécier l’authenticité desdits
documents.

16. Au terme d’une réunion que le président de la Cour a tenue le 25 novem-
bre 1997 avec les agents des Parties, il a notamment été convenu que les contre-
mémoires ne traiteraient pas de la question de l’authenticité des documents mis
en cause par Bahreïn et que d’autres pièces de procédure seraient ultérieure-
ment présentées par les Parties.

17. Les contre-mémoires des Parties ont été dûment déposés et échangés le
23 décembre 1997.

18. Par lettre du 31 décembre 1997, l'agent de Bahreïn a fait tenir à la Cour
certains documents complétant ceux présentés le 25 septembre 1997; puis, par
lettre du 2 février 1998, il a noté que Qatar, dans son contre-mémoire, conti-
nuait de se fonder sur les documents mis en cause et a insisté sur la nécessité
pour la Cour de trancher la question de leur authenticité à titre préliminaire.

Par lettre du 26 mars 1998, accompagnée d’un document et de rapports
d'experts, l'agent de Bahreïn a en outre contesté l’authenticité d’un document
annexé au contre-mémoire de Qatar. Bahreïn a par conséquent mis en cause
quatre-vingt-deux documents au total.

19. Par ordonnance du 30 mars 1998, la Cour, tenant compte des vues expri-

10
47 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

mées par les agents des Parties lors d’une nouvelle réunion que le président a
tenue avec ceux-ci le 17 mars 1998, a fixé au 30 septembre 1998 la date d’expira-
tion du délai pour le dépôt par Qatar «d’un rapport provisoire, aussi complet
et précis que possible, sur la question de l'authenticité de chacun des documents
mis en cause par Bahreïn». Dans la même ordonnance, la Cour a prescrit la
présentation d’une réplique sur le fond par chacune des Parties et a décidé que
«la réplique de Qatar exposera la position détaillée et définitive de cet Etat sur
la question» et que «la réplique de Bahreïn contiendra ses observations sur le
rapport provisoire de Qatar»; elle a fixé au 30 mars 1999 la date d’expiration
du délai pour le dépôt de ces répliques.

20. Qatar a dûment déposé son rapport provisoire dans le délai fixé. Invo-
quant les divergences de vues apparues entre les experts des Parties et entre ses
propres experts, il y indiquait avoir «décidé de ne pas tenir compte, aux fins de
la présente affaire, des quatre-vingt-deux documents contestés, de sorte que la
Cour puisse examiner l'affaire au fond sans rencontrer de nouvelles complica-
üons procédurales ».

Par lettre du 27 novembre 1998, l’agent de Bahreïn a noté «l’abandon effectif
par Qatar des documents incriminés» et en a conclu que ce dernier «ne pourra
plus faire mention des quatre-vingt-deux faux documents, qu’il n’invoquera le
contenu de ces documents pour aucun de ses arguments et que, d’une manière
générale, le fond de l'affaire sera jugé par la Cour sans que les documents soient
pris en compte».

Par lettre du 15 décembre 1998, l'agent de Qatar a exprimé «les regrets [de
son gouvernement] pour la situation qui [avait] été créée et les inconvénients
qui [avaient] pu en découler pour la Cour et Bahreïn ».

21. Par lettre du 11 décembre 1998, l'agent de Qatar a prié la Cour de repor-
ter au 30 mai 1999 la date d'expiration du délai pour le dépôt des répliques des
Parties.

22. Par lettre du 13 janvier 1999, agent de Bahreïn, accusant réception des
lettres, en date des 11 et 15 décembre 1998, de l’agent de Qatar, a indiqué que
son gouvernement avait «accueill[i] avec satisfaction les regrets exprimés par
Qatar» et «ne vo[yait] aucune objection à ce que l'ordonnance de la Cour du
30 mars 1998 soit modifiée de façon à accéder à la demande de Qatar».

Par lettre du 1% février 1999, l’agent de Qatar, se référant à la position
adoptée par son gouvernement au sujet des documents mis en cause par
Bahreïn, a confirmé que cette position était définitive.

23. Par ordonnance du 17 février 1999, la Cour, compte tenu de la coïnci-
dence de vues entre les Parties sur la question du traitement à réserver aux
documents contestés et de leur accord sur celle de la prorogation du délai pour
le dépôt des répliques, a pris acte de la décision de Qatar de ne pas tenir
compte, aux fins de la présente affaire, des quatre-vingt-deux documents
contestés par Bahreïn, a décidé que les répliques ne s’appuieraient pas sur ces
documents et a reporté au 30 mai 1999 la date d’expiration du délai pour le
dépôt desdites répliques; ces pièces ont été dûment déposées dans le délai ainsi
prorogé.

24. A la suite d’une réunion que le président de la Cour a tenue le 28 juin
1999 avec les agents des Parties, la Cour a décidé qu’il n’y avait pas lieu en
Pespéce de prévoir un nouvel échange de pièces de procédure écrite; que les
Parties seraient autorisées à déposer des documents supplémentaires, accompa-
gnés, pour chaque document, d’un bref commentaire d’une page au plus se
limitant à situer le document en question parmi les pièces de la procédure
écrite; et que la Cour fixerait un délai pour le dépôt de ces documents dès

11
48  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

qu'elle aurait arrêté la date d’ouverture des audiences sur le fond. Conformé-
ment aux instructions de la Cour, le greffier a informé les agents des Parties de
cette décision par lettres du 5 juillet 1999.

25. Au cours d’une nouvelle réunion que le président de la Cour a tenue avec
les agents des Parties, le 16 novembre 1999, ceux-ci ont marqué leur accord
pour que les audiences sur le fond s'ouvrent le 29 mai 2000; il est en revanche
apparu que les Parties étaient en désaccord sur la durée de ces audiences et
qu'elles s'étaient formées une conception différente de la nature et de la portée
des «documents supplémentaires» qu’elles seraient autorisées à produire.

A la suite de cette réunion, la Cour a décidé:

1) d'autoriser les Parties à présenter des rapports d’experts et des documents
historiques supplémentaires, mais non de nouvelles dépositions de témoins,
étant entendu qu’elles s’efforceraient de produire ces documents supplémen-
taires dans les deux langues officielles de la Cour, le français et l’anglais;

2) de fixer au 1°° mars 2000 la date d'expiration du délai pour le dépôt des
documents supplémentaires ;

3) de fixer l’ouverture des audiences au lundi 29 mai 2000 à 10 heures et d’en
limiter la durée à cinq semaines maximum, les Parties devant s’efforcer de
parvenir à un accord sur l’organisation de la procédure orale.

Conformément aux instructions de la Cour, le greffier a informé les agents des
Parties de cette décision par lettres du 9 décembre 1999.

A la demande de Bahreïn, et Qatar n’ayant pas soulevé d’objection, la Cour
a reporté au 6 mars 2000 la date d'expiration du délai pour le dépôt des docu-
ments supplémentaires de Bahreïn. Chacune des Parties a procédé au dépôt de
ses documents dans le délai qui lui avait été imparti.

26. Par lettres distinctes du 1° mars 2000, les agents des Parties ont commu-
niqué à la Cour le texte d’une déclaration conjointe faisant état du résultat de
leurs consultations sur l’organisation de la procédure orale. La Cour, compte
tenu des vues des Parties, a arrêté le calendrier des audiences et le greffier a
communiqué celui-ci aux Parties par lettres du 7 avril 2000.

27. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que seraient rendus
accessibles au public à l’ouverture de la procédure orale les mémoires, contre-
mémoires et répliques, ainsi que l’ensemble des documents qui y étaient
annexés; les documents supplémentaires déposés par les Parties en mars 2000
conformément aux décisions pertinentes de la Cour; et l’ensemble des communi-
cations, y compris, le cas échéant, les documents et rapports qui y étaient
annexés, que les Parties avaient adressées à la Cour sur la question de l’authen-
ticité de certains documents.

28. Des audiences publiques ont été tenues du 29 mai au 29 juin 2000, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour Qatar: S. Exc. M. Abdullah bin Abdulatif Al-Muslemani,
M. Jean Salmon,
M'e Nanette E. Pilkington,
M. Ali bin Fetais Al-Meri,
M. R. K. P. Shankardass,
sir Ian Sinclair,
M. Rodman R. Bundy,
M. Eric David,
M. Jean-Pierre Quéneudec.

12
49  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Pour Bahreïn: $S. Exc. M. Jawad Salim Al-Arayed,
sir Elihu Lauterpacht,

. Jan Paulsson,

. Michael Reisman,

. Robert Volterra,

. Fathi Kemicha,

. Prosper Weil.

<ZS525=2

29. A l’audience, des membres de la Cour ont posé aux Parties des ques-
tions auxquelles il a été répondu par écrit, conformément au paragraphe 4 de
l'article 61 du Règlement. Chacune des Parties a présenté des observations
écrites sur les réponses fournies par l’autre Partie, conformément à l’article 72
du Règlement.

30. Au cours de la procédure orale et après la clôture de celle-ci, chacune des
Parties a produit des documents nouveaux au titre de l’article 56 du Règlement
sans que l’autre Partie y fasse objection. Bahreïn ayant invoqué, à l'appui
d'arguments développés lors de son dernier tour de plaidoiries, cinq documents
nouveaux qu'il ne s’était initialement proposé d'utiliser qu’aux fins de sa
réponse à une question posée par un membre de la Cour, cette dernière, en vue
d’assurer le caractère contradictoire de la procédure, a décidé d’autoriser Qatar,
comme celui-ci en avait exprimé le souhait, à soumettre des observations écrites
sur l’argumentation ainsi développée par Bahreïn et sur les documents en cause.
De telles observations ont été déposées par Qatar dans le délai qui lui avait été
fixé à cet effet.

*

31. Dans sa requête enregistrée au Greffe le 8 juillet 1991, Qatar a formulé
les demandes ci-après:

«Se réservant le droit de compléter ou de modifier ses demandes, l'Etat
de Qatar prie la Cour de:

I. Dire et juger conformément au droit international
A) que l'Etat de Qatar a souveraineté sur les îles de Hawar; et

B) que l’Etat de Qatar a des droits souverains sur les hauts-fonds de
Dibal et de Qit’at Jaradah;

et

II. Compte dûment tenu de la ligne de partage des fonds marins des deux
Etats décrite dans la décision britannique du 23 décembre 1947, tracer
conformément au droit international une limite maritime unique entre
les zones maritimes comprenant les fonds marins, le sous-sol et les
eaux surjacentes qui relèvent respectivement de Etat de Qatar et de
l'Etat de Bahreïn. »

32. Dans sa requête telle que formulée le 30 novembre 1994 («Démarche
tendant à donner effet aux points 3 et 4 du paragraphe 41 de l’arrêt rendu par
la Cour le 1° juillet 1994»), Qatar a présenté les demandes ci-après:

«Conformément aux droits et obligations créés par les accords interna-
tionaux de décembre 1987 et du 25 décembre 1990, les questions suivantes
relèvent de la compétence de la Cour, et lui sont soumises en vertu de la
requête introduite par Qatar le 5 juillet 1991 et de la présente démarche:

13
50  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Les îles Hawar, y compris l’île de Janan;

Fasht ad Dibal et Qit’at Jaradah;

Les lignes de base archipélagiques:;

Zubarah;

Les zones désignées pour la péche des perles et pour la péche des pois-
sons et toutes autres questions liées aux limites maritimes.

Qatar considére que Bahrein définit sa revendication concernant Zuba-
rah comme une revendication de souveraineté.

Comme suite à sa requête, Qatar prie la Cour de dire et juger que
Bahreïn n’a aucune souveraineté ni aucun autre droit territorial sur l’île de
Janan et sur Zubarah, et que toute revendication de Bahrein concernant
Jes lignes de base archipélagiques et les zones désignées pour la péche des
perles et des poissons serait dénuée de pertinence aux fins de la délimita-
tion maritime dans la présente instance. »

WRwWN

33. Dans la procédure écrite, les conclusions ci-aprés ont été présentées par
les Parties:

Au nom du Gouvernement de Qatar,

dans le mémoire, le contre-mémoire et la réplique sur le fond (textes identiques
mutatis mutandis):

«Au vu de ce qui précède, l'Etat de Qatar prie respectueusement la
Cour, une fois rejetées toutes demandes et conclusions en sens contraire,

I. de dire et juger conformément au droit international:
A. 1) que l’Etat de Qatar a souveraineté sur les îles Hawar;

2) que les hauts-fonds de Dibal et de Qit’at Jaradah sont des
hauts-fonds découvrants sur lesquels Qatar a souveraineté;
B. 1) que l'Etat de Bahreïn n’a pas souveraineté sur l’île de Janan;

2) que l’Etat de Bahreïn n’a pas souveraineté sur Zubarah;

3) que toute demande de Bahreïn concernant des lignes de base
archipélagiques et des zones de pêche à I’huitre perlière et au
poisson serait sans pertinence aux fins de la délimitation
maritime à opérer en l’espèce.

IT. de tracer une limite maritime unique entre les espaces maritimes
comprenant les fonds marins, le sous-sol et les eaux surjacentes qui
relèvent respectivement de l'Etat de Qatar et de l'Etat de Bahreïn
étant convenu que les îles Hawar et l’île de Janan appartiennent à
PEtat de Qatar et non à l'Etat de Bahreïn, et que ladite limite part
du point 2 de l'accord de délimitation conclu en 1971 entre Bahreïn
et l'Iran (51° 05’ 54” de longitude est et 27° 02’ 47” de latitude nord),
se dirige ensuite vers le sud jusqu’au point BLV (50° 57’ 30” de lon-
gitude est et 26° 33’ 35” de latitude nord), suit à partir dudit point
BLV la ligne établie par la décision britannique du 23 décembre
1947 jusqu’au point NSLB (50° 49’ 48” de longitude est et 26° 21’ 24”
de latitude nord) puis jusqu’au point L (50° 43’ 00” de longitude est
et 25°47’ 27” de latitude nord) et se prolonge jusqu’au point SI de
l'accord de délimitation conclu en 1958 entre Bahreïn et l'Arabie
saoudite (50°31/45” de longitude est et 25°35’38” de latitude
nord)...»

14
51 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Au nom du Gouvernement de Bahreïn,

dans le mémoire, le contre-mémoire et la réplique sur le fond (textes identiques
mutatis mutandis):

« Qu'il plaise à la Cour de rejeter, sur la base des faits et des arguments
exposés dans le mémoire et le contre-mémoire de Bahreïn ainsi que
dans la ... réplique, toutes demandes et conclusions contraires et dire et
juger que:

1. Bahreïn a souveraineté sur Zubarah.

2. Bahreïn a souveraineté sur les îles Hawar, y compris sur Janan et Hadd
Janan.

3. Compte tenu de la souveraineté de Bahreïn sur toutes les formations,
insulaires et autres, y compris sur Fasht ad Dibal et Qit’at Jaradah,
qui constituent l'archipel bahreïnite, la limite maritime entre Bahreïn
et Qatar est celle décrite dans la deuxième partie du mémoire de
Bahreïn, la deuxième partie du contre-mémoire de Bahreïn et dans [sa]
réplique.

Bahreïn se réserve le droit de compléter ou de modifier les conclusions
qui précèdent. »

34. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de Qatar,
à l’audience du 22 juin 2000:

«L'Etat de Qatar prie respectueusement la Cour, une fois rejetées toutes
autres demandes et conclusions en sens contraire,

I. de dire et juger conformément au droit international:
A. 1) que l'Etat de Qatar a souveraineté sur les îles Hawar;

2) que les hauts-fonds de Dibal et de Qit’at Jaradah sont des
hauts-fonds découvrants sur lesquels Qatar a souveraineté;
B. 1) que l'Etat de Bahreïn n’a pas souveraineté sur l’île de Janan;

2) que l'Etat de Bahreïn n’a pas souveraineté sur Zubarah;

3) que toute demande de Bahreïn concernant des lignes de base
archipélagiques et des zones de pêche à l’huître perlière et au
poisson serait sans pertinence aux fins de la délimitation
maritime à opérer en l'espèce;

II. de tracer une limite maritime unique entre les espaces maritimes
comprenant les fonds marins, le sous-sol et les eaux surjacentes qui
relèvent respectivement de l’Etat de Qatar et de l'Etat de Bahreïn,
étant convenu que Zubarah, les îles Hawar et l’île de Janan appar-
tiennent à l'Etat de Qatar et non à l'Etat de Bahreïn, et que ladite
limite part du point 2 de l’accord de délimitation conclu en 1971
entre Bahreïn et l’Iran (51° 05’ 54” de longitude est et 27° 0247” de
latitude nord), se dirige ensuite vers le sud jusqu’au point BLV
(50° 57’ 30” de longitude est et 26° 33’ 35” de latitude nord), suivant à
partir dudit point BLV la ligne établie par la décision britannique du
23 décembre 1947 jusqu’au point NSLB (50° 49’ 48” de longitude est

15
52  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

et 26°21’ 24” de latitude nord) puis jusqu’au point L (50°43 00" de
longitude est et 25°47’ 27” de latitude nord) et se prolonge jusqu’au
point S1 de l’accord de délimitation conclu en 1958 entre Bahreïn et
l'Arabie saoudite (50° 31’45” de longitude est et 25° 35’ 38” de lati-
tude nord). »

Au nom du Gouvernement de Bahrein,
à laudience du 29 juin 2000:

«Sur la base des faits et des arguments exposés dans le mémoire, le
contre-mémoire et la réplique de Bahrein ainsi que lors des présentes
audiences,

Qu'il plaise à la Cour de rejeter toutes demandes et conclusions
contraires et dire et juger que:

1. Bahreïn a souveraineté sur Zubarah.

2. Bahreïn a souveraineté sur les îles Hawar, y compris sur Janan et Hadd
Janan.

3. Compte tenu de la souveraineté de Bahreïn sur toutes les formations,
insulaires et autres, y compris sur Fasht ad Dibal et Qit’at Jaradah, qui
constituent l’archipel bahreïnite, la limite maritime entre Bahreïn et
Qatar est celle décrite dans la deuxième partie du mémoire de Bahreïn.»

x * x

35, L’Etat de Qatar et l’Etat de Bahreïn sont tous deux situés dans la
partie méridionale du golfe arabo-persique (ci-après dénommé le
«Golfe»), presque à mi-chemin entre l'embouchure du Chatt al-Arab, au
nord-ouest, et le détroit d’Ormuz, à l’extrémité orientale du Golfe, au
nord d’Oman. La zone continentale située à l’ouest et au sud de l’île prin-
cipale de Bahreïn et au sud de la péninsule de Qatar fait partie intégrante
du Royaume d’Arabie saoudite. La zone continentale qui borde le Golfe
au nord fait partie de l’Iran (voir ci-après, p. 53, croquis n° 1).

La péninsule de Qatar s’avance dans le Golfe selon une direction nord
à partir de la baie dénommée Dawhat Salwah, à l’ouest, et de la région
située au sud du Khor al-Udaid, à l’est. La capitale de Etat de Qatar,
Doha, est située sur la côte orientale de la péninsule,

Bahreïn est constitué d’un certain nombre d'îles, d’îlots et de hauts-
fonds situés au large des côtes orientale et occidentale de son île princi-
pale, qui est également appelée île Al-Awal. La capitale de l'Etat de
Bahreïn, Manama, est située dans la partie nord-est de l’île Al-Awal.

Zubarah se situe sur la côte nord-ouest de la péninsule de Qatar, face à
Pile principale de Bahreïn.

Les îles Hawar se situent à proximité immédiate de la partie médiane
de la côte occidentale de la péninsule de Qatar, au sud-est de l’île princi-
pale de Bahreïn et à une distance approximative de 10 milles marins de
celle-ci.

Janan est située au large de la pointe sud-ouest de l’île Hawar propre-
ment dite.

Fasht ad Dibal et Qit’at Jaradah sont deux formations maritimes qui

16
LT

Croquis n° 1. Contexte géographique général

 

 

 

 

 

 

 

 

 

 

 

31°N ==} = : } — ——— = Er SUN
1 RAK a =e,
30°N +4. ek 7... A: ec . on - + be 30°N
L Va, ul
KOWEÏT 7 ¥
29°N — : . Soe ne ours Bushire (Bushehr) - - cee tee Doo... : oe : eo ee - ht 29°N
IRAN
28°N 4H ree, Va Lo. Li 28°N
| = He |
û . » . 6
- . : s Détroit d'Ornuz
ARABIE SAOUDITE % : : : 9 . +
0; | ° : a 0;
26°N + % 7 . 8 yi 26°N
QATA =. .
L | Là 4 0 . * :
4 Wakrah : . *
25°N | 4 Dre MT 25°N
choral Udeid ” : F
} Hs ey ye LS Eu
Mr Ro oh
24°N 7 oe . r 24°N
Sn. | EMIRATS ARABES UNIS OMAN pi
Projection de Mercator ; DE
23°N i f li t j | 23°N
48°E 50°E 52°E 54°E 56°E 58°E

Ce croquis, sur lequel les formations mantimes sont figurées sous une forme simplifiée, a été étabii à seules fins d'ilustration
tne préjuge pas de la nature de certaines de ces formations

€s

(Lau) STIVINOLRIYAL SNOLLSANO LA AWILLAVW NOILVLINITAQ
54 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

se situent au large de la côte nord-ouest de la péninsule de Qatar et au
nord-est de l’île principale de Bahreïn.

*

36. La Cour commencera par un bref exposé de l’histoire complexe
qui sert de toile de fond au différend entre les Parties.

37. La navigation dans le Golfe était traditionnellement aux mains des
habitants de la région. A partir du début du XVI° siècle, les puissances
européennes commencèrent à s'intéresser à cette région qui jouxtait l’une
des routes commerciales vers l’Inde. Les Portugais prirent ainsi le contrôle
d’Ormuz sur Je détroit du même nom situé à la limite du Golfe et de
l'océan Indien. Le quasi-monopole commercial exercé par les Portugais ne
fut remis en cause qu’au début du XVII* siècle. En effet, la Grande-
Bretagne désira alors renforcer sa présence dans le Golfe aux fins de
protéger les intérêts commerciaux croissants de la compagnie des Indes
orientales.

38. Entre 1797 et 1819, la Grande-Bretagne lança de nombreuses expé-
ditions punitives pour riposter aux actes de pillage et de piraterie perpé-
trés par des tribus arabes dirigées par les Qawasim contre des navires
britanniques et locaux. En 1819, elle prit le contrôle de Ras al-Khaimah,
quartier général des Qawasim, et conclut des accords séparés avec les dif-
férents cheikhs de la région. Ces cheikhs s’engagèrent à conclure un traité
général de paix. Un tel traité fut effectivement signé en janvier 1820 par le
Gouvernement britannique, les cheikhs de Ras al-Khaimah, de Jourat al
Kamra, d’Abou Dhabi et de Zyah; dans les semaines qui suivirent, il fut
également signe par le cheikh de Doubai, le chef de Chardjah, les cheikhs
de Bahrein, le chef de Ajman et le chef de Umm al-Qaiwain. Par ce traité,
ces cheikhs et chefs s’engageaient notamment tant en leur nom propre
qu’en celui de leurs sujets à s’abstenir à l’avenir de tout acte de pillage ou
de piraterie. La piraterie n’en persista pas moins et une trêve maritime fut
conclue en 1835, à l'initiative des Britanniques, par les chefs des entités
qui devinrent alors connues sous le nom de «principautés de la Trêve».
Cette trêve fut reconduite d’année en année jusqu’à la signature le 24 août
1853 d’un traité de paix maritime perpétuelle dont le respect était assuré
par la Grande-Bretagne au besoin par la force. Les nécessités de la paix
maritime et de la protection de ses intérêts amenèrent celle-ci à intervenir
dans les conflits entre tribus, mais cette intervention n’instaurait aucune
souveraineté ou suzeraineté britannique sur les différentes principautés
ou territoires de la région. Ce n’est que vers la fin du XIX® siècle que la
Grande-Bretagne adoptera une politique générale de protection dans le
Golfe en concluant des «accords exclusifs» avec la plupart des princi-
pautés dont celles de Bahreïn, d’Abou Dhabi, de Chardjah et de Doubaï.
La représentation des intérêts de la Grande-Bretagne dans la région fut
confiée à un résident politique britannique dans le Golfe, installé à
Bushire (Perse), auquel furent par la suite subordonnés des agents poli-
tiques dans différentes principautés avec lesquelles la Grande-Bretagne
avait conclu des accords.

18
55 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

39. Le 31 mai 1861, le Gouvernement britannique conclut un «Traité
perpétuel de paix et d'amitié» avec le cheikh Mahomed bin Khalifah,
dans lequel ce dernier était désigné comme souverain indépendant de
Bahreïn. Aux termes de ce traité, Bahreïn s'engageait notamment à s‘abs-
tenir de toute agression maritime de quelque nature qu'elle soit, tandis
que la Grande-Bretagne s’engageait à fournir à Bahreïn l'appui néces-
saire pour maintenir la sécurité de ses possessions contre toute agression.
Aucune disposition de ce traité ne précisait l'étendue de ces possessions.

40. A la suite d’hostilités qui avaient éclaté dans la péninsule de Qatar,
les villes de Doha et de Wakrah furent détruites en 1867 par les forces
combinées des cheikhs de Bahreïn et d’Abou Dhabi. Cette action condui-
sit le résident politique britannique dans le Golfe à intervenir. I] se mit en
rapport avec le cheikh Ali bin Khalifah. chef de Bahreïn, et le cheikh
Mohamed Al-Thani, chef de Qatar et, les 6 et 12 septembre 1868, respec-
tivement, les amena l'un et l’autre à signer un accord avec la Grande-
Bretagne. Par ces accords, le chef de Bahrein reconnaissait notamment
que certains actes de piraterie avaient été commis par Mahomed bin
Khalifah, son prédécesseur, et, «afin de sauvegarder la paix en mer et de
prévenir la survenance d’autres troubles ainsi que pour tenir le résident
politique informé de ce qui se passe», il promettait de désigner un repré-
sentant auprès de ce dernier; quant au chef de Qatar, il s'engageait. entre
autres, à retourner à Doha et à y résider pacifiquement, à ne pas prendre
la mer avec des intentions hostiles et, au cas où surgiraient des différends
ou des malentendus, à en référer sans exception au résident politique. Le
13 septembre 1868, toujours grâce à la médiation du résident politique
britannique, les chefs tribaux «résidant dans la province de Qatar»
convinrent solennellement de verser au cheikh Ali bin Khalifah, chef de
Bahreïn, les sommes qu'ils payaient jusqu'alors chaque année aux chefs
de Bahreïn; ces sommes étaient remises à Mohamed Al-Thani de Doha
qui devait les transmettre à son tour, avec sa propre contribution, au rési-
dent politique britannique pour remise de la totalité à l'agent du chef de
Bahreïn.

41. Selon Bahreïn, les «événements de 1867-1868» démontrent que
Qatar n'était pas indépendant de Bahreïn; le résident politique britan-
nique aurait plutôt «arraché des engagements personnels unilatéraux aux
souverains de Bahreïn et d’Abou Dhabi ainsi qu'à Mohammed bin
Thani, le chef de la confédération de Doha, par lesquels ceux-ci promet-
taient de ne pas se livrer à des activités militaires navales». Au surplus,
l'autorité souveraine du cheikh de Bahreïn sur la péninsule aurait été
confirmée par l'officialisation des impôts dus par les tribus de la pénin-
sule de Qatar subordonnées au souverain de Bahreïn, telle qu'elle aurait
été opérée par l’accord du 13 septembre 1868 entre les cheikhs de Qatar et
celui de Bahreïn; le cheikh Al-Thani de Doha aurait ainsi reconnu la
pérennité de l'autorité des souverains de Bahreïn et leur droit à lui récla-
mer l'impôt. De l'opinion de Bahreïn, jusqu'en 1916, il n’y avait donc pas
d'Etat de Qatar doté d’attributs de souveraineté sur l’ensemble de la
péninsule de Qatar.

19
56 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

42. Selon Qatar au contraire, les accords de 1868 reconnaissaient pour
la première fois officiellement l'identité distincte de Qatar. Ils traitaient
sur un pied d'égalité le souverain de Bahreïn et celui de Qatar et confir-
maient également que les Britanniques reconnaissaient que l'autorité du
cheikh de Bahreïn ne s'étendait pas au territoire de Qatar. Le Gouverne-
ment britannique considérait que l'engagement du 13 septembre 1868
prévoyant le paiement par Mohamed Al-Thani, au nom des chefs de tri-
bus qataris, d’un tribut au souverain de Bahreïn ne mettait aucunement
en cause l'indépendance de Qatar vis-à-vis de Bahreïn; ce paiement
devait en effet s’analyser comme une contribution fixe de Qatar à des
sommes que Qatar et Bahreïn devaient verser aux «Wahhabites» pour
mettre leurs frontières à l'abri de ces derniers, plus particulièrement pen-
dant la saison de la pêche aux huîtres perlières. Ce tribut n'aurait en
tout état de cause été payé que pendant deux ans et aurait cessé de l'être
«lorsque les Turcs s'établirent à Bida» (qui fait partie de ce qui est
aujourd'hui Doha).

43. Sila Grande-Bretagne était à l’époque la puissance maritime domi-
nante dans le Golfe, l'Empire ottoman avait pour sa part rétabli son
autorité sur de vastes régions terrestres du côté méridional du Golfe. Au
début des années 1870, les Ottomans installèrent une garnison à Bida et
firent de Qatar une division administrative de leur empire. Ils accordèrent
leur protection au cheikh Mohamed Al-Thani qui fut désigné kaimakam
du kaza de Qatar. Ils demeurèrent plus de quarante ans dans la péninsule
de Qatar.

44. Dans les années qui suivirent l’arrivée des Ottomans dans la pénin-
sule de Qatar, la Grande-Bretagne accrut son influence à Bahreïn. Par un
accord du 22 décembre 1880 avec le lieutenant-colonel Ross, résident
politique britannique dans le Golfe, le cheikh Issa bin Ali al Khalifah,
chef de Bahreïn, s’engagea, ainsi que ses successeurs, à s’abstenir de
négocier ou de conclure tout type de traité et d'établir des représen-
tations diplomatiques ou consulaires avec tout gouvernement tiers sans le
consentement des Britanniques. Les relations particulières ainsi établies
trouvèrent leur point culminant dans la conclusion de l'accord exclusif
de protection du 13 mars 1892 entre le cheikh Issa bin Ali, chef de Bah-
rein, et le lieutenant-colonel Talbot, résident politique britannique dans
le Golfe. Aux termes de cet accord, le souverain de Bahreïn s’enga-
geait notamment à ce que ni lui-même ni ses héritiers et successeurs
ne concluent d'accord et n’entretiennent de correspondance «avec
toute puissance autre que le Gouvernement britannique». Il s’engageait
en outre à ne pas permettre, sans l’assentiment du Gouvernement britan-
nique, a un agent d’un autre gouvernement de résider à Bahreïn, et
à ne céder, vendre, hypothéquer ou remettre pour occupation à un
titre quelconque, aucune partie de son territoire sauf au Gouvernement
britannique.

45. Par la suite, la Grande-Bretagne et l'Empire ottoman, désireux de
régler certaines questions relatives à leurs intérêts respectifs dans la
région du Golfe et dans les territoires environnants, ainsi que de prévenir

20
57 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

toute cause éventuelle de malentendu en ce qui concerne ces questions,
engagèrent des négociations en vue de la conclusion d'un traité. La
«Convention anglo-ottomane relative au golfe Persique et aux territoires
environnants» fut signée le 29 juillet 1913, mais ne fut jamais ratifiée. La
section IT de cette convention portait sur Qatar. Son article 11 décrivait le
tracé de la ligne qui, selon l’accord entre les parties, devait séparer le
sandjak ottoman du Nedjd de la «presqu'île d'El-Katr» (voir para-
graphe 87 ci-après).

46. Qatar indique que la non-ratification de cette convention fut en
grande partie due à la première guerre mondiale, qui venait d’éclater. Il
fait par ailleurs valoir que les Ottomans et les Britanniques avaient éga-
lement signé, le 9 mars 1914, un traité concernant les frontières d’Aden,
ratifié la même année, dont l’article III précisait que la délimitation entre
Qatar et le sandjak du Nedjd serait «en conformité de l’article 11 de la
convention anglo-ottomane du 29 juillet 1913, relative au golfe Persique
et aux territoires environnants».

47. Bahreïn soutient pour sa part que «la convention de 1913 n’a pas
été ratifiée parce que l'édifice complexe de propositions interdépen-
dantes ... avait fini par s'écrouler»: les « Wahhabites», sous la direction
d’'Ibn Saud, avaient expulsé les Ottomans du Hasa sur la côte orientale
de l’Arabie, et les Al-Thani avaient rapidement perdu leur contrôle sur
Doha, tandis que le souverain de Bahrein était notamment demeuré en
possession de la partie septentrionale de la péninsule de Qatar. Bahreïn
observe également que le texte du traité de 1913 et celui du traité de 1914
ne coincident pas.

48. Après la signature de la convention de 1913, les Ottomans main-
tinrent 4 Doha leur garnison, dont les derniers hommes ne partirent qu’a
la suite de Parrivée d'un navire de guerre britannique le 19 août 1915. Des
négociations furent ensuite engagées entre la Grande-Bretagne et le cheikh
Al-Thani au sujet d’un accord exclusif comparable à ceux conclus avec
les autres cheikhs arabes. Ces négociations abcutirent à la signature, le
3 novembre 1916, d'un traité entre la Grande-Bretagne et le cheikh de
Qatar. Par ce traité, dont le préambule se référait aux obligations assu-
mées par le grand-père du cheikh Al-Thani en vertu de l’accord anglo-
qatari du 12 septembre 1868, le cheikh de Qatar s’engageait notamment à
«ne pas avoir de relations et à ne pas correspondre avec une autre puis-
sance, ni a recevoir son agent, sans le consentement du Gouvernement
britannique», a ne pas céder, sans un tel consentement, de terres a une
autre puissance ni a ses sujets, que ce soit en les affermant, en les ven-
dant, en les transférant, en les donnant ou de toute autre manière et à ne
pas accorder sans ce consentement de monopoles ou de concessions. En
échange, le Gouvernement britannique s’engageait à protéger le cheikh
de Qatar ainsi que ses sujets et le territoire de Qatar de toute agression
par mer et à s’efforcer d'obtenir réparation des préjudices que le cheikh
de Qatar ou ses sujets pourraient subir en se «rendant en mer pour des
raisons licites». Le Gouvernement britannique s'engageait également à
préter ses «bons offices» au cas ou le cheikh ou ses sujets seraient atta-

21
58 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

qués par voie terrestre sur les territoires de Qatar. Aucune disposition de
ce traité ne précisait l'étendue de ces territoires.

49. Le premier accord de concession pétrolière entre le souverain de
Bahreïn et l’Eastern and General Syndicate Ltd. fut conclu le 2 décembre
1925. Aux termes de cet accord, le souverain de Bahreïn accordait à la
compagnie un permis d'exploration exclusif, pour une période ne dépas-
sant pas deux ans (avec possibilité de reconduction pour deux années
supplémentaires) «dans l’ensemble des territoires placés sous son
contrôle». Le souverain de Bahreïn s’engageait également à octroyer à
l'Eastern and General Syndicate Ltd., soit pendant la durée du permis
d’exploration, soit à l'expiration de celui-ci, un permis de prospection
valable pour des zones qu’aurait choisies la compagnie avec son aval et
au su du résident politique britannique dans le Golfe. En outre, le sou-
verain de Bahreïn prenait l'engagement d'accorder a la compagnie, à
l'expiration du permis de prospection, un «bail d'exploitation valable
pour une superficie totale de 100 000 acres au maximum», divisée en lots
au choix de la compagnie. En 1928, des négociations s'engagèrent entre
l'Eastern and General Syndicate Ltd. relayée ultérieurement par la
Bahrain Petroleum Company Ltd. (qui, en 1930, reprit la concession
octroyée en 1925), et le souverain de Bahreïn pour l'octroi d’une conces-
sion dans le secteur dit «supplémentaire» ou «non attribué», c'est-à-dire
la portion des îles et des eaux territoriales bahreïnites qui subsisterait une
fois que la compagnie aurait choisi 100 000 acres.

50. En mars 1934, des discussions eurent lieu entre le résident politique
britannique et le souverain de Qatar au sujet de l'octroi d’une concession
pétrolière par ce dernier. Le 11 mai 1935, le résident politique britannique
dans le Golfe écrivit au souverain de Qatar au sujet de la protection que
la Grande-Bretagne était disposée a lui accorder sur terre. En échange de
cette protection, il était demandé au souverain de Qatar d’accorder une
concession pétroliére a la société britannique Anglo-Persian Oil Com-
pany. Une telle concession fut accordée le 17 mai 1935: son article 2 pré-
cisait que la société pourrait exercer ses activités dans n'importe quelle
partie de Etat de Qatar, c’est-à-dire «l'ensemble de la zone sur laquelle
règne le cheikh [de Qatar] et qui figure au nord de la ligne tracée sur la
carte jointe» à la concession, ligne qui sépare la péninsule de Qatar du
Royaume d’Arabie saoudite.

51. Les négociations engagées entre 1928 et 1933 entre le souverain de
Bahrein et les concessionnaires pour l'octroi d’un secteur supplémentaire
sur le territoire bahreïnite eurent pour objet la détermination de la super-
ficie des terres et des eaux territoriales qui, dans le secteur non attribué,
seraient comprises dans la concession; elles furent suspendues en 1933 à
la demande de la Bahrain Petroleum Company Ltd. et ne reprirent qu’en
1936 lorsque la Petroleum Concessions Ltd., qui avait repris la conces-
sion accordée par Qatar à l'Anglo-Persian Oil Company, fit à son tour
une offre.

52. Dans une lettre en date du 28 avril 1936, Charles Belgrave,
conseiller du Gouvernement de Bahreïn, mentionnant les négociations en

22
59 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

cours au sujet de l'octroi d’une concession pétrolière sur le territoire de
Bahreïn, fit savoir à l'agent politique britannique que «le groupe d'îles
des Hawar, situé entre l'extrémité sud de l’île de Bahreïn et la côte de
Qatar, fai[sait] incontestablement partie de l'Etat de Bahreïn».

53. Le 29 avril 1936, le représentant de la Petroleum Concessions Ltd.
attira par écrit l'attention de l’India Office britannique, qui était respon-
sable des relations avec les Etats protégés du Golfe, sur l'accord de
concession qatari du 17 mai 1935 et fit observer que le souverain de
Bahreïn revendiquait Hawar dans le cadre des négociations qu'il menait
avec la Petroleum Concessions Ltd. au sujet du secteur non attribué: il
demanda en conséquence auquel des deux émirats (Bahreïn ou Qatar)
Hawar appartenait.

54. Dans une lettre en date du 6 mai 1936, adressée au résident poli-
tique britannique dans le Golfe, l'agent politique à Bahreïn soutint les
revendications de Bahreïn sur Hawar. Le 25 mai 1936, le résident poli-
tique écrivit au secrétaire d'Etat aux affaires indiennes a Londres qu'il
était enclin à penser que Hawar devrait être regardée comme une posses-
sion du cheikh de Bahreïn, et qu’il appartiendrait au cheikh de Qatar de
réfuter les revendications bahreïnites. Le 10 Juillet 1936, deux fonction-
naires de l'India Office portérent à la connaissance de Bahreïn, par le tru-
chement de Charles Belgrave, que, sur la base des preuves alors à la
disposition du Gouvernement britannique, Hawar semblait appartenir au
cheikh de Bahreïn et que la charge de réfuter cette revendication incom-
berait à tout demandeur éventuel. Le 14 juillet 1936, la Petroleum Conces-
sions Ltd. fut informée par l'India Office qu’il apparaissait au Gouver-
nement britannique que Hawar appartenait au cheikh de Bahreïn. Le
contenu de ces communications ne fut pas porté à la connaissance du
cheikh de Qatar.

55. En 1937, Qatar tenta d’imposer les Naim établis à Zubarah;
Bahreïn s'y opposa, car il prétendait avoir des droits sur cette région. Les
relations entre Qatar et Bahreïn se dégradérent. Des négociations s’enga-
gérent entre les deux Etats au printemps 1937 et furent rompues en juillet
de la méme année. Selon Bahrein, Qatar aurait alors ill:citement conquis
Zubarah par la force et anéanti la communauté des sujets bahreinites qui
y vivait. Qatar soutient que les mesures prises par son souverain en 1937
n’auraient visé qu'à exercer par la force son autorité sur son propre terri-
toire sur certains membres de la tribu des Naim, en mettant fin a leurs
opérations de contrebande et autres activités illicites.

56. Selon Qatar, Bahrein aurait occupé clandestinement et illicitement
les îles Hawar en 1937. Bahreïn soutient que son souverain ne faisait
alors qu’accomplir des actes légitimes participant de l’administration
continue de son propre territoire.

57. Par lettre en date du 10 mai 1938, le souverain de Qatar protesta
auprès du Gouvernement britannique contre ce qu'il qualifiait d'«actions
irrégulières menées par Bahreïn contre Qatar» et auxquelles il s'était déjà
référé en février 1938 au cours d’une conversation qu'il avait eue à Doha
avec l'agent politique britannique à Bahreïn. Le 20 mai 1938, ce dernier

23
60 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

écrivit au souverain de Qatar pour l'inviter à exposer au plus tôt ses pré-
tentions sur Hawar. Le souverain de Qatar répondit dans une lettre datée
du 27 mai 1938. Quelques mois plus tard, le 3 janvier 1939, Bahreïn pré-
senta en réponse ses propres prétentions datées du 22 décembre 1938.
Dans une lettre du 30 mars 1939, le souverain de Qatar présenta à l'agent
politique britannique à Bahreïn ses observations sur les prétentions
bahreïnites. Le 11 juillet 1939, les souverains de Qatar et de Bahreïn
furent informés que le Gouvernement britannique avait décidé que les îles
Hawar appartenaient à Bahreïn.

58. Qatar fait état de pas moins de cinq protestations qu'il aurait éle-
vées les 4 août 1939, 18 novembre 1939. 7 juin 1940. 13 juillet 1946 et
21 février 1948 contre cette décision et l'«occupation illégale» des îles
Hawar par Bahreïn. Ce dernier prétend qu'entre 1939 et 1965 Qatar
n'avait élevé que trois protestations contre la décision britannique de
1939, en juillet 1946, en février 1948 et en avril 1965.

Bahreïn indique également qu'entre 1937 et le milieu des années
soixante il a adressé à la Grande-Bretagne et à Qatar de nombreuses
réclamations officielles relatives à la région de Zubarah.

59. Le 24 juin 1944, l’agent politique britannique, intervenant comme
médiateur pour régler le litige relatif à Zubarah, obtint des deux parties
qu'elles signent un accord qui se lisait comme suit:

«Le souverain de Bahreïn et le souverain de Qatar conviennent de
rétablir entre eux des relations aussi amicales qu'elles étaient dans
le passé. Le souverain de Qatar s'engage à ce que Zubarah demeure
en l'état, sans que rien n’y soit fait qui n’existat dans le passé, ceci
par égard pour et en hommage à Al-Khalifah. Pour sa part, le sou-
verain de Bahreïn s'engage à ne rien faire qui puisse porter atteinte
aux intérêts du souverain de Qatar. Le présent accord n’affecte pas
l'accord avec la compagnie pétrolière opérant à Qatar dont les droits
sont protégés.»

60. Selon Bahreïn, la faiblesse de cet accord tenait à l'emploi du
concept de statu quo ante; le but fondamental des deux parties étant
d'obtenir la reconnaissance de leur souveraineté sur Ja région de Zuba-
rah, chacune aurait interprété l'accord dans le sens qui lui convenait.

61. En mai 1946, la Bahrain Petroleum Company Ltd. demanda l’auto-
risation de forer dans des zones du plateau continental dont certaines pou-
vaient, de l'avis des Britanniques, appartenir à Qatar. Le Gouvernement
britannique décida que cette autorisation ne pourrait être accordée tant
qu'il n'y aurait pas eu délimitation des fonds marins entre Bahreïn et Qatar.
Hf procéda à un examen de la question et, le 23 décembre 1947, l'agent poli-
üque britannique à Bahreïn adressa aux souverains de Qatar et de Bahreïn
deux lettres, ayant la même teneur, qui indiquaient notamment ce qui suit:

«2. I] m’incombe donc de vous transmettre ci-joint, pour infor-
mation, copie d’une carte où figure la ligne (du point «M» jusqu'au
«bateau-phare de Bahreïn») que le gouvernement de Sa Majesté

24
61

25

DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

considère comme partageant les fonds marins en question selon des
principes équitables. Il s’agit d’une ligne médiane fondée, d'une
façon générale, sur la configuration du littoral de l’île principale de
Bahreïn et de la péninsule de Qatar.

3. A l'exception des cas indiqués ci-dessous, le gouvernement de Sa
Majesté considérera dorénavant l'ensemble des fonds marins qui
s'étendent à l’ouest de cette ligne comme étant sous la souveraineté
[du cheikh de Bahreïn] et tous les fonds marins à l’est de la même ligne
comme étant sous la souveraineté [du cheikh de Qatar]. Cette décision
s'applique seulement aux fonds marins, et non aux eaux qui les recou-
vrent, et elle est sans préjudice des droits de navigation existants.

4. Les exceptions visées ci-dessus sont les suivantes:

Il est reconnu que Son Altesse le cheikh de Bahreïn a des droits
souverains sur

i) la région des hauts-fonds de Dibal et de Jaradah qui affleurent
aux marées basses de vive eau. Après un examen complet de la
situation au regard du droit international, le gouvernement de
Sa Majesté est d’avis que ces hauts-fonds ne doivent pas être
considérés comme des îles possédant des eaux territoriales;

ii) l'île Hawar, les îles du groupe des Hawar et les eaux territo-
riales qui en relèvent et qui sont délimitées également selon les
principes habituels du droit international. Ces îles et leurs eaux
territoriales sont figurées sur la carte ci-jointe, par la ligne A,
B,C, D, E, F, G, H, I, J, K et L. Du fait que cette délimitation
laissera subsister une étroite étendue d’eau (marquée par les
points M, J et I} relevant de Qatar, il a toutefois été décidé de
remplacer la ligne H, I, J par H, P, Q, réalisant ainsi un
échange des zones équivalentes P 1 O contre O J Q. Il y a lieu
de relever que l’île de Janan n'est pas considérée comme fai-
sant partie du groupe des Hawar.

5. Les points mentionnés sont définis comme suit:

Position Relèvement Milles À partir de
vrai HIUFINS
A 015° 3 Pointe N de l’île Rabadh
B 0561/2° 3,20 Angle N-E de Vile Ajaira
C 064° 2,06 Angle E de l’île Al Wakara n° 3
D 058° 1,14 OT?
E 163'/2° 1,23 “ome
F 141° 0,81 Ile Bu Sa’ada n° 9
G 168° 1,20 se
H 1591/2° 0,30 Angle S-E de l'île Hawar
I 29834° 7,31 TT
J 241° 4,77 Angle O de l’île Al Ma’tarad
K 291° 2,36 7?
L 3241/:° 3,38 OT»
62 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

62. En 1950, le souverain de Bahreïn et celui de Qatar parvinrent à un
autre accord sur le statut de Zubarah grâce à la médiation de l’agent poli-
tique britannique à Bahreïn: cet accord fut décrit dans les termes suivants
dans une lettre du 7 février 1950 adressée au Foreign Office par le rési-
dent politique britannique dans le Golfe:

«Le souverain de Qatar consent à ce que le cheikh de Bahreïn
envoie ses partisans et les membres de sa tribu à Zubarah pour {s'y
livrer au] pacage sans aucun passeport ou formalités de douane,
ainsi qu'à laisser le fort inoccupé, à condition qu’en contrepartie le
cheikh de Bahreïn accorde aux marchandises à destination de Qatar
les mêmes privilèges relatifs au paiement des droits de transit qu'aux
marchandises destinées à l'Arabie saoudite. Le cheikh Salman accepte
et prend les mesures voulues pour envoyer de cent cinquante à deux
cents de ses gens à Zubarah avec les rations nécessaires pour subve-
nir à leurs besoins.»

63. Cet accord ne mit pas fin au différend. Le 5 mai 1954, le Gouver-
nement britannique proposa un autre accord aux parties, mais celles-ci le
refusèrent.

64. En 1964, l'agent politique britannique à Qatar transmit aux auto-
rités qataries une demande de modification de la ligne de 1947 que
Bahreïn avait adressée au Gouvernement britannique sous la forme d’un
mémorandum faisant notamment valoir que Fasht ad Dibal et Qit’at
Jaradah étaient des îles dotées d’eaux territoriales et qu'elles apparte-
naient à Bahreïn. En réponse, le 21 avril 1965. Qatar adressa au Gouver-
nement britannique un mémorandum par lequel il rejetait les revendica-
tions de Bahreïn et recommandait le recours à l'arbitrage pour résoudre
les différends entre les deux Etats. Aucun progrès ne fut enregistré dans le
règlement de ces différends au cours des années qui suivirent.

65. En 1971, Qatar et Bahreïn cessèrent d’être des Etats protégés par la
Grande-Bretagne, à la suite d’un échange de notes entre le Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord et Bahreïn, en date du 15 août
1971, et d’un échange de notes entre le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord et Qatar, en date du 3 septembre 1971.
Le 21 septembre 1971, Qatar et Bahreïn furent tous deux admis à l'Orga-
nisation des Nations Unies.

66. A partir de 1976, une médiation, également qualifiée de «bons
offices», fut menée par le roi d'Arabie saoudite avec l'accord des émirs de
Bahreïn et de Qatar. Le premier résultat de cette médiation fut l’appro-
bation d'un ensemble de «principes pour un cadre de règlement» lors
d'une réunion tripartite tenue en mars 1983. La persistance du litige dans
les années qui suivirent conduisit le roi d'Arabie saoudite à adresser aux
émirs de Qatar et de Bahreïn des lettres rédigées en termes identiques,
datées du 19 décembre 1987, dans lesquelles il formulait de nouvelles pro-
positions. Ces dernières furent acceptées par lettres des deux chefs d'Etat
datées respectivement des 21 et 26 décembre 1987. Le 21 décembre 1987
était en outre publiée une déclaration saoudienne dont les termes furent

26
63 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

approuvés par les deux Parties. Cette déclaration précisait que Qatar et
Bahreïn acceptaient «que la question soit soumise à l’arbitrage, en appli-
cation des principes énoncés dans le cadre de règlement qui avait été fixé
par accord des deux Etats frères, en particulier du «cinquième principe»
retenu en 1983, dont les termes étaient rappelés. La déclaration ajoutait
que, «conformément aux cinq principes», il était convenu de constituer
une commission tripartite dont la tâche était décrite dans les termes
mêmes des échanges de lettres de décembre 1987.

67. Cette commission tripartite tint une réunion préliminaire à Riyad
en décembre 1987. Qatar présenta alors un projet de lettre commune à la
Cour internationale de Justice envisageant expressément, entre autres, la
rédaction d’un compromis. Bahreïn proposa un accord de caractère pro-
cédural concernant l'organisation et le fonctionnement de la commission.
Celle-ci tint sa première réunion officielle le 17 janvier 1988. Bahreïn
déposa alors une version revisée de son projet, précisant expressément
que la commission était constituée dans le but de conclure un compromis.
Après discussion, il fut convenu que chaque Partie présenterait un projet
de compromis. Divers projets furent ensuite présentés à la commission
par Qatar et Bahreïn. mais aucun accord ne put intervenir lors des quatre
premières réunions. Puis, le 26 octobre 1988, à la suite d’une initiative de
l'Arabie saoudite, le prince héritier de Bahreïn, lors d’une visite a Qatar,
transmit au prince héritier de Qatar un texte qualifié par la suite de «for-
mule bahreïnite» se lisant comme suit:

«Les Parties prient la Cour de trancher toute question relative à
un droit territorial ou à tout autre titre ou intérêt qui peut faire
l'objet d’un différend entre elles; et de tracer une limite maritime
unique entre leurs zones maritimes respectives, comprenant les fonds
marins, le sous-sol et les eaux surjacentes. »

68. Lors de la cinquième réunion de la commission, le 15 novembre
1988. le représentant de l'Arabie saoudite lança un appel aux Parties
pour que celles-ci parviennent à un accord et il précisa que le jour de
l'ouverture de la réunion au sommet du Conseil de coopération des Etats
arabes du Golfe, en décembre 1988, devait marquer la fin de la mission de
la commission, qu'elle ait ou non réussi à réaliser ce qu'on attendait
d'elle. La commission tint sa sixième réunion les 6 et 7 décembre 1988,
mais ses travaux ne purent aboutir faute d'accord entre les Parties. Le
médiateur saoudien considéra alors que la mission de la commission tri-
partite devait prendre fin avec cette sixième réunion. De fait, la commis-
sion ne s'est plus réunie.

69. L'affaire revint en discussion deux ans plus tard, à l’occasion de la
réunion annuelle du Conseil de coopération des Etats arabes du Golfe
qui se tint en décembre 1990 à Doha. Qatar fit alors connaître qu'il était
prêt à accepter la formule bahreïnite. Puis, à l’issue de la réunion, les mi-
nistres des affaires étrangères de Qatar, de Bahreïn et de l'Arabie saou-
dite signèrent un procès-verbal constatant que, «dans le cadre des bons

27
64 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

offices du roi Fahd Ben Abdul Aziz», des consultations concernant le dif-
férend existant entre Qatar et Bahreïn avaient eu lieu entre les ministres
des affaires étrangères de ces deux Etats en présence du ministre des
affaires étrangères de l'Arabie saoudite. Ce procès-verbal, rédigé en arabe
et dont les traductions en anglais fournies par les Parties divergent sur
certains points, prévoyait notamment que le roi Fahd pourrait poursui-
vre ses bons offices jusqu'au mois de mai 1991. Les bons offices du roi
Fahd n’aboutirent pas dans le délai ainsi fixé, et Qatar, le 8 juillet 1991,
introduisit devant la Cour une instance contre Bahreïn (voir para-
graphes | et suivants ci-dessus).

+ *

70. La première des questions territoriales soumises à la Cour est celle
relative à la souveraineté sur Zubarah, située dans le nord-ouest de la
péninsule de Qatar (voir ci-après. p. 105, croquis n° 3).

71. Dans la «Démarche tendant à donner effet aux points 3 et 4 du
paragraphe 41 de l’arrêt rendu par la Cour le 1°" juillet 1994», présentée
par Qatar le 30 novembre 1994, Zubarah figure sous le numéro 4 parmi
les questions relevant de la compétence de la Cour en vertu des accords
internationaux de décembre 1987 et du 25 décembre 1990. Dans cette
même « Démarche», Qatar précise qu’il considère que « Bahreïn définit sa
revendication concernant Zubarah comme une revendication de souve-
raineté». En conséquence, dans ses conclusions finales, qui d’ailleurs
reprennent ses conclusions antérieures, Qatar prie la Cour, une fois reje-
tées toutes autres demandes et conclusions en sens contraire, de dire et
juger conformément au droit international «que l'Etat de Bahreïn n’a pas
souveraineté sur Zubarah» (voir paragraphes 33 et 34 ci-dessus).

72. Bahreïn adopte la position opposée. Dans ses conclusions finales,
qui reprennent ses conclusions antérieures, il prie la Cour de rejeter
toutes demandes et conclusions contraires et de dire et juger que «Bahreïn
a souveraineté sur Zubarah» (voir paragraphes 33 et 34 ci-dessus).

73. À l'appui de sa revendication, Bahreïn soutient de manière géné-
rale que

«de 1783 à 1937, il avait un titre à part entière et internationalement
reconnu sur cette région, au regard tant de la norme internationale
qui exigeait une occupation effective dans la mesure où le contexte le
permettait que de la norme régionale qui voulait que les habitants de
Zubarah fassent acte d’allégeance au souverain bahreinite».

74. Bahreïn expose que, dans les années 1760, les Al-Khalifah quit-
tèrent ce qui est aujourd’hui le Koweït et s'installèrent à Zubarah, qui
devint rapidement florissante grâce à la richesse de son commerce et de la
pêche des perles et que, quelques décennies plus tard, ils déplacèrent le
siège de leur gouvernement vers les îles de Bahreïn. Selon Bahreïn, les
cheikhs Al-Khalifah résidaient dans les îles de Bahreïn l'été et à Zubarah
l'hiver: vers la fin du XVIT* siècle, ils décidèrent d'installer leur cour

28
65 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

dans l’île principale de Bahreïn puis dans l’île de Al-Muharraq et nom-
mèrent un gouverneur pour administrer la province de Zubarah. Par la
suite, la ville de Zubarah déclina; elle fut détruite en 1878 par les Al-
Thani et totalement abandonnée en 1895 à la suite d’une intervention
militaire des Britanniques. La région n’en serait pas moins demeurée sous
l'autorité du cheikh de Bahreïn par l'intermédiaire d'une confédération
tribale dirigée par les Naim, partisans des Al-Khalifah de Bahreïn. La
Grande-Bretagne aurait en outre toujours considéré que Bahreïn avait
des droits de souveraineté à Zubarah.

75. Bahreïn affirme également qu'en 1937 le cheikh Abdullah de Doha
a tenté d'imposer les Naim qui s'en sont plaints auprès du cheikh Hamad
de Bahreïn; qu'une série de négociations infructueuses s’ensuivirent entre
Bahreïn et Qatar, et que, le 7 juillet 1937, «les Al-Thani et leurs partisans
expulsérent par la force de Zubarah les membres de la tribu des Naim
fidèles à Bahreïn, qui y représentaient l'exercice continu de l'autorité des
souverains de Bahreïn».

76. Bahreïn soutient que !’«agression» de Qatar contre Zubarah cons-
tituait un emploi illicite de la force, qui ne pouvait faire naître des droits;
il invoque, pour étayer sa thèse, différents instruments internationaux
datant de la période pertinente et traitant du recours illicite à la force.
Ainsi, selon Bahreïn, même si Qatar a matériellement exercé le contrôle
sur Zubarah de 1937 a ce jour, cette occupation de fait n’a pas donné
naissance à un titre valable de souveraineté sur Zubarah.

77. Qatar prétend qu'une ville existait dans la région de Zubarah bien
avant que deux branches de la tribu des Al-Utub — les Bin Khalifah et
les Al-Jalahma — ne partent de ce qui est aujourd’hui le Koweït en direc-
tion de Bahreïn pour se rendre ensuite à Zubarah. À Zubarah, les cheikhs
locaux auraient mis une condition à leur établissement: le paiement des
taxes habituelles en échange du droit de faire commerce dans la région.
Les Al-Utub auraient refusé cette condition et construit en 1768, à une
certaine distance du mur extérieur de Zubarah, le fort appelé Murair.
Selon Qatar, les Al-Utub quittèrent Murair en 1783 pour s'établir à
Bahreïn. En 1878, la ville de Zubarah fut détruite après que le cheikh
Jassim bin Thani de Qatar eut pris les mesures voulues pour réprimer des
actes de piraterie et des attaques perpétrés par ses habitants à l'encontre
d’autres tribus. Qatar conteste que les Bin Khalifah aient continué d’exer-
cer leur autorité sur Zubarah au cours du XIX® siècle et au début du
XX siècle par l'intermédiaire de membres des Naim.

78. À l'appui de sa position, Qatar rappelle qu’en 1867 le cheikh
Mohamed bin Khalifah de Bahreïn lança une attaque contre Qatar,
dirigée contre Wakrah et Bida, et que ces dernières furent totalement
détruites; qu'en représailles les Qataris, sous la direction de Mohamed
bin Thani, mirent le cap en juin 1868 sur Bahreïn, avec une force armée;
que le cheikh Mohamed bin Khalifah attaqua les Qataris, qui subirent de
lourdes pertes dans l'affrontement: que les Britanniques considérèrent
que l'attaque du cheikh Mohamed bin Khalifah contre Qatar était une
violation de l'accord qu’ils avaient conclu en 1861 avec le souverain de

29
66 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Bahreïn; que l'affaire fut réglée par l'accord du 6 septembre 1868 entre la
Grande-Bretagne et le nouveau souverain de Bahreïn, aux termes duquel
ce dernier reconnaissait l'illégalité des actions de son prédécesseur et
s'engageait à ne pas les répéter a l'avenir, admettant par là même,
contrairement à ce que soutient maintenant Bahreïn (voir paragraphe 41
ci-dessus), qu'il n'avait aucun droit souverain sur la péninsule de Qatar.
et sur Zubarah en particulier.

79. Bahreïn conteste cette argumentation et rappelle que si. en 1868, la
Grande-Bretagne a sévi contre Bahreïn, parce que celui-ci avait rompu la
paix maritime instaurée par le traité de 1861, elle a également sévi contre
la confédération de Doha, parce que celle-ci s'était rebellée, et a renvoyé
le cheikh Mohamed Al-Thani sur la côte est de la péninsule.

80. Selon Qatar, la Grande-Bretagne a toujours reconnu le titre de
Qatar sur Zubarah. Il prétend ainsi que la convention anglo-ottomane du
29 juillet 1913, même si elle n'a pas été ratifiée, exprimait fidèlement le
point de vue commun du Gouvernement de l'Empire ottoman et du Gou-
vernement britannique «au sujet de la situation territoriale de l'époque et
du statut des souverains Al-Thani, dont [ces gouvernements] considé-
raient qu'ils avaient gouverné dans le passé et qu'ils continuaient de gou-
verner toute la péninsule de Qatar»: et que la souveraineté de Qatar sur
l’ensemble de la péninsule a également été reconnue par le traité anglo-
ottoman du 9 mars 1914, qui a été dûment ratifié, et par le traité du
3 novembre 1916 entre le Gouvernement britannique et le cheikh de
Qatar, Abduilah bin Jassim Al-Thani.

81. Qatar ajoute que, dans les années trente, son principal souci à
Zubarah était de veiller à la sécurité de ses frontières et de contrôler les
importations en imposant des droits de douane; que le souverain de
Qatar avait à cette fin pris des mesures restrictives à l'encontre de diffé-
rents membres dissidents de l’une des branches de la tribu des Al-Naim,
dirigés par Rashid bin Jabor: que les actions de ce dernier étaient com-
manditées du moins en partie par Bahreïn en vue d'obtenir les preuves de
prétendus droits bahreïnites sur Zubarah; que, puisqu'il s'agissait d’une
question intérieure, Qatar imposa son autorité par la force, en 1937, sur
un territoire relevant de sa souveraineté; et que ses droits de souveraineté
sur Zubarah furent reconnus à nouveau par les Britanniques lorsqu’en
1937 ceux-ci refusèrent de prêter assistance à Bahreïn. bien que le cheikh
de Bahreïn en eût officiellement fait la demande à l'agent politique bri-
tannique. Selon Qatar, aucun acte officiel n’a été effectué par Bahreïn à
Zubarah depuis 1868, alors que Qatar y a accompli de nombreux actes
d'autorité souveraine. Quels que soient en définitive les droits que le sou-
verain de Bahreïn ait pu revendiquer sur Zubarah, il se serait agi en tout
état de cause de droits personnels et non de droits de souverainete.

Ba

82. La Cour note que les deux Parties conviennent que les Al-Khalifah
ont occupé Zubarah dans les années 1760 et que, quelques années plus

30
67  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

tard, ceux-ci se sont établis à Bahreïn, mais qu’elles sont en désaccord sur
la situation juridique qui a prévalu par la suite et qui déboucha sur les
événements de 1937. Bahreïn soutient avoir continué d'exercer son auto-
rité sur Zubarah par l'intermédiaire de membres d'une confédération tri-
bale dirigée par les Naim, ce que Qatar conteste.

83. Dans le préambule de l'accord du 6 septembre 1868 conclu entre
Ali bin Khalifah et le résident politique britannique dans le Golfe (voir
paragraphe 40 ci-dessus), les parties constataient que Mohamed bin Kha-
lifah «a[vait] commis à maintes reprises des actes de piraterie et d’autres
irrégularités en mer et qu'à la suite de son récent acte de piraterie il
s’[était] enfui de Bahreïn». En conséquence, Ali bin Khalifah accepta les
conditions suivantes: 1) remettre immédiatement aux Britanniques «tous
les baggalas et butils de guerre appartenant à Mahomed bin Khalifeh et
à [lui]-même » ; 2) payer les sommes indiquées au paragraphe 2 de l'accord;
3) «considérer que Mahomed bin Khalifeh est définitivement exclu de
toute participation aux affaires de Bahreïn et dépourvu de tout droit de
prétendre à ce territoire»: et 4) désigner un représentant à Bushire en vue
de tenir le résident informé «afin de sauvegarder la paix en mer et de pré-
venir la survenance d’autres troubles».

84. De l'avis de la Cour, les termes de l'accord de 1868 montrent que
les Britanniques n’eussent pas toléré que Bahreïn cherchât à appuyer ses
revendications sur Zubarah par des actions militaires en mer. La Cour
relève que, par la suite, les souverains de Bahreïn n'ont jamais été en
mesure d'accomplir des actes directs d'autorité à Zubarah. Bien plus, en
1895, seule une intervention armée britannique stoppa une tentative
d'invasion de Bahreïn par les Al-Thani et les Ottomans à partir de
Zubarah.

85. Bahreïn soutient toutefois que les Al-Khalifah ont continué d’exer-
cer leur autorité sur Zubarah par l'intermédiaire d'une confédération tri-
bale dirigée par les Naim loyaux à Bahreïn, nonobstant le fait qu'ils
avaient déplacé le siège de leur gouvernement vers les îles de Bahreïn à la
fin du XVII siècle.

86. La Cour ne saurait accepter cette affirmation. S'il peut y avoir eu,
à différentes époques, des liens d’allégeance personnelle entre certains
membres des Naim et le souverain de Bahreïn, il est également établi que
certains membres des Naim prêtaient leurs services tant aux Al-Khalifah
qu'aux Al-Thani. En tout état de cause, il n'est pas prouvé que des
membres des Naim aient exercé une autorité souveraine au nom du cheikh
de Bahrein a Zubarah. De fait, ceux-ci étaient soumis a la juridiction
du souverain territorial local, qui n’était pas Bahreïn et n'avait pas été
Bahreïn depuis les événements de 1868 au moins.

87. Eu égard au rôle joué à l'époque par la Grande-Bretagne et
l'Empire ottoman dans la région, il importe de mentionner l’article 11 de
la convention anglo-ottomane, signée le 29 juillet 1913 (voir para-
graphe 45 ci-dessus). Cet article décrivait le tracé de la ligne convenue
devant séparer le sandjak du Nedjd «de la presqu'île d'El-Katr» et ajou-
tait ensuite:

31
68 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

«Le Gouvernement impérial ottoman ayant renoncé à toutes ses
réclamations concernant la presqu'île d'El-Katr, il est entendu entre les
deux gouvernements que ladite presqu'île sera, comme par Ie passé,
gouvernée par le cheikh Djassim-bin-Sani et par ses successeurs. Le
gouvernement de Sa Majesté britannique déclare qu'il ne permettra
pas au cheikh de Bahreïn de s'immiscer dans les affaires intérieures
d’El-Katr, de porter atteinte à l'autonomie de ce pays ou de l'annexer.»

88. Les deux Parties conviennent que la convention anglo-ottomane de
1913 n’a jamais été ratifiée (voir paragraphes 46 et 47 ci-dessus); elles
divergent en revanche sur la valeur probante à lui accorder en ce qui
concerne la souveraineté de Qatar sur la presqu'île.

89. La Cour observe que les accords signés mais non ratifiés peuvent
constituer l'expression fidèle des vues communes des parties à l'époque de
la signature. En l'espèce, la Cour aboutit à la conclusion que la conven-
tion anglo-ottomane établit quelles étaient les vues de la Grande-
Bretagne et de l'Empire ottoman en ce qui concerne l'étendue factuelle
de l'autorité du souverain Al-Thani à Qatar jusqu'en 1913.

90. Or, le texte de l’article 11 de la convention anglo-ottomane est clair:
«il est entendu entre les deux gouvernements que ladite presqu'île sera,
comme par le passé, gouvernée par le cheikh Djassim-bin-Sani et par ses
successeurs». Ainsi, la Grande-Bretagne et l'Empire ottoman n'ont pas
reconnu la souveraineté de Bahreïn sur la presqu'île, y compris Zubarah.
Ils considéraient que la presqu'île de Qatar dans son ensemble continuerait
d’être gouvernee par le cheikh Jassim Al-Thani — qui avait été précédem-
ment nommé kaimakam par les Ottomans — et par ses successeurs.

91. La Cour observe également que l’article 11 de la convention de
1913 est visé à l’article II] du traité anglo-ottoman du 9 mars 1914, qui a
été dûment ratifié au cours de la même année (voir paragraphe 46 ci-
dessus). Cet article II définissait la frontière des territoires ottomans par
référence à «la ligne droite et directe vers le sud ... qui sépare le territoire
ottoman du sandjak de Nedjd du territoire d'El-Katr, en conformité de
l'article 11 de la convention anglo-ottomane du 29 juillet 1913 relative au
golfe Persique et aux territoires environnants». Les parties n’envisa-
geaient donc d'autre autorité sur la péninsule que celle de Qatar.

92. La Cour passera maintenant à l'examen de certains incidents sur-
venus à Zubarah en 1937 après que le cheikh de Qatar eut tenté d'impo-
ser les Naim (voir paragraphe 55 ci-dessus). L'agent politique britannique
à Bahreïn, dans une lettre du 3 mai 1937, rendit compte de ces incidents
au résident politique britannique dans le Golfe. Le 5 mai 1937, le résident
politique rendit à son tour compte de ces incidents au secrétaire d'Etat
pour les Indes, lui rappelant que «jusqu'à 1868, Bahreïn détenait une
partie de Qatar, y compris Zubarah, et qu’à partir de cette date jusqu’en
1871 les cheikhs de Qatar, sous la conduite des Al-Thani, reconnurent la
suzeraineté de Bahreïn en étant disposés à payer un tribut». [ ajoutait
toutefois que «[dJepuis cette date de 1871, les Al-Thani (famille du sou-

32
69 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

verain actuel de Qatar) sont à la tête de Qatar, y compris Zubarah» et
qu’«[e]n 1873 déjà ... le Gouvernement des Indes disait être lui aussi
d'avis que le cheikh de Bahreïn n'avait aucun droit précis ni important
sur Qatar», opinion qui avait été communiquée au souverain de Bahreïn
par lettre du 31 mai 1875. Il indiquait en conséquence qu'il estimait «per-
sonnellement ... que, du point de vue juridique, les prétentions bahrei-
nites sur Zubarah [étaient] vouées à l'échec».

93. Le 1° juillet 1937, l'agent politique britannique à Bahreïn informa le
résident politique britannique que le conseiller du Gouvernement de Bahreïn
l'avait avisé de l'échec des négociations engagées entre Qatar et Bahreïn
au sujet de Zubarah et que le cheikh de Bahreïn demandait que le cheikh
de Qatar «soit empêché de faire la guerre aux sujets de Bahreïn résidant
dans la zone de Zubarah, zone qui, selon lui, appartient à son territoire».

94. Dans un télégramme du 4 juillet 1937 adressé au secrétaire d'Etat
pour les Indes, le résident politique britannique suggéra d’être autorisé à
répondre au cheikh de Bahreïn que, sur la base des preuves disponibles, le
Gouvernement britannique était d'avis que Zubarah appartenait au
cheikh de Qatar, et à lui rappeler à cet égard les termes de la lettre du
31 mai 1875 par laquelle le Gouvernement britannique avait fait savoir
au cheikh de Bahreïn qu'il ne devait pas s’immiscer dans les affaires de
Zubarah. Par télégramme du 15 juillet 1937, le secrétaire d'Etat britan-
nique indiqua au résident politique que le cheikh de Bahreïn devait être
informé que le Gouvernement britannique regrettait «de ne pouvoir
intervenir dans le litige opposant le cheikh de Qatar à la tribu des Naim».

95. Compte tenu de ce qui précède, la Cour ne peut accepter l’affirma-
tion de Bahreïn selon laquelle la Grande-Bretagne aurait toujours consi-
déré que Zubarah appartenait à Bahreïn. Les termes de l'accord de 1868
conclu entre le Gouvernement britannique et le cheikh de Bahreïn. ceux
des conventions de 1913 et 1914 et ceux des lettres de 1937 adressées au
secrétaire d'Etat pour les Indes par le résident politique et au résident
politique par le secrétaire d'Etat témoignent tous du contraire. De fait, le
Gouvernement britannique ne considérait pas en 1937 que Bahreïn avait
souveraineté sur Zubarah; c’est la raison pour laquelle il avait refusé de
fournir à Bahreïn l'assistance que celui-ci sollicitait sur la base des
accords en vigueur entre les deux pays.

96. Dans la période ayant suivi 1868. l'autorité du cheikh de Qatar sur
le territoire de Zubarah se consolida graduellement; elle fut constatée
dans la convention anglo-ottomane de 1913 et était définitivement établie
en 1937. Les actes accomplis par le cheikh de Qatar à Zubarah cette
année-là participaient de l'exercice de son autorité sur son territoire et,
contrairement à ce que Bahreïn allègue, ne constituaient pas un recours
illicite à la force contre Bahreïn.

97. Pour tous ces motifs, la Cour conclut qu'elie ne saurait accueillir
la première conclusion de Bahreïn et que Qatar a souveraineté sur
Zubarah.
70 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

98. La Cour traitera maintenant de la question de la souveraineté sur
les îles Hawar, laissant de côté pour le moment la question de Janan.

99. Selon Qatar, les îles Hawar relèvent de sa souveraineté essentielle-
ment du fait de la primauté de son titre originaire ainsi que du principe
de proximité et d'unité territoriale. Qatar fait observer que, d’un point de
vue macrogéographique, les îles Hawar présentent manifestement un lien
étroit avec son territoire continental et que chacune de ces îles est plus
proche de celui-ci que de Vile principale de Bahreïn; non seulement la
majorité des îles et îlots qui constituent les Hawar se situent-ils en tout ou
en partie dans la limite d’une mer territoriale de 3 milles marins à partir
de la côte du continent, mais la totalité de ces îles et îlots se situent dans
la limite des 12 milles marins correspondant à la définition moderne de la
mer territoriale. Les îles Hawar feraient en conséquence partie intégrante
de la côte continentale de Qatar et cela serait confirmé tant par la géo-
logie que par la géomorphologie. L'applicabilité du principe de proximité
aux îles Hawar devrait également être appréciée à la lumière de certaines
circonstances historiques particulières au premier rang desquelles figurent
les événements de 1867-1868 (voir paragraphes 40 et 78-79 ci-dessus). À
la suite de ces événements, en effet, les Britanniques auraient reconnu
l'existence de Qatar en tant qu’entité distincte de Bahreïn et séparée de
celle-ci par la mer: cette reconnaissance de l'identité propre de Qatar en
tant qu’entité distincte de Bahreïn aurait eu pour but de préserver la paix
maritime et devait donc inclure aussi bien les côtes de la partie continen-
tale de Qatar que les îles immédiatement adjacentes, en particulier les îles
Hawar.

A l’appui de son argumentation, Qatar invoque en outre un grand
nombre de cartes du XIX* et du XX° siècle, provenant de divers pays et
de sources aussi bien officielles que non officielles. et notamment les cartes
annexées à la «convention anglo-ottomane relative au golfe Persique et
aux territoires environnants» du 29 juillet 1913 (annexes V et V a)).
Toutes ces cartes confirmeraient que le territoire de Qatar s'étendait à
lensemble de la péninsule de Qatar: que les îles Hawar étaient
considérées comme faisant partie de cette entité: et que Bahreïn était
uniformément représenté comme ne constituant qu'un groupe limité
d'îles n'incluant pas les îles Hawar.

100. Bahreïn soutient quant a lui que l'argumentation avancée par
Qatar, selon laquelle la proximité, Padjacence ou la contiguité d’un ter-
ritoire en litige par rapport au territoire de celui qui le réclame suffiraient
à conférer un titre à ce dernier, à été démentie en termes généraux par
Max Huber, l'arbitre dans l'affaire de l’{/e de Palmas, ainsi que suit: «file
titre de la contiguité, envisagé comme base de la souveraineté territoriale,
n'a aucun fondement en droit international» (Nations Unies. Recueil des
sentences arbitrales, vol. Il, p. 869: trad. fr. Revue générale de droit
international public, t. XLIE, 1935, p. 199). Le défaut de pertinence de la
proximité géographique en ce qui concerne des îles habitées aurait égale-
ment été démontré par la Cour dans l'arrêt qu'elle a rendu dans l'affaire
des Minquiers et Ecréhous. Bahreïn indique en outre qu'il n’a pas

34
71 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

besoin du matériau cartographique pour étayer sa thèse dans la mesure
où il a présenté suffisamment de faits juridiquement pertinents pour éta-
blir son titre et le défaut de titre de Qatar sur les îles Hawar. Au demeu-
rant, comme rien dans les faits ne confirme que Qatar ait eu un quel-
conque statut d’«entité politique» au XIX® siècle et au début du
XX siècle, les cartes — quand bien même on leur reconnaitrait une perti-
nence et une qualité qu'elles n’ont pas — ne sauraient priver Bahreïn
du titre qu'il a sur les îles Hawar depuis le XVIII siècle, et qu'il a
toujours conservé par la possession et l’exercice de son contrôle.

101. Selon Bahreïn. en effet, sa souveraineté sur les îles Hawar s'est
exercée de façon continue et ininterrompue au cours des deux derniers
siècles ; cette souveraineté aurait été acceptée par les habitants des îles et
Qatar n'aurait exercé aucune espèce d'autorité concurrente sur ces îles. A
Pappui de son argumentation, Bahreïn invoque nombre d'exemples
d'exercice allégué de son autorité sur les îles Hawar, tant avant qu'après
1938-1939,

Pour la période antérieure a 1938, Bahrein cite notamment: la permis-
sion accordée par les Al-Khalifah à la tribu des Dowasir de s'installer sur
les îles Hawar à la suite de la conquête par les premiers des îles de
Bahreïn au XVIII siècle; la reconnaissance par les Dowasir de l’autorité
du souverain de Bahreïn; la reconnaissance, dans un levé officiel établi
par un officier britannique dans les années 1820, de ce que les iles Hawar
comptaient «deux villages et appart[enaient] à Bahreïn»: la présence
continue des Dowasir sur les îles Hawar aussi bien avant qu'après l'octroi
à ceux-ci par le souverain de Bahreïn de la permission de s’installer aussi
sur l’île principale de Bahreïn en 1845; le sauvetage en 1873, par le sou-
verain de Bahreïn, de soldats ottomans dont le bateau s'était échoué aux
îles Hawar; des décisions de tribunaux bahreïnites remontant aussi loin
que 1909 au sujet de droits fonciers et de pièges à poissons aux îles
Hawar; l'arrestation et la comparution forcée de résidents des îles Hawar
devant des tribunaux de Bahreïn; la reconnaissance en 1909, par l’Empire
ottoman et la Grande-Bretagne, de l'appartenance des îles Hawar à
Bahreïn telle qu'elle résulte implicitement de leur reconnaissance des
droits de Bahreïn sur l’île de Zakhnuniyah; la proposition faite en 1911
par le souverain de Bahreïn, à la demande de l'agent politique britan-
nique, de contraindre un résident des îles Hawar à comparaître dans
une instance civile et la reconnaissance de l'occupation des îles Hawar
par les Dowasir de Bahreïn dans un levé du Golfe réalisé par l’amirauté
britannique.

102. A l'appui de son argumentation, Bahreïn invoque également le
témoignage d'anciens résidents des îles Hawar vivant actuellement dans
d’autres régions de Bahreïn, relatant leur vie dans ces îles et décrivant les
liens politiques et économiques existant entre celles-ci et le reste de
Bahreïn ; une affaire portée en 1932 devant les tribunaux de Bahreïn entre
deux résidents des îles Hawar; l'attribution de droits de pêche au large
des côtes des îles Hawar et la protection de l'exercice de ces droits par le
souverain de Bahreïn: l’immatriculation à Bahreïn de bateaux de pêche

35
72 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

mouillant aux îles Hawar: le versement au Gouvernement de Bahreïn de
droits d’immatriculation et de droits pour des permis de plongée par des
habitants des îles Hawar se livrant à la pêche aux huîtres perlières: la
construction et l'entretien de barrages et de citernes d’eau par des rési-
dents des îles Hawar et le Gouvernement de Bahreïn; la réglementation
de l'exploitation du gypse aux îles Hawar par Bahreïn aux XIX° et
XX siècles; la réglementation par Bahreïn de l'exploitation d’autres res-
sources naturelles, y compris la pêche des poissons, aux îles Hawar: la prise
en compte constante des îles Hawar dans les négociations relatives aux
concessions pétrolières entre Bahreïn. la Grande-Bretagne et les éventuels
concessionnaires dans les années trente; la reconnaissance par la Grande-
Bretagne de ce que Bahreïn avait revendiqué les îles Hawar dès que la
question de ces îles s'était posée au cours des négociations relatives aux
concessions pétrolières en 1933, et l'absence de toute revendication
concurrente de la part de Qatar; un rapport de l'agent politique britan-
nique de 1936, indiquant que la prétention de souveraineté de Bahreïn
sur l’île Hawar était sérieuse et que Qatar n'avait jamais élevé de protes-
tations contre les activités des sujets de Bahreïn dans cette île; les forages
de puits artésiens réalisés dans les années trente aux îles Hawar avec
l'aval de Bahreïn; la construction par Bahreïn d’une jetée publique sur
l'île principale de Hawar en 1937; la délivrance de passeports bahreïnites
à des résidents des îles Hawar; la reconnaissance à diverses reprises, par
le souverain de Qatar, de la juridiction et de l'autorité de Bahreïn sur les
îles Hawar; ou encore l'installation et l’entretien de balises maritimes par
Bahreïn aux îles Hawar.

103. Bahreïn invoque en outre la décision de la Grande-Bretagne du
11 juillet 1939 selon laquelle les îles Hawar appartenaient à Bahreïn et
non à Qatar (voir paragraphe 57 ci-dessus); cette décision doit, selon
Bahreïn, être analysée comme une sentence arbitrale ayant force de chose
jugée, ou pour le moins comme une décision politique obligatoire. Bahreïn
soutient en outre que le principe de l’uti possidetis juris est applicable en
lespèce. Ii prétend que Qatar tout comme Bahreïn sont d’anciens protec-
torats britanniques qui, avant 1971, ne possédaient pas la plénitude et
l'exclusivité des compétences internes et externes qui sont les attributs de
la souveraineté; il ajoute que Puti possidetis est un principe de portée uni-
verselle applicable aux Etats issus de la décolonisation où qu'elle se pro-
duise. En ce qui concerne les îles Hawar, la décision britannique de 1939,
quelle que soit sa nature juridique, ferait incontestablement partie inté-
grante du legs colonial. Selon Bahreïn, la ligne existante au moment de
l'indépendance serait celle que la Grande-Bretagne a tracée et cette ligne
devrait être respectée.

104. Bahreïn fait encore valoir que ses actes de souveraineté sur les îles
Hawar se sont poursuivis après que fut rendue la décision britannique de
1939. I] cite notamment à titre de preuve: l'introduction, dans les îles,
d’animaux originaires d'Arabie dans le cadre d’un programme de protec-
tion de la faune sauvage; la création d’une réserve d’animaux sauvages
dans une partie de l’île principale de Hawar en 1996; les patrouilles régu-

36
73 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

lières effectuées par la gendarmerie maritime de Bahreïn à proximité des
îles Hawar: la présence de moyens de défense militaire aux îles Hawar et
le maintien sur ces îles, depuis 1941, d’un véritable dispositif de défense
militaire; la construction et l'entretien d’un réseau routier aux îles Hawar;
la construction et l'entretien d'installations de production d'eau douce, y
compris une installation de dessalement de l’eau de mer et la construction
et l'entretien d’un réseau électrique intégré à celui de Bahreïn. Bahreïn
invoque également des cartes établies par le directeur du service topogra-
phique de l’armée britannique et par la National Geographic Society des
Etats-Unis figurant les îles Hawar comme faisant partie de Bahreïn.

105. Qatar soutient que le principe de l’uti possidetis n'est pas appli-
cable en l'espèce car il suppose une succession d'Etats, une rupture. Or,
les deux principautés n'auraient été ni des colonies ni des protectorats de
la Grande-Bretagne. Avant même qu'il ne soit mis fin à leur statut d'Etat
protégé par la Grande-Bretagne, chacune de ces principautés aurait joui
d'une indépendance en tout cas suffisante pour que son consentement sur
les questions de frontières soit indispensable afin de l’engager. La Grande-
Bretagne aurait certes possédé le monopole de l'exercice des relations
extérieures des deux Etats, mais elle n’avait pas compétence pour dispo-
ser de leurs droits de souveraineté territoriale sans leur consentement.
Bahreïn et Qatar auraient toujours été des Etats indépendants, aussi bien
avant qu’au moment de signer les accords de 1971; il n’y aurait pas eu de
personnalité juridique nouvelle succédant aux droits et obligations d'une
puissance administrante quelconque, ni de succession d'Etats et, par
conséquent, pas plus de «legs colonial» que de «table rase».

106. Qatar soutient par ailleurs que la décision britannique de 1939 est
nulle et non avenue, car il n’a jamais consenti à ce qu'il soit procédé de la
sorte. Qatar ajoute que les fonctionnaires du Gouvernement britannique
qui ont joué un rôle à cette occasion étaient de parti pris et que la déci-
sion n'était pas motivée: il estime que des irrégularités de procédure enta-
cheraient non seulement la décision de 1939, mais aussi la décision «pro-
visoire» rendue en 1936 (voir le paragraphe 54 ci-dessus). Qatar affirme
en outre que le souverain de Qatar a plusieurs fois protesté contre la pro-
cédure suivie par le Gouvernement britannique en 1938-1939 et qu'il a
continué par la suite de protester contre la décision britannique du
11 juillet 1939 et «occupation illégale» des îles par Bahreïn; ses protes-
tations montreraient à l'évidence que Qatar n’a à aucun moment consenti
à l’attribution des îles Hawar à Bahreïn et que cette attribution ne lui
était par conséquent pas opposable.

107. Qatar fait valoir la primauté de son titre sur les effectivités dont
se prévaut Bahreïn. Rappelant la typologie retenue dans son arrêt du
22 décembre 1986 par la Chambre de la Cour chargée de connaître de
l'affaire du Différend frontalier (Burkina Fasol République du Mali)
(arrêt, C.L.J. Recueil 1986, p. 586-587, par. 63), Qatar soutient que la
pertinence d’une effectivité sur un territoire dépend du statut de ce terri-
toire et du titre juridique qui, le cas échéant, peut être valablement
invoqué sur celui-ci par un autre Etat. Ainsi, si un territoire est res nul-

37
74  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

lius, l'occupation effective crée un titre de souveraineté, pourvu qu'elle
remplisse les conditions nécessaires. Si, en revanche, le territoire relève de
la souveraineté d’un autre Etat, il s’agit là d’une occupation illégale ou
d’une usurpation qui ne peut avoir aucun effet de droit; selon Qatar, ce
serait là le cas de occupation par Bahreïn des îles Hawar. Une telle
occupation de fait ne pourrait se transformer en situation de droit, en
titre territorial, sauf acquiescement de la part du souverain territorial.
Qatar soutient qu’en conséquence la Cour n’a pas, en l'espèce, à résoudre
un conflit entre deux prétentions fondées sur des effectivités dont il fau-
drait peser les mérites respectifs et qui devrait se régler par l'octroi du
territoire à la partie bénéficiant des meilleures effectivités. Si un Etat
occupe une partie inhabitée du territoire d’un autre Etat, il n’est pas
question d’opposer les effectivités de l'occupant à l’absence d'effectivités
du titulaire du titre territorial. Selon Qatar, toute l'argumentation de
Bahreïn sur la prédominance de l’effectivité de son occupation des îles
Hawar est donc sans pertinence. Seul un acquiescement de Qatar, souve-
rain territorial, aurait pu créer un titre. Qatar précise encore qu’à suppo-
ser qu'il soit possible d’invoquer les effectivités dont Bahreïn se prévaut,
celles-ci seraient inopérantes car elles ne remplissent pas les conditions
requises pour créer un droit. En tout état de cause, selon Qatar, tous les
actes accomplis par Bahreïn postérieurement à la revendication des îles
Hawar qu'il a adressée aux autorités britanniques le 28 avril 1936 sans
qu'elle soit portée à la connaissance de Qatar sont inopposables à ce der-
nier; ces actes témoignent seulement de la volonté de Bahreïn de s’empa-
rer du territoire d'autrui et sont incapables de renverser la souveraineté
préexistante de Qatar. En ce qui concerne les effectivités alléguées par
Bahreïn qui sont antérieures à 1936, Qatar soutient qu’elles ne possèdent
aucun fondement. Il affirme en particulier, à propos des liens que la tribu
des Dowasir aurait entretenus avec le souverain de Bahreïn, que, compte
tenu de la composition et de l’histoire de cette tribu, ses membres n'étaient
manifestement pas des sujets bahreïnites, formaient au contraire une
unité tribale autonome et, d’ailleurs, quittèrent Bahreïn a destination de
l'Arabie saoudite en 1923, pour y revenir a partir de 1928.

108. Qatar souligne que ce sont plutôt les souverains successifs de la
famille des Al-Thani qui ont progressivement étendu leur autorité à
l’ensemble de la péninsule de Qatar durant la seconde moitié du
XIX® siècle et que cela est attesté par de nombreuses sources, en particulier
turques et britanniques. Comme éléments de preuve de la souveraineté de
longue date qu'il aurait exercée sur les îles Hawar, Qatar invoque notam-
ment: les accords de 1868 dont l’objet était d'assurer la paix maritime en
séparant les territoires de Qatar et de Bahreïn: l'absence de toute mention
des îles Hawar dans les descriptions de Bahreïn postérieures à 1868; la
description que J. G. Lorimer, de l’India Civil Service, donnait en 1908,
dans son Guzetteer of the Persian Gulf, des îles Hawar comme faisant
partie de Qatar; le refus apparent du souverain de Bahreïn de formuler
une revendication sur les îles Hawar en 1909 en dépit d’une suggestion de
l'agent politique britannique soucieux de contenir l'expansion ottomane;

38
75 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

la description des îles Hawar rattachant ces îles à Qatar figurant dans le
British Admiralty War Staff (Intelligence Division) Survey de 1915; le
fait que les îles Hawar ne figurent pas sur la carte de 1923 signée par le
représentant de l’Eastern & General Syndicate Ltd. et jointe au projet de
premier accord de concession bahreinite; absence de toute référence à
ces îles dans l'accord de concession signé par Bahreïn en 1925 et l'inclu-
sion des îles au nombre des territoires de Qatar sur la carte de l'Irak
Petroleum Company de 1933: et l'accord de concession pétrolière signé
en 1935 par Qatar avec l’Anglo-Persian Oil Company (APOC).

109. Qatar invoque également un certain nombre d’autres déclarations
et documents provenant des archives britanniques et montrant selon lui
que, jusqu’en 1937, les îles Hawar étaient considérées comme faisant par-
tie de Qatar, parmi lesquels: un rapport britannique officiel de 1928 éma-
nant de l’India Office, intitulé «Situation de certains groupes d'îles dans
le golfe Persique» et reproduit dans les Persian Gulf Historical Summa-
ries 1907-1928, où l'archipel de Bahreïn est défini comme se composant
d’un certain nombre d'îles, nommément désignées, parmi lesquelles ne
figuraient pas les îles Hawar; une lettre de l’India Office en date du 3 mai
1933 contenant une description de Bahreïn presque identique à celle qui
figurait dans le rapport de 1928; un télégramme adressé le 31 juillet 1933
au secrétaire d'Etat pour les Indes par le résident politique, où il était dit
que «l'île de Hawar ne fai[sait] manifestement pas partie du groupe de
Bahreïn», ce à quoi I’ India Office aurait acquiescé; une description d’une
carte annotée des territoires reconnus comme constituant les îles de
Bahreïn, adressée le 4 août 1933 au secrétaire d'Etat pour les Indes par le
résident politique, dans laquelle il était clairement indiqué que le terri-
toire de Bahreïn ne comprenait pas les îles Hawar; un rapport rendant
compte d’une reconnaissance aérienne effectuée le 9 mai 1934 par la
Royal Air Force après qu'une autorisation eut été obtenue du souverain
de Qatar, rapport auquel était jointe une photographie de l’île Hawar;
une note en date du 30 décembre 1937 de M. G. W. Rendel, fonctionnaire
du Foreign Office, confirmant que d’un point de vue géographique les îles
Hawar faisaient partie de Qatar; et les vues exprimées le 26 octobre 1941
par Prior (qui fut agent politique britannique à Bahreïn d’avril 1929
à novembre 1932, puis résident politique de septembre 1939 à mai 1946),
selon lesquelles les îles Hawar «appartiennent à Qatar, comme le pensait
Lorimer».

%

110. L’abondante argumentation développée par les Parties en ce qui
concerne la souveraineté sur les îles Hawar soulève plusieurs questions
juridiques: la nature et la validité de la décision prise par la Grande-
Bretagne en 1939; l'existence d’un titre originaire; les effectivités: et
lapplicabilité en l'espèce du principe de l’uti possidetis juris. La Cour
commencera par examiner la nature et la validité de la décision
britannique de 1939.

39
76 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

111. Bahrein soutient que la décision britannique de 1939 doit être
regardée à titre principal comme une sentence arbitrale passée en force de
chose jugée. Il défend l’idée que la Cour n’a pas compétence pour réexami-
ner la sentence rendue par un autre tribunal, en invoquant à cette fin une

«jurisprudence quasi constante suivant laquelle il ne convient pas de
réexaminer, d'annuler ni même de confirmer des sentences rendues
par d’autres tribunaux internationaux, à moins que n'ait été donné
un consentement spécifique, exprès et supplémentaire à la réouver-
ture de l'affaire».

Bahreïn rappelle ainsi les arrêts rendus par la Cour permanente de Justice
internationale le 15 juin 1939 dans l'affaire de la Société commerciale de
Belgique (C.P.J.L série AIB n° 78, p. 160) et par la présente Cour le
18 novembre 1960 dans l'affaire de la Sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906 (Honduras c. Nicaragua) (C.LJ. Recueil
1960, p. 192) ainsi que le 12 novembre 199} dans l'affaire de la Sentence
arbitrale du 31 juillet 1989 (Guinée-Bissau c. Sénégal) (C.J. Recueil
1991, p. 53).

112. Qatar conteste la pertinence des arrêts auxquels Bahreïn se réfère.
Il affirme ce qui suit:

«[A]ucune de ces affaires ne présente la moindre pertinence pour
la question que la Cour doit trancher dans la présente instance et qui
est celle-ci: les procédures suivies par le Gouvernement britannique
en 1938 et 1939 peuvent-elles être assimilées à un processus arbitral
susceptible d'aboutir à une sentence obligatoire pour les parties?»

Qatar rappelle aussi à l'appui de sa thèse la sentence arbitrale rendue le
19 octobre 1981 par le tribunal arbitral dans l’affaire du Différend fron-
talier entre Chardjah et Doubaï; dans cette sentence qui, selon Qatar, a
été rendue dans des circonstances comparables à celles de la présente
espèce, le tribunal arbitral a conclu que des décisions de délimitation
frontalière prises par le Gouvernement britannique ne constituaient pas
des sentences arbitrales, mais des décisions administratives à caractère
obligatoire ({nternational Law Reports, Vol. 91, p. 579: voir aussi p. 577,
583 et 585).

113. La Cour se penchera tout d’abord sur la question de savoir si la
décision britannique de 1939 doit être considérée comme constituant une
sentence arbitrale. Elle observe a cet égard qu’en droit international
public le mot arbitrage vise communément «le règlement des litiges entre
les Etats par des juges de leur choix et sur la base du respect du droit».
Cette formulation avait été adoptée à l’article 15 de la convention de La
Haye pour le règlement pacifique des différends internationaux du
29 juillet 1899. Elle avait été reprise à l’article 37 de la convention de La
Haye du 18 octobre 1907 ayant le même objet. Elle fut retenue par la
Cour permanente de Justice internationale dans son avis consultatif du
21 novembre 1925 portant interprétation de Particle 3, paragraphe 2, du
traité de Lausanne (C.P.J.L série B n° 12, p. 26). Elle fut réaffirmée dans

40
77 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

les travaux de la Commission du droit international, qui ont réservé le
cas dans lequel les parties conviendraient que la décision sollicitée devrait
être rendue ex aequo et bono (rapport de M. Georges Scelle, rapporteur
spécial de la Commission, document A/CN.4/113 du 6 mars 1958,
Annuaire de la Commission du droit international, 1958, vol. I, p. 2).
Enfin, plus récemment, elle fut adoptée par le tribunal arbitral chargé de
trancher le différend frontalier entre Chardjah et Doubaï dans une affaire
comportant certaines similitudes avec la présente espèce (affaire du
Différend frontalier entre Chardjah et Doubai, sentence arbitrale du
19 octobre 1981, International Law Reports, vol. 91, p. 574 et 575).

114. La Cour observe qu'au cas particulier il n'existait aucun accord
entre les parties pour se soumettre à un arbitrage rendu par des juges de
leur choix et statuant soit en droit soit ex aequo et bono. Les parties
étaient seulement convenues que la question serait tranchée par «le gou-
vernement de Sa Majesté», mais elles laissaient à l'appréciation de ce der-
nier le soin de déterminer comment et par lesquels de ses fonctionnaires
cette décision serait prise. Dès lors, la décision par laquelle le Gouverne-
ment britannique a estimé en 1939 que les îles Hawar appartenaient à
Bahreïn ne constituait pas une sentence arbitrale internationale.

115. La décision de 1939 ne constituant pas une sentence arbitrale
internationale, la Cour n'aura pas à examiner la thèse de Bahreïn concer-
nant sa compétence pour connaître de la validité de sentences arbitrales.
Elle se bornera à constater que les Parties ont pris l'engagement

«de soumettre à la Cour l’ensemble du différend qui les oppose, tel
que circonscrit dans le texte proposé par Bahreïn à Qatar le 26 oc-
tobre 1988, et accepté par Qatar en décembre 1990, que le procés-
verbal de Doha de 1990 dénomme la «formule bahreïnite» (Délimi-
tation maritime et questions territoriales entre Qatar et Bahreïn,
compétence et recevabilité, arrêt, C.LJ. Recueil 1994, p. 126-127,
par. 41, point 2).

116. La «formule bahreïnite», acceptée par les deux Parties (voir para-
graphe 67 ci-dessus), est très large, car elle autorise celles-ci à prier «la
Cour de trancher toute question relative à un droit territorial ou à tout
autre titre ou intérêt qui peut faire l'objet d'un différend entre elles». Par
conséquent, l'accord intervenu entre les Parties couvre toutes les ques-
tions relatives aux îles Hawar, y compris le différend relatif à la décision
britannique de 1939. La Cour est donc compétente pour statuer sur les
différentes questions soulevées par Qatar au sujet de la décision britan-
nique de 1939.

117. La circonstance qu’une décision n’est pas une sentence arbitrale
n'implique cependant pas que cette décision soit dépourvue d'effets juri-
diques, ainsi d’ailleurs que l’a reconnu le tribunal arbitral dans l'affaire
du Différend frontalier entre Chardjah et Doubaï (International Law
Reports, vol. 91, p. 577). Pour apprécier quel est l'effet juridique de la
décision britannique de 1939, il est nécessaire de rappeler les événements
qui en précédèrent, puis en suivirent immédiatement l'adoption.

41
78

DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

118. Le 10 mai 1938, le souverain de Qatar écrivit à l'agent politique

britannique pour l’informer que, «par sa situation naturelle, Hawar fai-
[sait] partie de Qatar», mais que «le Gouvernement de Bahreïn [voulait]
s'ingérer dans les affaires de Hawar». Il conclut: «Je suis persuadé
que vous ferez le nécessaire dans cette affaire pour préserver la paix et la
tranquillité.»

119. Le 20 mai 1938, Pagent politique britannique fit notamment

savoir au souverain de Qatar ce qui suit:

«Il est de fait que, par l'occupation formelle de ces îles depuis un
certain temps, le Gouvernement de Bahreïn possède prima facie un
titre sur ces iles, mais je suis autorisé par le résident politique à vous
dire que, néanmoins, le gouvernement de Sa Majesté serait disposé à
considérer attentivement toute revendication formelle que vous pré-
senteriez au sujet des îles Hawar, sous réserve que celle-ci soit
appuyée par un exposé complet des moyens de preuve que vous
invoquez pour affirmer que vous, cheikh de Qatar, avez souveraineté
sur ces îles. Il est inutile que je vous rappelle que le gouvernement
de Sa Majesté statuera à ce sujet dans un esprit de vérité et de justice
quand il aura reçu votre requête formelle et l'exposé de vos moyens
de preuve.»

120. Par lettre du 27 mai 1938, le souverain de Qatar s’adressa a

l'agent politique britannique en ces termes:

42

«Je remercie aussi le gouvernement de Sa Majesté qui, comme
vous l’avez dit, décidera de la question en s’inspirant de la vérité et
de la justice. Je faisais confiance et je me fiais à la justice et à l'équité
du gouvernement de Sa Majesté, qui est réputé à cet égard en toutes
circonstances. »

Le souverain de Qatar ajouta:

«Je présente maintenant ma plainte officielle contre les mesures
prises par le Gouvernement de Bahreïn sur des îles qui appartiennent
à d’autres que lui dans les termes suivants:

5. ... [Jj'use de mon droit en m’opposant à tout acte entrepris par
le Gouvernement de Bahrein sur des îles qui, je l'estime,
m’appartiennent... Je vous demande aussi de faire arrêter les acti-
vités et ingérences du Gouvernement de Bahreïn sur les îles Hawar
Jusqu'à ce que le gouvernement de Sa Majesté ait statué sur l’affaire
en s'inspirant de la justice et de l'équité comme vous l'avez dit dans
votre lettre ... je suis persuadé que le gouvernement de Sa Majesté se
prononcera en toute Justice et équité et que vous le ferez dans les
circonstances présentes, de sorte que les questions actuelles puissent
suivre un seul et même cours jusqu’à ce que les faits aient été tirés au
clair...»
79 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

121. Le 3 juin 1938, l'agent politique britannique, M. H. Weightman,
informa le résident politique britannique de la plainte présentée par
Qatar. Il ajouta le commentaire suivant:

«En ce qui concerne le fond de la revendication du cheikh de
Qatar, on observera que celle-ci consiste 1) en une simple affirmation
de souveraineté, et 2) en l'affirmation que les îles Hawar font partie
de l'ensemble géographique de Qatar.

Aucune preuve n'est apportée d’une occupation formelle par
Qatar, aucune mention n'est faite d'impôts. de vente de droits
de pêche, d'exercice de l'autorité judiciaire, voire de l'exercice
d'une fonction quelconque qui puisse être l'expression de droits
souverains.»

122. Dans une lettre en date du 21 juillet 1938, adressée au résident
politique britannique, le secrétaire d'Etat pour les Indes écrivit ce qui
sult:

«[tout bien considéré] il serait bon de ... donner [au cheikh de Qatar]
l'occasion de commenter la réponse de Bahreïn. Ce serait plus en
accord avec la procédure normale dans de tels cas et il n'est pas sou-
haitable, si une décision devait finalement étre prise en faveur de
Bahreïn, que le cheikh de Qatar ait l'impression que son avis n’a pas
été entendu comme il se doit. Le retard que cela occasionnerait ne
devrait pas étre trop génant.

Dès lors, si vous n'y voyez aucune objection, veuillez communi-
quer les déclarations du Gouvernement de Bahrein au cheikh de
Qatar et lui donner un délai raisonnable pour faire ses commentaires
et produire toute autre preuve de ses allégations, et à la réception de
sa réponse, veuillez me transmettre la correspondance accompagnée
de vos remarques. »

123. Le 14 août 1938, l'agent politique britannique adressa au conseiller
ad interim auprès du Gouvernement de Bahreïn une copie de la revendi-
cation détaillée du cheikh de Qatar, en demandant que:

«le Gouvernement de Bahreïn soumette maintenant l'exposé com-
plet et détaillé de ses prétentions sur Hawar, répondant ainsi à la
revendication du cheikh de Qatar et avançant tout autre argument
qu'il souhaite».

124. Les prétentions en réponse de Bahreïn furent présentées le
22 décembre 1938 dans une lettre adressée à l’agent politique britannique,
qui exposait les motifs invoqués à l'appui de la position de Bahreïn et
contredisait les thèses de Qatar. Une pétition signée «par les notables de
Hawar», qui déclaraient être les sujets du souverain de Bahreïn, était
jointe à cette lettre.

125. L'agent politique britannique écrivit le 5 janvier 1939 au souve-
rain de Qatar en se référant à la «revendication détaillée sur les îles
Hawar ... annexée à {sa] lettre du 27 mai 1938». L'agent politique joignit

43
80  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

à sa communication les prétentions en réponse de Bahreïn et indiqua ce
qui suit:

«Je vous demanderai maintenant, mon ami, d'étudier attentive-
ment la réponse du Gouvernement de Bahreïn et de m’informer aussi
rapidement que possible de tout argument supplémentaire que vous
souhaiteriez faire valoir à l'appui de votre revendication ou toute
preuve que vous voudriez soumettre. Lorsque j'aurai reçu votre
réponse et toutes les autres preuves que vous produirez, je transmet-
trai l'affaire au gouvernement de Sa Majesté par l'intermédiaire du
résident politique dans le golfe Persique pour décision finale. »

126. Le souverain de Qatar fit savoir à l'agent politique britannique le
19 mars 1939 «qu’une réponse à la question concernant Hawar mérit[ait]
une étude attentive et qu'il [fallait] consacrer un certain temps à cet exa-
men» mais que, néanmoins, cette réponse lui «parviendrafit] bientôt,
accompagnée des déclarations, objections et protestations que [le souve-
rain] pourrailt] avoir».

127. Le 30 mars 1939, le souverain de Qatar adressa à l’agent politique
britannique une lettre de quinze pages contenant ses commentaires sur les
affirmations de Bahreïn au sujet des îles Hawar. Il y ajouta des témoi-
gnages à l’appui de ses revendications.

128. L'agent politique britannique, M. H. Weightman, envoya alors,
le 22 avril 1939, au résident politique britannique, le lieutenant-colonel
Fowle, un rapport sur les revendications présentées par Qatar sur les îles
Hawar. L’agent politique y énumérait les documents relatifs à cette
affaire et y analysait les divers arguments avancés ainsi que les éléments
de preuve présentés par les parties. I] concluait ainsi:

«13. Résumé. Le cheikh de Qatar n’a produit absolument aucune
preuve. Il s'appuie uniquement sur une affirmation non étayée de
souveraineté, sur la proximité géographique et sur les prétendues
déclarations de certaines personnes non identifiées. Du côté de
Bahreïn, il existe une preuve que l'occupation de Hawar a été réa-
lisée par les Dawasir sous l'autorité des Al Khalifah, que les Dawasir
de Zellag fréquentent ces îles depuis de nombreuses années, que les
tribunaux établis par les cheikhs de Bahrein ont prononcé des juge-
ments concernant des biens fonciers a Hawar, que des questions
relatives à la propriété de pièges à poissons ont été soumises au juge-
ment du tribunal de la charia à Bahreïn, que des citations à compa-
raître à Bahreïn ont été remises à Hawar il y a sept ans, que les
bateaux dont les Dawasir de Hawar sont propriétaires sont enregis-
trés à Bahreïn et que du gypse est extrait à Hawar sous licence du
Gouvernement de Bahreïn. Je ne suis pas en mesure d’affirmer avec
certitude que ces Dawasir ont occupé Hawar pendant toute l'année au
cours des cent cinquante dernières années mais ceux qui y habitent
actuellement prétendent que c’est le cas. Par ailleurs, les cime-
tières, les réservoirs d’eau, les ruines du vieux fort que j'ai moi-même

44
81 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

vues et le type des maisons habitées donnent la preuve d’une occupa-
tion continue pendant la majeure partie de l’année. Enfin, en
l’absence de tout indice d'occupation ou d'exercice du pouvoir par le
cheikh de Qatar, la construction d’un poste de police par le Gouver-
nement de Bahreïn voici dix-huit mois, la construction d’une mos-
quée dans le village du nord, à l'initiative de Son Altesse le cheikh de
Bahreïn, et les travaux menés pour creuser un puits artésien per-
mettent, compte tenu du passé plus ancien, de conclure à l'exercice
valable et légitime d’une autorité constitutionnelle de la part du Gou-
vernement de Bahreïn. Les petites îles arides et inhabitées et les îlots
rocailleux qui forment la totalité de l'archipel de Hawar tombent
probablement sous l'autorité du souverain qui s'est établi sur l'île
principale de Hawar, en particulier depuis que des repères ont été
construits sur toutes ces îles par le Gouvernement de Bahreïn. »

129. Le 29 avril 1939, le lieutenant-colonel Fowle transmit le rapport
de Weightman au secrétaire d'Etat pour les Indes en observant que c'était
«un exposé très clair sur l'affaire», lequel confirmait son opinion.

130. Quelques semaines plus tard, le 13 juin 1939, M. C. W. Baxter, du
Foreign Office, fit savoir au secrétaire d'Etat de India Office que

«Lord Halifax approuvfait] la proposition du marquis de Betland,
consistant à demander au Gouvernement des Indes, s’il n’y vo[yait]
pas d’objection, de charger le résident politique dans le golfe Per-
sique d'informer les cheikhs de Bahreïn et de Qatar que le gouverne-
ment de Sa Majesté a[vait] décidé que ces îles appart[enaient] au
cheikh de Bahreïn.»

131. Le 1°" juillet 1939, le secrétaire adjoint du Gouvernement des
Indes s’adressa au résident politique britannique en ces termes: « Le Gou-
vernement des Indes partage l’avis selon lequel les îles Hawar appar-
tiennent à Bahreïn et non à Qatar et vous prie d’informer les cheikhs
concernés comme proposé.»

132. La décision britannique fut communiquée le 11 juillet 1939 au
souverain de Bahreïn par le résident politique britannique. La communi-
cation était libellée comme suit:

«En référence à la correspondance se terminant par la lettre
n° 1972/SF de votre conseiller datée du 22 décembre 1938 (29 shawal
1357) au sujet de l'appartenance des îles Hawar, le gouvernement de
Sa Majesté me charge de vous faire savoir qu'après examen attentif
des preuves fournies par Votre Altesse et le cheikh de Qatar il a
décidé que ces îles appartiennent à l'Etat de Bahreïn et non à l'Etat
de Qatar.

J'en informe également le cheikh de Qatar.»

133. Ce même 11 juillet 1939, le résident politique britannique com-
muniqua la décision britannique au souverain de Qatar en termes ana-
logues, ainsi que suit:

45
82 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

«En référence à la correspondance se terminant par votre lettre
datée du 30 mars 1939 (9 safar 1358) au sujet de l'appartenance des
îles Hawar, le gouvernement de Sa Majesté me charge de vous faire
savoir qu'après examen attentif des preuves fournies par vous et Son
Altesse le cheikh de Bahreïn il a décidé que ces îles appartiennent à
l'Etat de Bahreïn et non à l'Etat de Qatar.

J'en informe également Son Altesse le cheikh de Bahreïn.»

134. Le souverain de Qatar, dans une lettre adressée le 4 août 1939 au
résident politique britannique, réagit à la décision britannique dans les
termes suivants:

«Bien entendu, j'ai été profondément étonné par la nouvelle et
dans ma surprise j'ai cherché à identifier la raison sur laquelle s’est
fondé le gouvernement de Sa Majesté pour rendre sa décision alors
que je lui avais fourni des preuves, des témoignages et des éléments
contextuels que je croyais suffisants pour montrer clairement ce
qu'étaient la situation et le statut véritables de ces îles.»

Il ajoutait:

«Je ne peux demeurer silencieux sur cette affaire dans laquelle les
faits pertinents ont pour le moins été présentés de manière confuse et
ambiguë, sans que les éclaircissements voulus aient été donnés. C’est
pourquoi je proteste une deuxième fois et demande des explications.
J'en appelle à la bienveillance de Votre Excellence et au sens de la
justice du gouvernement de Sa Majesté pour examiner l'affaire en
toute justice et équité, car je suis persuadé que le sens de la justice et
la bienveillance du gouvernement de Sa Majesté et de Votre Excel-
lence ne sauraient tolérer une violation quelconque de mon territoire
ou de mes droits naturels.»

Le souverain de Qatar terminait sa lettre en demandant «que la ques-
tion puisse être réexaminée et que des recherches supplémentaires
puissent être effectuées»: il précisait enfin: «je réserve mes droits sur
les îles Hawar jusqu’à ce que la question soit véritablement éclaircie».

135. Par lettre en date du 25 septembre 1939, le résident politique bri-
tannique répondit au souverain de Qatar que la décision qui lui avait été
notifiée par la lettre du 11 juillet 1939 «constituait une décision définitive
et [que] le débat ne pouvait être ouvert à nouveau». Quelque temps plus
tard, le 18 novembre 1939, le souverain de Qatar accusa réception au rési-
dent politique de sa lettre du 25 septembre, tout en affirmant que «[qluoi
qu'il puisse arriver, [s]a foi dans la justice du gouvernement de Sa Majesté
demeur[ait] inébranlable» et qu'il «rest[ait] convaincu que le gouverne-
ment de Sa Majesté réfléchirafit] à la question et la réexamineralit] d'une
manière plus claire qu'il ne l’a[vait] fait jusqu’à présent».

136. Ces événements étant rappelés, la Cour passera à examen de
l'argumentation à laquelle Qatar a recours pour contester la validité de la
décision britannique de 1939.

46
83  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

137. Qatar soutient en premier lieu n’avoir jamais consenti à ce que la
question des îles Hawar soit tranchée par le Gouvernement britannique.
La Cour relèvera cependant que, à la suite de l'échange de lettres des
10 mai et 20 mai 1938 (voir paragraphes 118 et 119 ci-dessus), le souve-
rain de Qatar avait accepté le 27 mai 1938 de confier au Gouvernement
britannique le soin de décider de la question des îles Hawar (voir para-
graphe 120). Il avait le même jour présenté sa plainte à l'agent politique
britannique. Il avait enfin accepté, comme le souverain de Bahreïn, de
participer à la procédure qui devait mener à la décision de 1939 (voir para-
graphes 118 à 133 ci-dessus). La compétence du Gouvernement britan-
nique pour prendre la décision concernant les îles Hawar découlait de ce
double consentement; la Cour n'a donc pas à examiner si, en l'absence
d’un tel consentement, le Gouvernement britannique aurait eu autorité
pour ce faire en vertu des traités faisant de Bahreïn comme de Qatar des
Etats protégés de la Grande-Bretagne, à savoir les traités de 1880 et 1892
avec Bahreïn et le traité de 1916 avec Qatar (voir paragraphes 44 et 48
ci-dessus).

138. Qatar soutient en second lieu que les fonctionnaires britanniques
chargés de la question des îles Hawar étaient de parti pris et que leur
jugement avait été arrêté d'avance. La procédure suivie aurait par suite
méconnu «la règle interdisant toute partialité chez une autorité investie
du pouvoir de décider au niveau international». En outre, les parties
n'auraient pas été mises à même de présenter leurs arguments sur un
pied d'égalité et de façon équitable, et la décision prise n’aurait pas été
motivée.

139. La Cour commencera par rappeler que la décision de 1939 ne
constitue pas une sentence arbitrale (voir paragraphes 113 et 114 ci-
dessus). Il n’en résulte cependant pas qu'elle ait été dépourvue de tout
effet juridique. Bien au contraire, il ressort du dossier, et notamment
des échanges de correspondance rappelés ci-dessus (voir paragraphes 118 et
119 ci-dessus), que Bahreïn et Qatar avaient accepté que le Gouverne-
ment britannique règle leur différend en ce qui concerne les îles Hawar.
Dès lors, [a décision de 1939 doit être regardée comme une décision qui
était dès l'origine obligatoire pour les deux Etats et a continué de l'être
pour ces mêmes Etats après 1971, année au cours de laquelle ils ont cessé
d'être des Etats protégés par la Grande-Bretagne (voir paragraphe 65
ci-dessus).

140. La validité d’une telle décision n'était certes pas subordonnée aux
principes de procédure qui gouvernent la validité des sentences arbitrales.
Toutefois, comme l’agent politique britannique s’y était engagé le 20 mai
1938 et comme le souverain de Qatar l'avait répété dans sa lettre du
27 mai 1938 (voir paragraphes 119 et 120 ci-dessus), cette décision devait
être rendue «dans un esprit de vérité et de justice... ».

141. A cet égard, la Cour observe d'abord que, dans cette dernière
lettre, le souverain de Qatar avait confié au Gouvernement britannique
le soin de régler la question des îles Hawar bien que, sept jours aupara-
vant, l'agent politique britannique lui ett fait savoir que «par l'occu-

47
84  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

pation formelle de ces îles depuis un certain temps, le Gouverne-
ment de Bahreïn posséd[ait] prima facie un titre sur ces îles» et qu'il
appartiendrait par suite au souverain de Qatar de présenter «une reven-
dication formelle ... appuyée par un exposé complet des moyens de
preuve» invoqués (voir paragraphe 119 ci-dessus). Cette procédure fut
suivie et les fonctionnaires britanniques chargés du dossier constatèrent
que «le cheikh de Qatar n’a[vait] produit aucune preuve» face aux
effectivités invoquées par Bahreïn et en particulier face à l'occupation
des lieux opérée depuis 1937 (voir paragraphe 128 ci-dessus). Dans
ces conditions, s’il est exact qu'au cours de cette procédure les fonction-
naires britanniques chargés du dossier sont partis de la prémisse que
Bahreïn possédait prima facie un titre sur les îles et que la charge de la
preuve contraire reposait sur le souverain de Qatar, Qatar ne saurait
soutenir qu'il ait été contraire à la justice de partir de cette prémisse
dans la mesure où il en avait été informé avant de consentir à la procé-
dure et où il n'en a pas moins consenti à ce qu'elle se déroule sur cette
base.

142. La procédure qui a abouti à la décision britannique de 1939, telle
qu'elle est résumée ci-dessus (voir paragraphes 118 à 133 ci-dessus),
montre par ailleurs que Qatar et Bahreïn ont tous deux eu l'occasion de
présenter leurs arguments au sujet des îles Hawar, ainsi que leurs moyens
de preuve. Qatar a exposé sa revendication dans ses lettres des 10 et 27 mai
1938. Les prétentions en réponse de Bahreïn ont été présentées le
22 décembre 1938, accompagnées d’une annexe contenant les déclara-
tions de plusieurs témoins. Qatar a commenté cet exposé de Bahreïn dans
sa lettre du 30 mars 1939 à laquelle étaient également joints des témoi-
gnages destinés à appuyer ses arguments. Ainsi, les deux souverains ont
pu présenter leur argumentation et chacun d’entre eux a disposé d’un
temps que la Cour estime suffisant à cet effet; la thèse de Qatar selon
laquelle il aurait été victime d’une inégalité de traitement ne saurait donc
être accueillie.

143. La Cour notera enfin que, si les motifs retenus à l’appui de la
décision de 1939 n’ont pas été communiqués aux souverains de Bahreïn
et de Qatar, cette absence de motivation est sans influence sur la régula-
rité de la décision intervenue dès lors qu'aucune obligation de motivation
n'avait été imposée au Gouvernement britannique lorsque celui-ci s'était
vu chargé de régler l'affaire.

144. En l'espèce, de surcroît, la réaction du souverain de Qatar a été de
faire savoir au résident politique britannique qu'il était «profondément
étonné» par la décision, non de prétendre que celle-ci n’était pas valable
faute de motivation. Qatar a affirmé avoir fourni suffisamment d’élé-
ments de preuve à l'appui de sa thèse et s’est borné à demander au Gou-
vernement britannique de réexaminer sa décision. La Cour ne peut donc
faire droit à la thèse de Qatar selon laquelle la décision britannique de
1939 n'était pas valide faute de motivation.

145. Enfin, le fait que le cheikh de Qatar ait protesté à plusieurs
reprises contre le contenu de la décision britannique de 1939 après en

48
85 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

avoir été informé n’a pu rendre cette décision inopposable au cheikh,
contrairement à ce que prétend Qatar.

146. La Cour parvient donc à la conclusion que la décision prise par le
Gouvernement britannique le 11 juillet 1939 présente un caractère obli-
gatoire pour les Parties.

147. Pour tous ces motifs, la Cour conclut que Bahreïn a souveraineté
sur les îles Hawar et que, partant, elle ne saurait accueillir les conclusions
de Qatar sur cette question.

148. La conclusion à laquelle la Cour est ainsi parvenue sur la base de
la décision britannique de 1939 la dispense de se prononcer sur l’argu-
mentation des Parties tirée de l'existence d’un titre originaire, des effec-
tivités ou de l’applicabilité en l'espèce du principe de l’uti possidetis juris.

*  _*

149. La Cour examinera maintenant les prétentions des Parties sur l'île
de Janan. A cet égard, il convient d'observer à titre liminaire que Qatar et
Bahreïn se font une idée divergente de ce qu'il convient d’entendre par
Pexpression «ile de Janan». Selon Qatar,

«Janan est une île d’environ 700 mètres de long et 175 mètres de
large, située au large de la pointe sud-ouest de l’île Hawar propre-
ment dite. Elle se trouve à 2,9 milles marins ou 5 360 mètres du point
le plus proche de la laisse de basse mer de Qatar et à 17 milles marins
du point le plus proche de Bahreïn (Ras al Barr)... Elle se situe à
1,6 mille marin ou 2890 mètres de l’île Hawar proprement dite.»

Pour Bahreïn, l'expression vise

«deux îles qui se trouvent à une distance de | à 2 milles marins au
large de la côte méridionale de Jazirat Hawar, et qui, à marée basse,
ne forment plus qu’une île. Ensemble, ces deux îles ont une surface
d’à peine plus de 0,1 kilomètre carré et sont appelées Janan et Hadd
Janan. Cela dit, en général, on les appelle ensemble simplement
«Janan».»

Qatar allégue a cet égard que

«l'endroit appelé «Hadd Janan» sur les cartes bahreinites corres-
pond à une petite étendue de fonds sablonneux qui demeure
immergée à marée basse. Par conséquent, abstraction faite de la
question de savoir si la revendication de Bahreïn portant sur les deux
îles serait recevable compte tenu du fait que le point soumis à la
Cour à ce sujet était intitulé «l'île de Janan», cette revendication sur
une seconde île est dénuée de tout fondement au regard des réalités
géographiques.»

Bahreïn réfute l'argument ainsi formulé par Qatar en précisant, «[pJour
éviter tout malentendu, ... qu'il rejette tout moyen laissant entendre que

49
86 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

la compétence de la Cour pour connaître du titre sur Janan ne s'étend pas
à Hadd Janan, que ce soit directement ou accessoirement» et en ajoutant
ce qui suit: «Que Hadd Janan soit le prolongement de Janan ou une for-
mation insulaire située dans les eaux territoriales de Janan, il n’en reste
pas moins qu'il relève de Bahreïn. »

150. La Cour constate que Qatar n’a pas formellement soulevé la
question de la recevabilité de la demande bahreïnite concernant «Hadd
Janan». En tout état de cause, puisque, pour Qatar, Hadd Janan est
«une petite étendue de fonds sablonneux qui demeure immergée à marée
basse» et que, pour Bahreïn, elle ne forme plus qu’une île avec Janan à
marée basse, la Cour estime pouvoir traiter Janan et Hadd Janan comme
une seule île.

151. Qatar revendique la souveraineté sur l'île de Janan et se réfère en
premier lieu à son argumentation relative aux îles Hawar. Il affirme que
«les raisons qui, selon lui, prouvent que les îles Hawar appartiennent à
Qatar, en particulier les principes régissant la proximité et la souveraineté
sur les îles situées dans les eaux territoriales, ... s'appliquent également à
Janan». Il fait valoir en particulier que «toute ile qui se situe en partie à
moins de 3 milles de la laisse de basse mer de la côte continentale jouit
des avantages du régime applicable aux îles situées entièrement en deçà
de cette limite de 3 milles».

152. Bahreïn allègue pour sa part que «seule la moitié de Janan ... [est]
en deçà de la limite [des 3 milles]» et que «[l]a proximité n'est pas un
fondement de titre de souveraineté en droit international», tout en ajou-
tant qu’«[e]n réalité il y a proximité entre Janan et les îles Hawar, et [que]
la souveraineté sur les îles Hawar revient à Bahreïn».

153. Qatar soutient en deuxième lieu

«qu’en 1939, lorsque le Gouvernement britannique décida indûment
que les îles Hawar appartenaient à Bahreïn et non à Qatar, les lettres
adressées aux souverains respectifs des deux Etats par le résident
politique britannique dans le Golfe ne contenaient aucune indication
quant à ce qu’il convenait d'entendre par l'expression «îles Hawar»...
Ce n'est qu'en 1947, lors de l'établissement d'une ligne de délimita-
tion des fonds marins, que les Britanniques vinrent circonscrire le
groupe des îles Hawar par le tracé d'une enclave qui laissait Janan à
l'extérieur. En outre, la décision britannique énoncée dans les lettres
du 23 décembre 1947 comportait la mention expresse suivante: «Il y
a lieu de relever que l’île de Janan n'est pas considérée comme fai-
sant partie du groupe des Hawar.»... Aux yeux du Gouvernement
britannique, la cause était donc entendue: en se prononçant en 1939
sur l'attribution des îles Hawar, ils n’avaient nullement reconnu la
souveraineté de Bahreïn sur l’île de Janan. La précision qu'ils appor-
tèrent sur ce point en 1947 apparaissait à leurs yeux comme prolon-
geant en quelque sorte leur décision antérieure.»

154. Bahreïn rejette l'argumentation ainsi développée par Qatar et
expose ce qui suit:

50
87 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

«Le dossier montre que la sentence de 1939 reconnaissait la sou-
veraineté de Bahreïn sur Janan parce que celle-ci faisait partie inté-
grante des îles Hawar. Janan figurait sur la liste des îles que Bahreïn
a soumise au Gouvernement britannique. Janan a été considérée
comme faisant partie des îles Hawar lors des négociations relatives
aux concessions pétrolières des années trente. Bahreïn a installé des
balises sur Janan en 1939, suite à la décision de 1939, etc. Dans les
années quarante, un certain nombre de communications britan-
niques peu cohérentes ont traité Janan de manière contradictoire.
Dans son contre-mémoire, Bahreïn a passé ces communications en
revue pour démontrer que l’on peut facilement replacer dans leur
contexte les divergences d'objectifs et les confusions souvent com-
préhensibles concernant les îles du groupe des Hawar. En tout état
de cause, méme les fonctionnaires britanniques ont accepté le carac-
tère définitif de arbitrage de 1939. Bahreïn défend devant la Cour
l'idée que cet arbitrage, qui a établi la souveraineté de Bahreïn sur
les îles Hawar, s’étendait à Janan.»

155. Bahreïn fait également valoir qu'il «a aussi établi ... sa souverai-
neté sur l’île de Janan en se fondant sur l’utilisation de cette île par des
sujets bahreinites et sur l’autorité qu’y exercait le souverain de Bahreïn».
Il cite notamment à cet égard l’utilisation régulière de Janan par des
pêcheurs bahreïnites, «tenus d'obtenir l'autorisation du souverain de
Bahreïn pour y construire des cabanes», et l'installation «de balises en
1939 après la décision britannique attribuant les îles Hawar à Bahreïn».

156. Qatar, pour sa part, soutient que «[nJe saurait ... être présenté
comme un indice de souveraineté le fait que des sujets bahreïnites aient
utilisé l’île de Janan pour mener des activités de pêche dans les eaux avoi-
sinantes», et nie «que les pêcheurs bahreinites ... devaient obtenir l’auto-
risation préalable du souverain de Bahreïn afin de pouvoir y dresser des
huttes ou des abris sommaires». Concernant l’argument de Bahreïn rela-
tif au balisage de Janan, Qatar allègue qu’«une telle activité n’est pas
considérée en soi comme étant une manifestation de souveraineté» et
qu’«[e}lle ne peut généralement être prise en considération qu’à titre, en
quelque sorte, surabondant». Il précise en outre ce qui suit:

«Selon la jurisprudence internationale la mieux établie, une valeur
probante ne peut s’attacher qu’à des actes qui se rapportent à l’exer-
cice de fonctions étatiques: législation, administration, juridiction.

Or, l'installation de feux, de balises ou de bouées ... ne permet pas
d’en déduire que l'Etat ayant procédé à cette installation a agi en
tant que souverain territorial. »

157. La Cour, ainsi qu'elle l’a fait dans le cas des revendications des
Parties sur les îles Hawar, examinera tout d’abord les effets de la décision
britannique de 1939 quant à la question de la souveraineté sur l’île de
Janan. Comme elle Fa indiqué précédemment, aux termes de cette déci-

SI
88  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

sion, le Gouvernement britannique avait conclu que les îles Hawar
«appart[enaient] à l'Etat de Bahreïn et non à l'Etat de Qatar». Aucune
mention n’était faite de l’île de Janan. Il n’était cependant pas précisé ce
qu'il convenait d'entendre par l’expression «îles Hawar». Les Parties ont
dès lors longuement discuté de la question de savoir si Janan devait être
regardée comme faisant partie des îles Hawar et si, par suite, elle relevait
de la souveraineté bahreïnite en vertu de la décision de 1939 ou si, au
contraire, elle n’était pas couverte par cette décision.

158. A l’appui de leurs thèses respectives, Qatar et Bahreïn ont invoqué
des documents tant antérieurs que postérieurs à la décision britannique
de 1939. Qatar s’est en particulier fondé sur une «décision» du Gouver-
nement britannique de 1947 ayant trait à la délimitation des fonds marins
entre les deux Etats. La Cour examinera maintenant cette documenta-
tion, telle qu’elle a été présentée par les Parties pour étayer leurs thèses
respectives.

159. Bahreïn a rappelé qu'il avait soumis quatre listes au Gouverne-
ment britannique en avril 1936, août 1937, mai 1938 et juillet 1946, au
sujet de la composition des îles Hawar. Il a expliqué de la manière sui-
vante, pour chacune de ces listes, les circonstances de sa présentation:

«La première liste a été soumise à la fin du mois d’avril 1936 dans
le cadre des négociations concernant une concession pétrolière visant
le secteur non attribué de Bahreïn. Cet exposé énumérait les îles
qui, selon le souverain, faisaient partie à l’époque des îles Hawar. II
ne visait nullement à l'exhaustivité.

L'importance de la liste de 1936 tient au fait que l’île de Janan
était incluse dans ce qui semble être la première affirmation écrite
officielle par Bahreïn de sa souveraineté sur les îles Hawar... [L]'agent
politique britannique n’a pas tenu compte de la liste de 1936 lorsqu'il
a formulé sa recommandation en 1947 au sujet de la délimitation des
fonds marins entre Bahreïn et Qatar.

La deuxième liste a été soumise en août 1937 à la suite de la
demande adressée par le Gouvernement britannique au souverain de
Bahreïn priant celui-ci d'indiquer les îles qu’il considérait comme fai-
sant partie de ses possessions. L'île de Janan n'est pas mentionnée
expressément dans cette liste qui ne reprend toutefois pas non plus
les autres îles qui étaient énumérées dans la liste précédente, notam-
ment l’île principale de Hawar... [C]ompte tenu du territoire claire-
ment délimité de la concession que Bahreïn offrait à l’époque à PCL
[Petroleum Concessions Ltd.] avec l’assentiment de la Grande-
Bretagne, il est parfaitement clair que l’île de Janan était consi-
dérée comme étant l’une des «neuf» îles constituant l’«archipel des
Hawar»...

La troisième liste, soumise en mai 1938, était jointe à un exposé
préliminaire des éléments de preuve produits à l’occasion de l’arbi-
trage relatif aux îles Hawar...

Cette annexe énumère … les îles ou rochers où Bahreïn avait

52
89  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

installé une balise à la date à laquelle cette liste a été établie...
Bahreïn n’a installé une balise sur Janan qu'après le 21 février 1939
(correspondant à l’an 1358 de [’hégire)...

La dernière des quatre listes a été soumise en juillet 1946. Elle est
qualifiée de liste complète des «cairns qui ont été construits sur les
divers récifs et îles ... en 1357 et 1358 [c'est-à-dire en 1938 et 1939]».
Toutes les îles numérotées de 1 à 18 dans la liste étaient considérées
comme faisant partie des îles Hawar. L’ile de Janan y figurait sous le
numéro 15 (ce qui confirme que la liste de 1938 ne mentionnait que
les îles de Bahreïn équipées d'une balise). »

160. Qatar s'est référé pour sa part aux lettres en date du 23 décembre
1947, rédigées en termes identiques, que l’agent politique britannique à
Bahreïn avait adressées aux souverains de Qatar et de Bahreïn, et par les-
quelles le Gouvernement britannique partageait les fonds marins entre les
deux Etats (voir paragraphe 61 ci-dessus). Il était précisé dans ces lettres
que des droits souverains étaient reconnus à Bahreïn sur

«Vile Hawar, les îles du groupe des Hawar et les eaux territoriales
qui en relèvent et qui sont délimitées également selon les principes
habituels du droit international... Il y a lieu de relever que l'île de
Janan n'est pas considérée comme faisant partie du groupe des
Hawar.»

Qatar a expliqué que:

«[a] l'époque de l’étude du tracé de la frontière maritime, c’est la liste
de 1938, transmise avec I’«exposé préliminaire» de Belgrave du
29 mai 1938, qui en vint à être considérée comme la liste même ayant
servi de base à la décision du 11 juillet 1939».

161. Bahreïn a quant à lui indiqué à ce sujet qu’en 1947 «l'agent poli-
tique britannique n’a[vait] pas tenu compte de la liste soumise par le sou-
verain de Bahreïn en 1936 ... [et avait] préféré se fonder de manière arbi-
traire et erronée sur la liste des îles et rochers équipés de balises, soumise
en 1938». Il a ajouté que:

«Les lettres de 1947 n'avaient pas pour objet de notifier aux sou-
verains une «décision» qu'ils étaient tenus de respecter. Elles se bor-
naient à leur faire savoir que les autorités britanniques considéraient
désormais les fonds marins comme étant divisés par la ligne qui était
décrite, tout particulièrement dans leurs rapports avec les deux
sociétés pétrolières, la PCL [Petroleum Concessions Ltd.] et la
BAPCO [Bahrain Petroleum Company].»

162. Enfin, Qatar a fait valoir ce qui suit:

«Certes, Bahreïn conteste l'exclusion de Janan du groupe des îles
Hawar en reprochant aux autorités britanniques de s'être appuyées,
pour prononcer cette exclusion, sur la liste établie par Belgrave dans

53
90 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

sa lettre du 29 mai 1938. Selon Bahrein, en dressant cette liste,
Belgrave n’aurait pas eu l’intention d’identifier toutes les îles com-
posant le groupe des Hawar, mais simplement d’énumérer celles sur
lesquelles des balises avaient été placées. Mais Bahreïn omet de
préciser que ... Belgrave [avait indiqué] expressément: «sur chacune
des îles il y a une balise en pierres»...

Si chacune des îles du groupe des Hawar portait une balise, il était
indifférent que la liste fût celle des îles ou des numéros des balises.
Janan n'avait pas été «balisée» … à cette date, et ne figurait donc pas
sur cette liste. Comme la lettre de Belgrave déclarait que chaque île
du groupe des Hawar avait été balisée et énumérait ces îles ou ces
balises, c’est donc que l’île de Janan n'était pas considérée, au
moment où les Britanniques allaient prendre leur décision, comme
faisant partie du groupe des îles Hawar. En somme la décision de
1947 n’a fait qu’entériner sur ce point un fait admis en 1938 et
1939.»

Fa

163. La Cour constate qu’il n’y a pas identité entre les trois listes que
Bahrein, avant 1939, a soumises au Gouvernement britannique au sujet
de la composition du groupe des Hawar. En particulier, Pile de Janan ne
figure nommément que sur l’une de ces trois listes. Quant à la quatrième
liste, différente elle-même des trois premières, elle mentionne expressé-
ment l’île de Janan, mais elle n’a été soumise au Gouvernement britan-
nique qu'en 1946, soit plusieurs années après l’adoption de la décision de
1939. Ainsi, aucune conclusion certaine ne peut être tirée de ces diffé-
rentes listes.

164. La Cour se penchera maintenant sur les lettres adressées le
23 décembre 1947 aux souverains de Qatar et de Bahreïn par l’agent poli-
tique britannique à Bahreïn. Par ces lettres, l’agent politique, agissant au
nom du Gouvernement britannique, informait les deux Etats du partage
de leurs fonds marins effectué par le Gouvernement britannique. Or, ledit
gouvernement, qui avait adopté la décision de 1939 relative aux îles
Hawar, a entendu préciser, dans la dernière phrase de l’alinéa 11) du para-
graphe 4 de ces lettres, que «l’île de Janan n'est pas considérée comme fai-
sant partie du groupe des Hawar» (voir paragraphe 61 ci-dessus). Le Gou-
vernement britannique, par voie de conséquence, n’a pas «reconnu» au
cheikh de Bahreïn «des droits souverains» sur cette île et, pour la détermi-
nation des points fixés au paragraphe 5 de ces lettres (voir paragraphe 61
ci-dessus), comme pour l'établissement de la carte jointe auxdites lettres, a
regardé Janan comme appartenant à Qatar. La Cour considère que, en pro-
cédant de la sorte, le Gouvernement britannique a fourni une interprétation
faisant foi de la décision de 1939 et de la situation en résultant.

165. Compte tenu de l’ensemble de ce qui précède, la Cour ne saurait
accepter la thèse de Bahreïn selon laquelle le Gouvernement britannique,
en 1939, aurait reconnu «la souveraineté de Bahreïn sur Janan en tant

54
91 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

que partie intégrante des îles Hawar». Elle conclut que Qatar a souverai-
neté sur l’île de Janan y inclus Hadd Janan, sur la base de la décision
prise par le Gouvernement britannique en 1939, telle qu’interpretée en
1947. La Cour ne saurait donc accueillir la conclusion de Bahreïn sur ce
point.

«x * x

166. La Cour passera maintenant à l'examen de la question de la déli-
mitation maritime.

167. Les Parties conviennent que la Cour doit se prononcer sur la déli-
mitation maritime conformément au droit international. Ni Bahreïn ni
Qatar ne sont parties aux conventions de Genève sur le droit de la mer du
29 avril 1958: Bahreïn a ratifié la convention des Nations Unies sur le
droit de la mer du 10 décembre 1982, mais Qatar l’a seulement signée. En
conséquence, c’est le droit international coutumier qui est le droit appli-
cable. Cela étant, les deux Parties reconnaissent que la plupart des
dispositions de la convention de 1982 qui sont pertinentes en l'espèce
reflètent le droit coutumier.

168. Aux termes de la «formule bahreïnite», adoptée en décembre
1990, (voir les paragraphes 67 et 69 ci-dessus), les Parties ont prié la Cour
«de tracer une limite maritime unique entre leurs zones maritimes respec-
tives, comprenant les fonds marins, le sous-sol et les eaux surjacentes».

Dans ses conclusions finales, qui sont identiques aux conclusions qu’il
a présentées dans la procédure écrite, Qatar a prié la Cour de «tracer une
limite maritime unique entre les espaces maritimes comprenant les fonds
marins, le sous-sol et les eaux surjacentes qui relèvent respectivement de
PEtat de Qatar et de l'Etat de Bahrein...».

Bahreïn, pour sa part, a demandé à la Cour de dire et juger que «la
limite maritime entre Bahreïn et Qatar est celle décrite dans la deuxième
partie du mémoire de Bahreïn». Il ressort de ce mémoire et des cartes qui
lui sont annexées que Bahreïn demande, lui aussi, à la Cour de tracer une
limite maritime unique.

Les deux Parties ont ainsi prié la Cour de tracer une limite maritime
unique (voir ci-après, p. 92, croquis n° 2).

169. I] ne faut pas oublier que le concept de «limite maritime unique»
peut revêtir plusieurs fonctions. Dans la présente affaire, la limite mari-
time unique procédera de la délimitation de diverses juridictions. Dans la
partie méridionale de l’aire à délimiter, qui est située là où les côtes des
Parties se font face, la distance entre ces côtes n’est nulle part supérieure
à 24 milles marins. La limite que la Cour aura à tracer délimitera donc
exclusivement leur mer territoriale et, de ce fait, un espace sur lequel les
Parties exercent une souveraineté territoriale.

170. Cependant, plus au nord, là où les côtes des deux Etats ne se font
plus face, mais sont plutôt comparables à des côtes adjacentes, la délimi-
tation à opérer sera une délimitation entre le plateau continental et la

55
92 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Croquis n° 2. Lignes proposées par Qatar et Bahreïn
q gnes prop p

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50°E 15° 30° 45 51°E 15° 20" 45
20 I } + À : 4 ; | E = } 20°
—— proposition de Qatar |
_—— proposition de Bahreïn
10 — rh 10"
2FN+) TT 27°N
50'~ r+ 50
40" + + 40°
30 - t+ 30°
20'- 20°
19 + = 10
26°N - F 26°N
80° — Le 50’
40°44 tt 40°
30’ + 30°
JE À f 1 E 1 i + F of
i , { , Ï ; $ T . t . ,
50°E 15 30 45 51°E 15 30 45

Ce croquis, sur lequel ies formations maritimes sont figurées sous une forme simplitiée, a été étabi à seules fins d'itlustration.
I ne préjuge pas de la nature de certaines de ces formations.
Sources conclusions des Parties, mémoire de Catar, tome 17, carte 24: mémoire de Bahrein, tome 7, caries 10, 11, 13 et 15.

56
93 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

zone économique exclusive relevant de chacune des Parties, c’est-à-dire
entre des espaces dans lesquels ces Etats exercent seulement des droits
souverains et des compétences fonctionnelles. Aussi les deux Parties ont-
elles entendu distinguer un secteur sud et un secteur nord.

171. Au cours de la procédure orale, Qatar a fait valoir que la Cour
n’a pas été priée de déterminer d’une part une ligne délimitant les mers
territoriales respectives et d’autre part une ligne délimitant le plateau
continental et la zone économique exclusive de chacun des Etats, mais de
décider du tracé d’une ligne de délimitation unique, sans se préoccuper de
la désignation ni du statut international des différentes zones maritimes
concernées. Qatar a du reste signalé qu’au moment où l'instance a été
introduite, en 1991, la mer territoriale des deux Etats avait une largeur de
3 milles marins et que, par conséquent, la zone à délimiter dans le secteur
sud avait également un caractère polyvalent.

172. Par décret en date du 16 avril 1992, Qatar a étendu la largeur de
sa mer territoriale à 12 milles marins: Bahreïn a fait de même par décret
du 20 avril 1993. En conséquence, dans le secteur sud, on a désormais
affaire exclusivement à des mers territoriales qui se chevauchent partiel-
lement. Toutefois, selon Qatar, on pourrait difficilement admettre que
l'extension à 12 milles de la largeur des mers territoriales ait changé fon-
damentalement les données du problème de délimitation.

173. La Cour observe que le concept de limite maritime unique n’est
pas issu du droit conventionnel multilatéral mais de la pratique étatique
et qu'il s'explique par le vœu des Etats d'établir une limite ininterrompue
unique délimitant les différentes zones maritimes — coïncidant partielle-
ment — qui relèvent de leur juridiction. Dans le cas de zones de juridic-
tion qui coïncident, la détermination d’une ligne unique pour les diffé-
rents objets de la délimitation

«ne saurait être effectuée que par l’application d’un critère ou d’une
combinaison de critères qui ne favorise pas l’un de ces ... objets au
détriment de l’autre et soit en même temps susceptible de convenir
également à une division de chacun d’eux»,

comme l’a relevé la Chambre constituée par la Cour dans l'affaire du
Golfe du Maine (C.1.J. Recueil 1984, p. 327, par. 194). Dans cette affaire,
il avait été demandé à la Chambre de tracer une ligne unique valant à la
fois pour le plateau continental et la colonne d’eau surjacente.

174. La délimitation des mers territoriales ne soulève pas de problèmes
de ce genre car les droits de l’Etat côtier dans la zone concernée ne sont pas
fonctionnels mais territoriaux et impliquent souveraineté sur le fond de la
mer, les eaux surjacentes et l’espace aérien surjacent. La Cour, pour s’acquit-
ter de cet aspect de sa tâche, doit donc appliquer d’abord et avant tout les
principes et règles du droit international coutumier qui ont trait à la déli-
mitation de la mer territoriale, sans oublier que sa tâche ultime consiste à
tracer une limite maritime unique qui soit valable aussi à d’autres fins.

175. Les Parties conviennent que les dispositions de l’article 15 de la
convention de 1982 sur le droit de la mer qui est intitulé «Délimitation de

57
94 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

la mer territoriale entre Etats dont les côtes sont adjacentes ou se font
face» font partie du droit coutumier. Cet article dispose:

«Lorsque les côtes de deux Etats sont adjacentes ou se font face,
ni l’un ni l’autre de ces Etats n’est en droit, sauf accord contraire
entre eux, d'étendre sa mer territoriale au-delà de la ligne médiane
dont tous les points sont équidistants des points les plus proches des
lignes de base à partir desquelles est mesurée la largeur de la mer
territoriale de chacun des deux Etats. Cette disposition ne s'applique
cependant pas dans le cas où, en raison de l'existence de titres his-
toriques ou d’autres circonstances spéciales, il est nécessaire de déli-
miter autrement la mer territoriale des deux Etats.»

176. L'article 15 de la convention de 1982 est pratiquement identique
au paragraphe | de l’article 12 de la convention de 1958 sur la mer terri-
toriale et la zone contigué, et doit être regardé comme possédant un
caractère coutumier. Il y est souvent fait référence comme à la règle
«équidistance/circonstances spéciales». La méthode la plus logique et la
plus largement pratiquée consiste à tracer d’abord à titre provisoire une
ligne d’équidistance et à examiner ensuite si cette ligne doit être ajustée
pour tenir compte de l’existence de circonstances spéciales. Une fois
qu'elle aura délimité sur cette base les mers territoriales des Parties, la
Cour déterminera quels sont les règles et principes du droit coutumier à
appliquer pour la délimitation de leurs plateaux continentaux et de leurs
zones économiques exclusives ou de leurs zones de pêche. La Cour déci-
dera alors si la méthode à retenir pour opérer cette délimitation est simi-
laire à celle qui vient d’être décrite ou si elle est différente.

177. La ligne d’équidistance est la ligne dont chaque point est équidis-
tant des points les plus proches des lignes de base a partir desquels la lar-
geur de la mer territoriale de chacun des deux Etats est mesurée. Elle ne
peut être tracée que lorsque les lignes de base sont connues. Ni l’une ni
l’autre des Parties n’a encore précisé quelles sont les lignes de base qui
doivent être utilisées aux fins de la détermination de la largeur de leur
mer territoriale; elles n’ont pas davantage produit de cartes ou de cartes
marines officielles où figuraient de telles lignes de base. Ce n’est qu’au
cours de la présente procédure qu’elles ont fourni à la Cour des points de
base approximatifs que la Cour pourrait, à leur avis, utiliser pour déter-
miner la limite maritime.

*

178. La Cour déterminera donc en premier lieu les côtes pertinentes
des Parties, à partir desquelles sera fixé l'emplacement des lignes de base
ainsi que des points de base appropriés permettant de construire la ligne
d’équidistance.

179. Qatar a fait valoir que, aux fins de la présente délimitation, la
ligne d’équidistance devrait être construite par application de la méthode
de calcul de masse terrestre à masse terrestre. Le concept de «masse

58
95 DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

terrestre» s’appliquerait tant à la péninsule de Qatar, à laquelle il convien-
drait d'intégrer l’île principale du groupe des Hawar, qu’à Bahreïn, pour
lequel devraient être prises en considération l’île Al-Awal (aussi appelée
île de Bahreïn) ainsi que les îles Al-Muharraq et Sitrah. L'application
de la méthode de calcul de masse terrestre à masse terrestre aurait deux
conséquences principales.

En premier lieu, elle aurait pour effet de ne tenir aucun compte des îles
(sous réserve des îles précitées de Hawar du côté qatari et d’Al-Awal,
d’Al-Mubharraq et de Sitrah du côté bahreinite), îlots, rochers, récifs et
hauts-fonds découvrants situés dans la zone pertinente. Selon Qatar,
dans la zone de délimitation, on dénombrerait «une multitude de forma-
tions insulaires, rocheuses, coralliennes ou sablonneuses». Ces forma-
tions seraient peu significatives «en raison de leur exiguité, en raison de
leur localisation et, pour ce qui est des hauts-fonds, en raison de leur
qualification». Ces formations consisteraient pour la plupart en de
toutes petites îles inhabitées, voire en de simples rochers proprement
inhabitables, et correspondraient en réalité à ce qui est souvent présenté
dans la jurisprudence internationale comme des «formations maritimes
mineures», c’est-à-dire, pour reprendre les termes de l’arrêt rendu par la
Chambre chargée de connaître de l’affaire du Golfe du Maine,

«le type d'accident géographique mineur dont ... il convient de faire
abstraction si l’on veut qu'une ligne de délimitation aboutisse autant
que possible à une division par parts égales des zones de chevauche-
ment des projections maritimes respectives des deux pays» (C1J.
Recueil 1984, p. 332, par. 210).

Ce qui vaut à l’égard des îlots vaudrait à fortiori pour les hauts-fonds
découvrants.

En second lieu, selon Qatar, la mise en œuvre de la méthode de calcul
de masse terrestre à masse terrestre impliquerait également que la ligne
d’équidistance devrait être construite à partir de la laisse de haute mer. II
conviendrait de distinguer nettement entre la détermination de la limite
extérieure de la mer territoriale d’un Etat ou de toute autre entité terri-
toriale et la fixation d’une limite maritime entre deux Etats dont les côtes
se font face. Le choix de la laisse de basse mer comme «ligne de base
normale» pour déterminer la limite extérieure de la mer territoriale
n’impliquerait pas nécessairement que la même laisse de basse mer soit la
ligne de base a partir de laquelle la ligne d’équidistance doit être cons-
truite. Le recours a la laisse de basse mer ne serait pas une régle obliga-
toire de portée générale, et le recours 4 la laisse de haute mer se justifie-
rait, précisément pour parvenir à une délimitation équitable, tant d’un
point de vue technique que juridique. Qatar relève notamment que la
laisse de basse mer est par définition précaire, subjective, voire arbitraire,
dans la mesure où elle est susceptible de varier dans le temps, tandis que
la laisse de haute mer permet un tracé sûr et objectif, car elle est relati-
vement invariable.

59
96  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

180. Bahreïn a soutenu être de facto un Etat archipel ou un Etat pluri-
insulaire, caractérisé par une variété de formations maritimes de nature et
de dimensions diverses. Toutes ces formations seraient étroitement liées
entre elles et constitueraient ensemble l'Etat de Bahreïn; réduire cet Etat
à un nombre limité d’îles prétendument «principales» reviendrait à remo-
deler la nature et à refaire la géographie. Puisque c’est la terre qui déter-
mine les droits exercés en mer, les points de base pertinents seraient situés
sur l’ensemble de ces formations maritimes, sur lesquelles Bahreïn a sou-
veraineté.

Bahreïn a également soutenu que, selon le droit international conven-
tionnel et coutumier, c'est la laisse de basse mer qui est déterminante et
sert pour calculer la largeur de la mer territoriale et délimiter les eaux
territoriales qui se chevauchent.

181. Bahreïn a enfin soutenu que, en tant qu’Etat archipel de facto, il
est en droit de déclarer qu’il est un Etat archipel au sens de la partie [V de
la convention de 1982 sur le droit de la mer et de tracer les lignes de base
autorisées par l’article 47 de cette convention, c’est-à-dire «des lignes de
base archipélagiques droites reliant les points extrêmes des îles les plus
éloignées et des récifs découvrants de l’archipel». Bahreïn s’estime fondé
à se déclarer Etat archipel parce que le rapport de la superficie de ses
eaux à celle de ses terres est, quel que soit le moment auquel est mesuré
le niveau de la marée, largement dans les limites du rapport prévu par
l'article 47 susvisé, soit un rapport «compris entre 1 à 1 et 1 à 9».
Bahreïn observe qu'il a fait valoir son statut d'Etat archipel dans sa
correspondance diplomatique avec d’autres Etats ainsi qu’au cours de
négociations multilatérales depuis un siècle. Il prétend en outre qu'il était
sur le point de se déclarer Etat archipel, mais qu’il en a été empêché par
l'engagement de ne pas modifier le statu quo, pris dans le cadre de la média-
tion du Roi d'Arabie saoudite et qui n’expirera que lorsque sera rendu
l’arrêt de la Cour. Il affirme de surcroît que le droit qu’il a de se déclarer
Etat archipel est un choix qu'il est libre d’exercer, et qui n’est pas subor-
donné à la reconnaissance de tiers ni sujet à forclusion.

182. Qatar a contesté la prétention de Bahreïn selon laquelle celui-ci
serait en droit de se déclarer Etat archipel au sens de la partie IV de la
convention de 1982; il soutient notamment que cette partie ne reflète pas
le droit coutumier et que, par conséquent, elle ne lui est pas opposable.
Bahreïn n’aurait par ailleurs jamais prétendu au statut d’archipel, que ce
soit dans ses relations avec Qatar ou avec d’autres Etats; la raison fon-
damentale en serait que Bahrein aurait du mal a prouver qu’il remplit les
conditions prescrites à cet effet par la convention de 1982, en particulier
celle prévue au paragraphe 1 de l’article 47 en ce qui concerne le rapport
de la superficie des eaux et celle des terres. Dans ses conclusions finales,
Qatar a prié la Cour de dire que toute demande de Bahreïn concernant
des lignes de base archipélagiques serait sans pertinence aux fins de la
délimitation maritime à opérer en l’espèce.

183. S'agissant de la prétention de Bahreïn selon laquelle cet Etat
aurait droit au statut d'Etat archipel au sens de la convention de 1982 sur

60
97 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

le droit de la mer, la Cour constate que Bahrein n’a pas fait de cette
revendication l’une de ses conclusions formelles et que, partant. elle n’est
pas priée de prendre position sur cette question. En revanche, ce que la
Cour est appelée à faire, c'est tracer une limite maritime unique confor-
mément au droit international. La Cour ne peut procéder à cette délimi-
tation qu'en appliquant les règles et principes du droit coutumier perti-
nents dans les circonstances actuelles. L’arrêt de la Cour aura force
obligatoire pour les Parties en litige conformément à l’article 59 du Statut
de la Cour et ne saurait par suite être remis en cause par l’action unila-
térale de l’une ou l’autre des Parties, et notamment par une décision éven-
tuelle de Bahreïn de se proclamer Etat archipel.

184. La Cour s’attachera donc maintenant à déterminer les côtes per-
tinentes à partir desquelles la largeur de la mer territoriale de chacune des
Parties est mesurée. Elle rappelle à cet égard que, selon les règles de droit
international applicables, la ligne de base normale à partir de laquelle est
mesurée la largeur de la mer territoriale est la laisse de basse mer le long
de la côte (article 5 de la convention de 1982 sur le droit de la mer).

185. Dans des affaires antérieures, la Cour a dit clairement que les
droits sur la mer dérivent de la souveraineté de l'Etat côtier sur la terre,
principe qui peut être résumé comme suit: «la terre domine la mer» (Pla-
teau continental de la mer du Nord, C.LJ. Recueil 1969, p. 51, par. 96;
Plateau continental de la mer Egée, C.L.J. Recueil 1978, p. 36, par. 86).

C’est donc la situation territoriale terrestre qu'il faut prendre pour
point de départ pour déterminer les droits d’un Etat côtier en mer.
Conformément au paragraphe 2 de l’article 121 de la convention de 1982
sur le droit de la mer, qui reflète le droit international coutumier, les îles,
quelles que soient leurs dimensions, jouissent à cet égard du même statut,
et par conséquent engendrent les mêmes droits en mer que les autres
territoires possédant la qualité de terre ferme.

186. Aux fins de déterminer quelles sont les côtes pertinentes de Bahreïn
et les lignes de base pertinentes du côté bahreinite, la Cour doit d’abord
établir quelles îles relèvent de la souveraineté bahreïnite.

187. Dans la partie de l’arrêt qui précède (voir paragraphes 98 à 165),
la Cour a conclu que les îles Hawar appartiennent à Bahreïn et que l’île
de Janan appartient à Qatar. D’autres îles qui peuvent être identifiées
dans l’aire de délimitation, et qui sont pertinentes aux fins de la délimita-
tion dans le secteur sud, sont Jazirat Mashtan et Umm Jalid qui, à marée
haute, sont des îles de très petites dimensions, mais qui, à marée basse,
ont une surface beaucoup plus étendue. Bahreïn revendique la souverai-
neté sur ces Îles, et cette revendication n’est pas contestée par Qatar.

188. Les Parties s'opposent en revanche sur le point de savoir si Fasht
al Azm doit être réputé faire partie de l’île de Sitrah ou s’il s’agit d’un
haut-fond découvrant qui n’est pas naturellement relié à l’île de Sitrah.
En 1982, Bahreïn a entrepris des travaux de terrassement pour la cons-
truction d’une usine pétrochimique, travaux au cours desquels un chenal
artificiel a été dragué, faisant communiquer les eaux des deux côtés de
Fasht al Azm.

61
98  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

189. Selon Qatar, Fasht al Azm est un haut-fond découvrant, qui a
toujours été séparé de l’île de Sitrah par un chenal naturel (un «chenal de
pêcheurs») navigable même à marée basse; ce chenal naturel aurait été
comblé au cours des travaux de construction de 1982 comme le prouve-
rait une circulaire technique d’un expert de Bahreïn, de mars 1982.

Bahreïn ne nie pas qu’il y ait eu et qu’il y ait encore des échancrures
naturelles sur Fasht al Azm, qui à marée basse n’est nullement un banc
de sable plat, mais il nie que ces échancrures aient jamais constitué un
chenal séparant l’île de Sitrah de Fasht al Azm, qui aurait été navigable à
marée basse. Bahreïn a fourni à la Cour un certain nombre de cartes
marines et de relevés hydrographiques, d’origine tant britannique que
bahreïnite, dont aucun n'indique l’existence d’un chenal naturel séparant
Sitrah de Fasht al Azm, qui n’assécherait pas à marée basse, notamment
dans la zone couverte par la circulaire technique de 1982.

Les deux Parties ont présenté des rapports d'experts qui parviennent à
des conclusions divergentes quant à l’existence d’un tel chenal navigable
en permanence.

190. Après avoir analysé attentivement les divers rapports, documents
et cartes soumis par les Parties, la Cour a été dans l’incapacité d’établir
s’il existait ou non un passage séparant de façon permanente l’île de
Sitrah de Fasht al Azm avant les travaux d'aménagement de 1982. Pour
les raisons qui seront exposées ultérieurement, la Cour n’en sera pas
moins à même d'opérer la délimitation sollicitée dans ce secteur, sans
avoir à se prononcer sur la question de savoir si Fasht al Azm doit être
regardé comme faisant partie de l’île de Sitrah ou comme un haut-fond
découvrant (voir paragraphes 218-220 ci-après).

191. Les Parties ont également adopté des points de vue diamétrale-
ment opposés sur la question de savoir si Qit’at Jaradah est une île ou un
haut-fond découvrant. Qit’at Jaradah est une formation maritime, située
au nord-est de Fasht al Azm. Lorsque le Gouvernement britannique a
décidé, en 1947, de tracer une ligne partageant les fonds marins entre
Bahreïn et Qatar pour que les compagnies pétrolières puissent mener
leurs activités dans la zone concernée, il a fait savoir à ces deux Etats, par
des lettres datées du 23 décembre 1947, qu’il reconnaissait au souverain
de Bahreïn «des droits souverains sur la région des hauts-fonds de Dibal
et de Jaradah qui affleurent aux marées basses de vive eau», bien que ces
deux formations maritimes soient situées du côté qatari de la ligne. Il a
ajouté que «ces hauts-fonds ne [devaient] pas être considérés comme des
Îles possédant des eaux territoriales» (voir paragraphe 61 ci-dessus).

192. Il ressort clairement de ce qui précède qu’au moment où la ligne
de 1947 a été tracée le Gouvernement britannique estimait que Qit’at
Jaradah et Fasht ad Dibal n'étaient pas des îles. Toutefois, Bahreïn a
soutenu que, d’après des indications très fiables, dès avant 1947, Qit’at
Jaradah était une île restant émergée à marée haute et qu’en tout état de
cause elle l’était certainement après cette date. A ce sujet, Bahreïn a
invoqué un certain nombre de dépositions de témoins oculaires pour les-
quels il était évident qu’une partie du banc de sable n’avait pas été recou-

62
99 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

verte d’eau depuis un certain temps. Bahreïn a également exposé qu'après
que la couche supérieure de sa surface eut été éliminée sur les instructions
de Qatar en 1986 Qit’at Jaradah avait retrouvé son statut d’île grâce à un
phénomène naturel de sédimentation.

193. Qatar fait valoir que Qit’at Jaradah n’est pas et n'a jamais été
indiqué sur les cartes marines comme une ile, mais l’a toujours été comme
un haut-fond découvrant, ce qui est conforme à sa véritable nature.
Même si, à certaines périodes, ce haut-fond n’a pas été entièrement
recouvert à marée haute, ses caractéristiques physiques n’ont cessé de
changer et il ne devrait donc pas être considéré, à des fins juridiques,
comme autre chose qu'un haut-fond, malgré les tentatives faites par
Bahreïn en 1985-1986 pour en modifier la nature.

194. Bahreïn a chargé un expert d'examiner la situation du point de
vue géographique; celui-ci a conclu que Qit’at Jaradah, bien que de faible
superficie, est émergée en permanence et est donc une ile. Qatar a demandé
a deux experts d’évaluer cette conclusion, et ceux-ci ont estimé que les
études menées en 1998 par I’expert bahreinite «ne permett[aien]t pas de
trancher définitivement la question de savoir si l’on était en présence d’un
ilot ... ou d’un haut-fond découvrant...».

195. La Cour rappelle qu’une ile est définie en droit comme «une éten-
due naturelle de terre entourée d’eau qui reste découverte à marée haute»
(article 10, paragraphe 1, de la convention de 1958 sur la mer territoriale
et la zone contigué; article 121, paragraphe 1, de la convention de 1982
sur le droit de la mer). La Cour a examiné attentivement les éléments de
preuve produits par les Parties et évalué les conclusions des expertises
susmentionnées, en particulier le fait que les experts de Qatar eux-mêmes
n'aient pas soutenu qu'il était scientifiquement prouvé que Qit’at Jaradah
soit un haut-fond découvrant. Sur ces bases, la Cour conclut que la
formation maritime de Qit’at Jaradah répond aux critères énumérés
ci-dessus et qu’il s’agit d’une île qui doit comme telle être prise en consi-
dération aux fins du tracé de la ligne d’équidistance.

196. Bahreïn soutient que Qit’at Jaradah se trouve sous sa souverai-
neté car il y a exercé son autorité de différentes façons, ce que le Gou-
vernement britannique avait reconnu en 1947. A cet égard, Bahreïn a cité
un certain nombre d'activités, y compris la construction d’une balise, le
forage, sur son ordre, d’un puits artésien, l'octroi d’une concession pétro-
lière et la délivrance d’autorisations de poser des pièges à poissons. Qatar
fait valoir que, en tant que haut-fond découvrant, Qit’at Jaradah ne sau-
rait faire l’objet d’une appropriation et que, ce haut-fond étant situé dans
la partie de la mer territoriale qui lui appartient, c’est Qatar qui détient
des droits souverains sur celui-ci.

197. La Cour notera tout d’abord que Qit’at Jaradah est une très
petite île située dans la limite des 12 milles des deux Etats. Selon le rap-
port de l'expert retenu par Bahreïn, elle fait environ 12 mètres de long sur
4 mètres de large à marée haute et 600 mètres de long sur 75 mètres de
large à marée basse. A marée haute, son altitude est d’environ 0,40 mètre.

Certaines catégories d’activités invoquées par Bahreïn, telles que le

63
100 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

forage de puits artésiens, pourraient en soi être considérées comme dis-
cutables en tant qu’actes accomplis à titre de souverain. La construction
d’aides à la navigation, en revanche, peut être juridiquement pertinente
dans le cas de très petites îles. En l’espèce, compte tenu de la taille de
Qit’at Jaradah, les activités exercées par Bahreïn sur cette île peuvent être
considérées comme suffisantes pour étayer sa revendication selon laquelle
celle-ci se trouve sous sa souveraineté.

198. Dans ce contexte, la Cour rappelle ce qu’a dit la Cour perma-
nente de Justice internationale dans son arrêt sur le Statut juridique du
Groënland oriental:

«Il est impossible d'examiner les décisions rendues dans les
affaires visant la souveraineté territoriale sans observer que, dans
beaucoup de cas, le tribunal n’a pas exigé de nombreuses manifes-
tations d’un exercice de droits souverains pourvu que l’autre Etat
en cause ne pit faire valoir une prétention supérieure» (C.P.J.I.
série AIB n° 53, p. 46.)

199. Bahreïn a invoqué des actes d’autorité similaires à l’appui de sa
prétention selon laquelle Fasht ad Dibal relève de sa souveraineté. A cet
égard, Bahreïn a une nouvelle fois évoqué le fait qu’en 1947 le Gouver-
nement britannique lui avait reconnu des droits souverains sur Fasht ad
Dibal, même s’il n’était pas possible d’y voir une île dotée d'eaux terri-
toriales.

200. Les deux Parties conviennent que Fasht ad Dibal est un haut-
fond découvrant. Mais alors que Qatar soutient, comme il l’a fait pour
Qit’at Jaradah, que Fasht ad Dibal, en tant que haut-fond découvrant, ne
saurait faire l’objet d'une appropriation, Bahreïn prétend que les hauts-
fonds découvrants, de par leur nature même, sont des territoires et
peuvent donc faire l’objet d’appropriation conformément aux critères
applicables à l’acquisition de territoires: «{qluelle que soit leur situa-
tion, les hauts-fonds découvrants sont toujours soumis au droit qui régit
l'acquisition et la conservation de la souveraineté territoriale, avec sa
dialectique subtile du titre et des effectivités. »

201. D’après les dispositions pertinentes des conventions sur le droit
de la mer, qui reflètent le droit international coutumier, on entend par
«hauts-fonds découvrants» les élévations naturelles de terrain qui sont
entourées par la mer, découvertes à marée basse et recouvertes à marée
haute (article 11, paragraphe !, de la convention de 1958 sur la mer
territoriale et la zone contigué; paragraphe 1 de l’article 13 de la conven-
tion de 1982 sur le droit de la mer).

Selon ces dispositions, lorsque des hauts-fonds découvrants se
trouvent, entièrement ou en partie, à une distance du continent ou
d’une ile ne dépassant pas la largeur de la mer territoriale, la laisse de
basse mer sur ces hauts-fonds peut être prise comme ligne de base pour
mesurer la largeur de la mer territoriale. Lorsque des hauts-fonds décou-
vrants se trouvent entièrement à une distance supérieure à la largeur de
la mer territoriale, ils n’ont pas de mer territoriale qui leur soit propre.

64
101 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Les conventions susmentionnées disposent en outre que des lignes de base
droites ne doivent pas être tirées vers ou depuis des hauts-fonds décou-
vrants, à moins que des phares ou des installations similaires émergées
en permanence n’y aient été construits (paragraphe 3 de l’article 4 de la
convention de 1958; paragraphe 4 de l’article 7 de la convention de 1982).
Selon Bahreïn. tel est le cas de tous les hauts-fonds découvrants qui sont
pertinents en l'espèce aux fins de la délimitation.

202. Lorsqu'un haut-fond découvrant est situé dans la zone de chevau-
chement de la mer territoriale de deux Etats. que leurs côtes soient adja-
centes ou se fassent face, ces deux Etats ont, en principe, le droit d'utiliser
la laisse de basse mer du haut-fond pour mesurer la largeur de leur mer
territoriale. Le même haut-fond découvrant fait alors partie de la confi-
guration côtière des deux Etats. Il en est ainsi même si ce haut-fond
découvrant est plus proche de la côte d’un Etat que de celle de l’autre, ou
plus proche d'une île appartenant à l’un que du territoire principal
de l’autre. Aux fins de la délimitation, les droits concurrents que les
deux Etats côtiers tirent des dispositions pertinentes du droit de la mer
semblent nécessairement devoir se neutraliser.

203. Toutefois, de l'avis de Bahreïn, ce sont les effectivités présentées
par les deux Etats côtiers qui déterminent lequel d’entre eux a un titre
supérieur sur le haut-fond découvrant en question et, par là même, lequel
est habilité à exercer le droit que lui attribuent les dispositions pertinentes
du droit de la mer, tout comme dans le cas des îles qui sont situées dans
les limites de la mer territoriale de plus d'un Etat.

Bahreïn soutient avoir apporté de façon satisfaisante la preuve de
l'exercice de son autorité souveraine sur tous les hauts-fonds découvrants
situés en mer entre les îles principales de Bahreïn et la côte de la péninsule
de Qatar.

204. Le bien-fondé de cette prétention de Bahreïn dépend de la réponse
à la question de savoir si les hauts-fonds découvrants sont des territoires
susceptibles d’appropriation conformément aux règles et principes de
l'acquisition territoriale. De l’avis de la Cour, dans la présente espèce, il
ne s’agit donc pas de savoir si les hauts-fonds découvrants font ou non
partie de la configuration géographique et s’ils sont susceptibles, en tant
- que tels, de déterminer la ligne de côte au sens juridique. Les règles per-
tinentes du droit de la mer leur reconnaissent expressément cette fonction
quand ils se situent dans la mer territoriale d’un Etat. Il ne fait pas non
plus de doute qu’un Etat côtier exerce sa souveraineté sur les hauts-fonds
découvrants situés dans sa mer territoriale, puisqu'il exerce sa souverai-
neté sur la mer territoriale elle-même, y compris les fonds marins et le
sous-sol. La question décisive, aux fins de la présente espèce, est de savoir
si un Etat peut, par voie d’appropriation, acquérir la souveraineté sur un
haut-fond découvrant situé dans les limites de sa mer territoriale lorsque
le même haut-fond se situe également dans les limites de la mer terri-
toriale d’un autre Etat.

205. Le droit international conventionnel est muet sur la question de
savoir si les hauts-fonds découvrants peuvent être considérés comme

65
102 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

des «territoires». A la connaissance de la Cour, il n’existe pas non plus
de pratique étatique uniforme et largement répandue qui aurait pu
donner naissance à une règle coutumière autorisant ou excluant caté-
goriquement l’appropriation des hauts-fonds découvrants. C’est seule-
ment dans le domaine du droit de la mer qu’un certain nombre de
règles ouvrant des droits aux Etats ont été établies en ce qui concerne
les hauts-fonds découvrants situés à une distance relativement faible
d’une côte.

206. Les quelques règles existantes ne justifient pas que l’on pré-
sume de façon générale que les hauts-fonds découvrants constituent
des territoires au même titre que les îles. Il n’a jamais été contesté
que les îles constituent de la terre ferme et qu’elles sont soumises aux
règles et principes de l’acquisition territoriale; il existe en revanche une
importante différence entre les effets que le droit de la mer attribue aux
îles et ceux qu'il attribue aux hauts-fonds découvrants. Il n’est donc
pas établi que, en l’absence d’autres règles et principes juridiques, les
hauts-fonds découvrants puissent, du point de vue de l’acquisition de
la souveraineté, être pleinement assimilés aux îles et autres territoires
terrestres.

207. A cet égard, la Cour rappelle la règle selon laquelle les hauts-
fonds découvrants situés au-delà des limites de la mer territoriale ne sont
pas dotés d’une mer territoriale propre. Ainsi, un haut-fond découvrant
n’engendre pas en tant que tel les mêmes droits qu’une île ou un autre
territoire. En outre, il est reconnu de manière générale et de façon impli-
cite dans les termes des dispositions pertinentes des conventions sur le
droit de la mer que, si un haut-fond découvrant situé dans les limites de
la mer territoriale peut être utilisé aux fins de la détermination de la lar-
geur de cette mer, il n’en va pas de même pour un haut-fond découvrant
situé à moins de 12 milles marins du précédent, mais au-delà desdites
limites. Le droit de la mer ne permet pas l’application dans ce cas de la
méthode dite du «saute-mouton». A cet égard, peu importe qu’un Etat
côtier ait traité un tel haut-fond découvrant comme lui appartenant et
que son gouvernement y ait mené certaines activités; il n’engendre pas de
mer territoriale.

208. Le paragraphe 3 de l’article 4 de la convention de 1958 sur la mer
territoriale et la zone contiguë et le paragraphe 4 de l’article 7 de la
convention de 1982 sur le droit de la mer disposent que les lignes de base
droites ne doivent pas être tirées vers ou depuis des hauts-fonds décou-
vrants, à moins que des phares ou des installations similaires émergées en
permanence n’y aient été construits. Ces dispositions indiquent, elles
aussi, que les hauts-fonds découvrants ne sauraient être assimilés aux îles
qui, en toutes circonstances, peuvent fournir des points de base pour le
tracé de lignes de base droites.

209. En conséquence, la Cour estime que rien ne permet en l'espèce de
reconnaître à Bahreïn le droit d'utiliser comme ligne de base la laisse de
basse mer des hauts-fonds découvrants qui sont situés dans la zone de
chevauchement ou d’accorder le même droit à Qatar. La Cour conclut

66
103 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

par suite que de tels hauts-fonds découvrants ne doivent pas être pris en
compte aux fins du tracé de la ligne d’équidistance.

*

210. Bahreïn a prétendu qu’en tant qu’Etat pluri-insulaire sa côte
serait constituée par les lignes reliant ses iles les plus éloignées et les
hauts-fonds découvrants situés dans les eaux territoriales de ces îles. Sans
invoquer explicitement l’article 4 de la convention de 1958 sur la mer terri-
toriale et la zone contigué ou l’article 7 de la convention de 1982 sur le
droit de la mer, Bahreïn, dans son argumentation et dans les cartes qu’il
a fournies à la Cour, a appliqué la méthode des lignes de base droites.
Cela ressort clairement aussi de la thèse défendue par Bahreïn selon
laquelle la zone maritime à l’ouest des îles Hawar, entre ces îles et l’île
principale de Bahreïn, serait constituée d’eaux intérieures de Bahreïn.

211. Bahreïn soutient que, en tant qu’Etat pluri-insulaire caractérisé
par un amas d'îles au large de la côte de ses îles principales, il est en droit
de tirer une ligne reliant les îles et les hauts-fonds découvrants les plus
éloignés. En pareil cas, selon Bahreïn, c’est la limite extrême qui devrait
servir de ligne de base pour la mer territoriale.

212. La Cour constate que la méthode des lignes de base droites, qui
déroge aux règles normales de détermination des lignes de base, ne peut
être appliquée que si plusieurs conditions sont remplies. Cette méthode
doit être appliquée de façon restrictive. Pour l'essentiel, ces conditions
sont les suivantes: la côte doit être profondément échancrée et découpée
ou bien il doit exister un chapelet d’îles le long de la côte, à proximité
immédiate de celle-ci.

213. Le fait qu’un Etat se regarde comme un Etat pluri-insulaire ou un
Etat archipel de facto ne l’autorise pas à s’écarter des règles normales de
détermination des lignes de base, à moins que les conditions voulues
soient remplies. Les côtes des îles principales de Bahreïn ne sont pas
profondément échancrées et d’ailleurs Bahreïn ne l’a pas soutenu. En
revanche, Bahreïn a fait valoir que les formations maritimes au large de
la côte de ses îles principales pouvaient être assimilées à un chapelet d’îles
formant un tout avec son territoire principal.

214. La Cour ne conteste pas que les formations maritimes situées à
l’est des îles principales de Bahreïn font partie de la configuration géo-
graphique générale; ce serait néanmoins aller trop loin que de les quali-
fier de chapelet d'îles le long de la côte. Les îles dont il s’agit sont assez
peu nombreuses. Qui plus est, dans la présente affaire, il n’est possible de
parler d’un «amas d'îles» ou d’un «système insulaire» qu’en prenant en
considération les îles principales de Bahreïn. Dans une telle situation, la
méthode des lignes de base droites n’est applicable que si l'Etat a déclaré
être un Etat archipel au sens de la partie IV de la convention de 1982 sur
le droit de la mer, ce qui n’est pas le cas de Bahreïn en l’espèce.

215. La Cour conclut par conséquent que Bahrein n’est pas fondé a
appliquer la méthode des lignes de base droites. Chaque formation mari-

67
104 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

time aura ainsi son propre effet sur la détermination des lignes de base,
étant entendu que, pour les raisons ci-dessus exposées, les hauts-fonds
découvrants qui se situent dans la zone de chevauchement des mers ter-
ritoriales ne seront pas pris en compte. C’est sur cette base que la ligne
d’équidistance doit être tracée.

216. Fasht al Azm mérite cependant une mention particulière. Si cette
formation devait être regardée comme faisant partie de l’île de Sitrah, les
points de base servant à déterminer la ligne d’équidistance seraient situés
sur la laisse de basse mer orientale de Fasht al Azm. Si cette formation ne
devait pas être regardée comme faisant partie de l’île de Sitrah, Fasht al
Azm ne pourrait pas fournir de tels points de base. Comme la Cour ne
s’est pas prononcée sur la question de savoir si cette formation fait ou
non partie de l’île de Sitrah (voir le paragraphe 190 ci-dessus), elle tracera
une double ligne d’équidistance reflétant chacune de ces hypothèses (voir
ci-après, p. 105-108, croquis n° 3, 4, 5 et 6).

*

217. La Cour examinera à présent s’il existe des circonstances spéciales
qui exigeraient d’ajuster la ligne d’équidistance tracée à titre provisoire
afin d'obtenir un résultat équitable en ce qui concerne cette partie de la
limite maritime unique qui doit être fixée (voir l’affaire de la Délimi-
tation maritime dans la région située entre le Groenland et Jan Mayen
{Danemark c. Norvège), arrêt, C.LJ. Recueil 1993, p. 60, par. 50,
p. 62, par. 54).

218. La premiére question a examiner est celle de Fasht al Azm. La
Cour considére que, si Fasht al Azm devait étre regardé comme faisant
partie de l’île de Sitrah, il ne conviendrait pas d’adopter la ligne d’équi-
distance comme limite maritime car, compte tenu du fait que cette ile ne
reste découverte en permanence que sur moins de vingt pour cent de sa
superficie, cette solution situerait la limite 4 une distance exagérément
proche de la côte du territoire continental de Qatar (voir ci-après, p. 105
et 107, croquis n° 3 et 5). Si, à l'inverse, Fasht al Azm devait être consi-
déré comme un haut-fond découvrant, la ligne d’équidistance effleurerait
Fasht al Azm et, pour ce motif, ne conviendrait pas davantage comme
ligne de délimitation (voir ci-après, p. 105 et 108, croquis n° 3 et 6). La
Cour estime que, dans une hypothèse comme dans l’autre, il existe ainsi
des circonstances spéciales qui justifient le choix d’une ligne de délimita-
tion passant entre Fasht al Azm et Qit’at ash Shajarah.

219. L’autre question à examiner est celle de Qit’at Jaradah. La Cour
constate que Qit’at Jaradah est une île très petite, inhabitée et totalement
dépourvue de végétation. Cette île minuscule, qui — comme la Cour l’a
établi (voir paragraphe 197 ci-dessus) — se trouve sous la souveraineté de
Bahreïn, se situe à peu près à mi-chemin entre l’île principale de Bahreïn
et la péninsule de Qatar. De ce fait, utiliser sa laisse de basse mer pour
déterminer un point de base servant à construire la ligne d’équidistance et
retenir cette ligne comme ligne de délimitation reviendrait à attribuer un

68
105 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Croquis n° 3. Ligne d’équidistance prenant en considération toutes les îles, ainsi
que les hauts-fonds découvrants situés dans la mer territoriale d'un seul Etat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

50°E 15° 20° 45° 51°E 15° 30 45

20' ; 4 E | = | : | £ | ; 20°
—— ligne d’équidistance
~~~ ligne si Fasht al Azm est regardé comme un haut-fond découvrant
0 ~_ligne si Fasht al Azm est regardé comme faisant partie de l'île de Sitrah o
Ligne détail par ie wenek cha ?7 jui
107108 Li]
27N + . ones rhin ‘He 27°N
HE 50°
t+ 40"
r= 30’
‘Hr 20°
7 10
26°N 4 Le. AN. 4 we ne 2 . rie L 260N
so 50°
“"l'lArabie yr
30° 7" 10 ktombicon i L 30°
IT! Protection de Mercator . :
a L °F i f T . 1 : .
50°E 1 30 45 51°F 15 20 45

Ce croquis, sur lequel les formations maritimes sont figurées sous une forme simplifide, a été établi à seules fins d@ustration.
line préjuge pas de ia nature de certaines de ces formations.
Les zones encadrées sont agrandies aux CROQUIS N°4, 5 e1 6

69
106 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Croquis n° 4. Agrandissement du croquis n° 3 (région des îles Hawar)

42" 45° 48 51" 54° 57 51°E

 

 

 

 

 

48

 

 

 

 

 

  

 

 

 

 

 

 

 

1 Ï = t | J U ° 1
42 45° 4 st 54 57 51°E

Ce croquis, sur lequel les formations maritimes sont figurées sous une forme simplifide, a été établi à seules fins dilustration.
it ne préjuge pas de ia nature de certaines de ces formations.
107 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Croquis n° 5. Agrandissement du croquis n° 3 (Fasht al Azm étant regardé
comme faisant partie de l'île de Sitrah)

40 4 48’ 62 58 51°E 4s

 

 

  

 

 

 

 

 

   

14°

’

re reer 26°N
88 1... ...............,.. Len ee eves ero ror Gt CS ce Le 58!
58 fee d oe 4 re 0 ; Sea eee eee : sere erene b- 5B!

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

    

54’
52" : |
50° ET PTE EEE CC |
48' = ==

40° aa’ 4 52 se 51°€ “

Ce croquis, sur lequel jes t figurées sous une forme simpliliée, a été établi à seules fins d'ilustration,
ino oot boee Das Ge a nature de certsines de ces lormatone.

 

71
108 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Croquis n° 6. Agrandissement du croquis n° 3 (Fasht al Azm étant regardé
comme un haut-fond découvrant}

+ “ 2 se 51° s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ce croquis, sur lequel tes Jormations maritimes sont figurées sous une forme simplifiée, a été établi à seutes fing dillustration.
il ne préjuge pas de la nature de cerlaines de ces formations.

72
109  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

effet disproportionné à une formation maritime insignifiante (voir ci-
dessus, p. 105, 107 et 108, croquis n° 3, 5 et 6).

Dans des situations similaires, la Cour a parfois été amenée à éliminer
l'effet exagéré de petites îles (cf. Plateau continental (Jamahiriya arabe
libyennel Malte), arrêt, C.LJ. Recueil 1985, p. 48, par. 64; Plateau conti-
nental de la mer du Nord, C.I.J. Recueil 1969, p. 36, par. 57 ). Aussi la
Cour estime-t-elle qu’il y a en l’espèce une circonstance spéciale qui jus-
tifie le choix d’une ligne de délimitation passant immédiatement à l’est de
Qit’at Jaradah.

220. La Cour a observé plus haut (voir le paragraphe 216 ci-dessus)
que, ne s'étant pas prononcée sur la question de savoir si Fasht al Azm
fait partie de l’île de Sitrah ou s’il s’agit d’un haut-fond découvrant dis-
tinct, il convient de tracer à titre provisoire deux lignes d’équidistance. Si
aucun effet n’est donné à Qit’at Jaradah, et dans l'hypothèse où l’on
considère que Fasht al Azm fait partie de l’île de Sitrah, la ligne d’équi-
distance ainsi ajustée coupe Fasht ad Dibal, laissant la majeure partie de
ce haut-fond du côté qatari. Si, en revanche, Fasht al Azm est regardé
comme un haut-fond découvrant, la ligne d’équidistance ajustée passe à
l’ouest de Fasht ad Dibal. Compte tenu du fait que, dans ces deux hypo-
thèses, Fasht ad Dibal se trouve, dans une large mesure ou en totalité, du
côté qatari de la ligne d’équidistance ajustée, la Cour considère qu’il
convient de tracer la ligne de délimitation entre Qit’at Jaradah et Fasht
ad Dibal. Comme Fasht ad Dibal est ainsi situé dans la mer territoriale
de Qatar, il relève pour ce motif de la souveraineté de cet Etat.

221. La Cour est désormais en mesure de déterminer le tracé de ce
tronçon de la frontière maritime unique qui délimitera les mers territo-
riales des Parties. Elle relève toutefois auparavant qu’elle ne peut fixer le
point situé le plus au sud de cette frontière, car l'emplacement définitif de
ce point est tributaire des limites des zones maritimes respectives de
l'Arabie saoudite et des Parties. La Cour estime aussi qu’il y a lieu de
simplifier, comme il est de pratique courante, ce qui serait autrement une
ligne de délimitation très complexe dans la région des îles Hawar.

222. Compte tenu de tout ce qui précède, la Cour décide qu’à partir du
point d’intersection des limites maritimes respectives de l’Arabie saoudite
d’une part et de Bahreïn et de Qatar de l’autre, qui ne peut être fixé, la
frontière se dirigera dans une direction nord-est, puis obliquera immédia-
tement en direction de l’est et passera ensuite entre Jazirat Hawar et
Janan; elle s’infléchira plus loin vers le nord pour passer entre les îles
Hawar et la péninsule de Qatar et continuera en direction du nord, en
laissant le haut-fond découvrant de Fasht Bu Thur et Fasht al Azm du
côté de Bahreïn et les hauts-fonds découvrants de Qita’a el Erge et de
Qit’at ash Shajarah du côté de Qatar; enfin elle passera entre Qit’at Jara-
dah et Fasht ad Dibal, en laissant Qit’at Jaradah du côté de Bahreïn et
Fasht ad Dibal du côté de Qatar.

223. La Cour note que, du fait du tracé ainsi adopté, les espaces
maritimes de Qatar situés au sud des îles Hawar et ceux situés au nord
de ces îles ne sont reliés que par le chenal séparant les îles Hawar de la

73
110 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

péninsule. Ce chenal étroit et peu profond est peu propice à la navi-
gation.

Aussi la Cour entend-elle souligner que, Bahreïn n'étant pas fondé à
appliquer la méthode des lignes de base droites (voir paragraphe 215 ci-
dessus), les eaux s'étendant entre les îles Hawar et les autres îles bahrei-
nites constituent, non des eaux intérieures de Bahreïn, mais la mer terri-
toriale de cet Etat. Par voie de conséquence, les navires de Qatar, comme
d’ailleurs ceux de tous les autres Etats, jouissent dans ces eaux du droit de
passage inoffensif consacré par le droit international coutumier. De
même, les navires de Bahreïn, comme d’ailleurs ceux de tous les autres
Etats, jouissent dans la mer territoriale de Qatar de ce droit de passage
inoffensif.

Fa

224, La Cour abordera à présent le tracé de la limite maritime unique
dans la partie de la zone de délimitation qui couvre à la fois le plateau
continental et la zone économique exclusive (voir paragraphe 170 ci-
dessus).

225. Dans Varrét qu’elle a rendu en 1984, la Chambre de la Cour
chargée de connaître de l’affaire du Golfe du Maine a observé qu'il fallait
s'attendre à voir se multiplier les demandes de délimitation unique en vue
d'éviter les inconvénients inhérents à une pluralité de délimitations dis-
tinctes; selon la Chambre, «la préférence ira désormais ... à des critères se
prêtant mieux, par leur caractère plus neutre, à une délimitation poly-
valente» (CL. J. Recueil 1984, p. 327, par. 194).

226. Dans l'arrêt qu’elle a rendu en l'affaire du Plateau continental
(Jamahiriya arabe libyennel Malte), la Cour elle-même a constaté le lien
étroit qui existe entre le plateau continental et la zone économique exclu-
sive aux fins de la délimitation. Elle a observé que

«bien que la présente affaire n’ait trait qu’à la délimitation du pla-
teau continental et non à celle de la zone économique exclusive, il
n’est pas possible de faire abstraction des principes et règles sur les-
quels cette dernière repose. Ainsi que la convention de 1982 le
démontre, les deux institutions du plateau continental et de la zone
économique exclusive sont liées dans le droit moderne.» (C.J.
Recueil 1985, p. 33, par. 33.)

Et la Cour a ajouté qu’en matière de délimitation «il conv[enait] d’attri-
buer plus d'importance aux éléments, tels que la distance de la côte, qui
sont communs à l’une et à l’autre notion» (ibid. ).

227. La Cour a adopté une démarche semblable dans l'affaire
Jan Mayen, où elle était également priée de tracer une limite maritime
unique. Au sujet de la délimitation du plateau continental, elle a dit:

«même s’il convenait d'appliquer ... le droit coutumier du plateau
continental tel qu'il s’est développé dans la jurisprudence [la Cour
avait fait allusion aux affaires du Golfe du Maine et Jamahiriya

74
111 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

arabe libyennel Malte], ce serait se conformer aux précédents que de
commencer par la ligne médiane à titre de ligne provisoire, puis de
rechercher si des «circonstances spéciales» [formule qui figure à
l'article 6 de la convention de 1958 sur le plateau continental, le droit
applicable en l'espèce] obligent à ajuster ou déplacer cette ligne»
(CLS. Recueil 1993, p. 61, par. 51).

228. Après être parvenue à une conclusion similaire en ce qui concerne
les zones de pêche, la Cour a déclaré:

«Il apparaît donc que, tant pour le plateau continental que pour
les zones de pêche, il est approprié en l'espèce d'entamer le processus
de délimitation par une ligne médiane tracée à titre provisoire.»
(bid, p. 62, par. 53.)

229. La Cour a ajouté qu’elle devait également se livrer à l'examen des
facteurs susceptibles d’inciter à ajuster ou déplacer la ligne médiane afin
de parvenir à un «résultat équitable». Elle a conclu:

«Ainsi, les circonstances spéciales apparaissent comme des cir-
constances susceptibles de modifier le résultat produit par une appli-
cation automatique du principe d’équidistance. Le droit internatio-
nal général, tel qu'il s’est développé grace à la jurisprudence de la
Cour et à la jurisprudence arbitrale, ainsi qu’à travers les travaux de
la troisième Conférence des Nations Unies sur le droit de la mer, uti-
lise la notion de «circonstances pertinentes». Cette notion peut étre
décrite comme un fait devant être pris en compte dans l’opération de
délimitation.» (/bid., p. 62, par. 55.)

230. La Cour adoptera la même démarche dans la présente espèce.
Pour la délimitation des zones maritimes au-dela de la zone des 12 milles,
elle tracera d’abord, a titre provisoire, une ligne d’équidistance et exami-
nera ensuite s’il existe des circonstances devant conduire a ajuster cette
ligne.

231. La Cour note en outre que la règle de l’équidistance/circonstances
spéciales, qui est applicable en particulier à la délimitation de la mer terri-
toriale, et la règle des principes équitables/circonstances pertinentes, telle
qu’elle s’est développée depuis 1958 dans la jurisprudence et la pratique
des Etats quand il s’agit de délimiter le plateau continental et la zone éco-
nomique exclusive, sont étroitement liées l’une à l’autre.

232. La Cour examinera à présent s'il existe des circonstances qui
pourraient rendre nécessaire d’ajuster la ligne d’équidistance afin d’abou-
tir à un résultat équitable.

233. La Cour commencera par rappeler que, dans l'arrêt qu'elle a
rendu en l'affaire du Plateau continental (Jamahiriya arabe libyennel
Malte), elle a déclaré ce qui suit:

«la méthode de l’équidistance n’est pas la méthode unique appli-
cable au présent différend, et elle ne bénéficie même pas d’une

75
112. DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

présomption en sa faveur. Selon le droit actuel il doit donc être démon-
tré que la méthode de l’équidistance aboutit, dans le cas considéré,
à un résultat équitable.» (C.1ZJ. Recueil 1985, p. 47, par. 63.)

234. La Cour tient en outre à répéter ce qu'elle a dit dans l'arrêt qu’elle
a rendu en l'affaire du Plateau continental de la mer du Nord:

«Délimiter d’une manière équitable est une chose, mais c’en est
une autre que d’attribuer une part juste et équitable d'une zone non
encore délimitée, quand bien même le résultat des deux opérations
serait dans certains cas comparable, voire identique.» (C.1.J. Recueil
1969, p. 22, par. 18.)

Dans l'arrêt qu'elle a rendu en l'affaire Jan Mayen, la Cour, en adoptant
le même point de vue, s’est exprimée ainsi:

«[ulne cour a pour tâche de définir la ligne de délimitation entre les
zones qui relèvent de la juridiction maritime de deux Etats; c’est
donc le partage de la région qui résulte de la délimitation et non
l'inverse» (C.LJ. Recueil 1993, p. 67, par. 64).

235. Bahreïn soutient qu'il existe un bon nombre de bancs d’huitres
perlières, dont beaucoup sont situés au nord de la péninsule de Qatar, qui
lui appartiennent depuis des temps immémoriaux et constituent une cir-
constance spéciale à prendre en compte dans le processus de délimitation.

Qatar conteste que Bahreïn ait jamais bénéficié de droits exclusifs en ce
qui concerne l'exploitation des bancs d’huitres perlières. Qatar ne nie pas
que des pêcheurs bahreïnites se soient effectivement livrés à la pêche aux
huîtres perlières dans la zone concernée ni que ces pêcheurs et leurs
bateaux aient relevé de la juridiction personnelle du souverain de Bahreïn,
mais Qatar fait néanmoins valoir que ces pêcheries ont toujours été consi-
dérées comme communes à toutes les tribus du littoral du Golfe.

Qatar soutient également que de toute manière la revendication de
Bahreïn est désormais dépourvue de pertinence, car les pêcheries perlières
ont cessé d’exister depuis plus d’un demi-siècle.

236. La Cour constate tout d’abord que l’industrie perlière a effective-
ment disparu, et ce depuis fort longtemps.

Elle observe ensuite qu’il ressort clairement des éléments de preuve qui
lui ont été présentés que la pêche aux huîtres perlières dans la région du
Golfe était traditionnellement considérée comme un droit exercé en com-
mun par les populations riveraines. I] convient a cet égard de mentionner
la réponse faite en mars 1903 par le résident politique britannique dans le
Golfe à un entrepreneur français qui souhaitait exercer une activité de
pêche perlière et évoquait la possibilité de demander une autorisation au
souverain de Bahreïn; le résident a en effet indiqué à cet entrepreneur que
«les bancs de perles étaient la propriété commune des Arabes de la côte
et que le chef de Bahreïn n’avait aucun droit d'autoriser qui que ce soit à
participer aux opérations de plongée». Bien plus, même si l’on devait
tenir pour établi que la pêche perlière n’avait été pratiquée que par un

76
113 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

groupe de pêcheurs originaires d’un seul et même Etat, il semble en tout
état de cause qu’il n’en soit jamais résulté de reconnaissance d’un droit
quasi territorial exclusif sur les bancs de pêche proprement dits ni sur les
eaux surjacentes.

En conséquence, la Cour ne considère pas que l’existence de bancs
d’huitres perliéres, bien qu’exploités dans le passé de fagon prédominante
par des pécheurs bahreinites, constitue une circonstance qui justifierait un
déplacement vers lest de la ligne d’équidistance comme le demande
Bahrein.

237. En 1991, dans sa requête, Qatar a prié la Cour de tracer la
limite maritime unique «compte dûment tenu de la ligne de partage
des fonds marins des deux Etats décrite dans la décision britannique du
23 décembre 1947» (voir paragraphe 31 ci-dessus). Selon Qatar:

«la ligne de 1947 constitue par elle-même une circonstance spéciale
dans la mesure où elle a été définie de façon à permettre à chacun des
deux Etats intéressés d’exercer effectivement son droit inhérent sur
les fonds marins. On ne peut pas dire que cette décision ait donné
naissance à un quelconque titre historique, mais la situation qui a été
ainsi créée n’en est pas très éloignée. »

Au cours de la procédure orale, Qatar a nuancé ce point de vue en
déclarant que

«le caractère de ... la ligne de 1947 ne concerne pas tant la ligne
elle-même, telle qu’elle a été tracée, que les éléments sur lesquels les
Britanniques s'étaient fondés pour tracer cette ligne. A nos yeux,
en effet, ce qui constitue surtout le facteur important, c’est le fait
que cette ligne a été tracée à partir des côtes principales et a été
construite de manière simplifiée sur la base de quelques points
remarquables.»

238. Bahreïn a contesté la pertinence de la ligne de 1947 aux fins du
présent processus de délimitation pour un certain nombre de motifs.
Bahreïn a notamment déclaré que le tracé de cette ligne ne répondait pas
aux exigences du droit contemporain, qu’elle ne servait qu’à encadrer les
activités des sociétés pétrolières et n’avait pas été conçue par ses auteurs,
ni comprise par ses destinataires, comme étant dotée d’une valeur juri-
dique obligatoire.

239. La Cour n’a pas à définir la valeur juridique de la «décision»
contenue dans les lettres du 23 décembre 1947 adressées aux souverains
de Bahreïn et de Qatar, en ce qui concerne la division des fonds marins.
Il lui suffit de noter qu'aucune des Parties ne l’a acceptée comme ayant
force obligatoire et qu’elles n’en ont invoqué que certains éléments à
l'appui de leurs arguments.

240. La Cour note par ailleurs que la décision britannique ne concer-
nait que le partage des fonds marins entre les Parties. Or, la délimitation
que la Cour doit opérer constitue pour partie une délimitation de la mer
territoriale et pour partie une délimitation combinée du plateau continen-

77
114  DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRET)

tal et de la zone économique exclusive. La ligne de 1947 ne saurait donc
être considérée comme directement pertinente aux fins du présent proces-
sus de délimitation.

241. Qatar a également soutenu qu’il y a une différence sensible entre
les longueurs des côtes des Parties et que le rapport entre la côte de la
péninsule de Qatar et celle des îles principales de Bahreïn est de 1,59
contre un. Qatar s’est appuyé sur des décisions antérieures de la Cour
dans lesquelles celle-ci a qualifié une différence substantielle entre les lon-
gueurs des côtes de circonstance spéciale ou pertinente appelant une cor-
rection appropriée de la ligne de délimitation établie à titre provisoire.

242. Bahreïn a déclaré que cette prétendue différence de longueur des
côtes tient au fait que Qatar part du principe que les îles Hawar relèvent
de sa souveraineté; si l’on considère que ces îles relèvent de Bahreïn, la
longueur des côtes pertinentes serait à peu près la même.

243. Ayant décidé que Bahreïn avait souveraineté sur les îles Hawar, la
Cour est d'avis que la différence de longueur entre les façades côtières des
Parties n’est pas de nature à imposer d'ajuster la ligne d’équidistance.

244. La Cour examinera à présent s’il existe d’autres motifs qui pour-
raient rendre nécessaire un ajustement de la ligne d’équidistance afin de
parvenir à une solution équitable.

245. En traçant la ligne qui délimite les plateaux continentaux et les
zones économiques exclusives des Parties, la Cour ne saurait faire abs-
traction de la localisation de Fasht al Jarim, formation maritime assez
étendue qui est partiellement située dans la mer territoriale de Bahreïn.
Les Parties ont exprimé des vues divergentes sur la nature juridique de
cette formation maritime. Mais, en tout état de cause, compte tenu de la
situation de cette formation, sa laisse de basse mer peut servir de ligne de
base à partir de laquelle est mesurée la largeur, non seulement de la mer
territoriale, mais aussi du plateau continental et de la zone économique
exclusive.

246. La Cour rappelle que, dans l’affaire Jamahiriya arabe libyennel
Malte citée ci-dessus, elle a déclaré:

«l'effet équitable d’une ligne d’équidistance dépend de la précaution
que l’on aura prise d'éliminer l'effet exagéré de certains îlots, rochers
ou légers saillants des côtes, pour reprendre les termes utilisés par la
Cour dans le passage précité de son arrêt de 1969 [(affaire du Pla-
teau continental de la mer du Nord)|» (C.1J. Recueil 1985, p. 48,
par. 64).

247. La Cour rappelle en outre que, dans le secteur nord, les côtes des
Parties sont comparables à des côtes adjacentes bordant les mêmes zones
maritimes qui s'étendent vers le large dans le Golfe. Les côtes septentrio-
nales des territoires appartenant aux Parties ne sont pas très différentes
quant à leur caractère ou à leur étendue; tant du côté de Qatar que de
Bahreïn, le relief est plat, marqué par une très légère déclivité. Le seul
élément remarquable est Fasht al Jarim, qui est comme un saillant de la

78
115 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

côte de Bahreïn s’avançant loin dans le Golfe, et qui, s’il lui était reconnu
un plein effet, «[ferait] dévier la limite et produir[ait] des effets dispro-
portionnés» (affaire du Plateau continental (Francel Royaume-Uni),
Nations Unies, Recueil des sentences arbitrales, vol. XVIIE, p. 252,
par. 244).

248. De l'avis de la Cour, une telle déviation, due à une formation
maritime située très au large et dont, au plus, une partie infime serait
découverte à marée haute, n’aboutirait pas à une solution équitable qui
tienne compte de tous les autres facteurs pertinents indiqués ci-dessus.
Dans les circonstances de l’espèce, des considérations d’équité exigent de
ne pas donner d’effet à Fasht al Jarim aux fins de la détermination de la
ligne de délimitation dans le secteur nord.

249. La Cour décide par conséquent que la limite maritime unique
dans ce secteur sera constituée en premier lieu par une ligne qui, partant
d’un point situé au nord-ouest de Fasht ad Dibal, rejoindra la ligne
d’équidistance ajustée pour tenir compte de l’absence d’effet reconnu à
Fasht al Jarim. La limite suivra ensuite cette ligne d’équidistance ajustée
jusqu’à ce qu’elle rencontre la ligne de délimitation des zones maritimes
respectives de l’Iran d’une part et de Bahreïn et de Qatar de l’autre.

*

250. La Cour conclut de tout ce qui précéde que la limite maritime
unique divisant les différentes zones maritimes de Etat de Qatar et de
l'Etat de Bahreïn sera formée par une série de lignes géodésiques reliant,
dans l’ordre précisé, les points ayant les coordonnées suivantes:

(Système géodésique mondial, 1984)

Point Latitude nord Longitude est
1 25° 34’ 34” 50° 34’ 3”
2 25° 35’ 10” 50° 34’ 48”
3 25° 34’ 53” 50° 41’ 22”
4 25° 34’ 50” 50° 41’ 35”
5 25° 34’ 21” 50°44’ 5”
6 25° 33’ 29” 50° 45’ 49”
7 25° 32’ 49” 50° 46’ 11”
8 25° 32’ 55” 50° 46’ 48”
9 25° 32’ 43” 50° 47’ 46”

10 25°32’ 6” 50° 48’ 36”
11 25° 32’ 40” 50° 48’ 54”
12 25° 32°55” 50° 48’ 48”
13 25° 33’ 44” 50°49’ 4”
14 25° 33’ 49” 50° 48’ 32”
15 25° 34’ 33” 50° 47’ 37”
16 25° 35’ 33” 50° 46’ 49”

79
116 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Point Latitude nord Longitude est
17 25°3721” 50° 47’ 54”
18 25° 37° 45” 50° 49’ 44”
19 25° 38’ 19” 50° 50’ 22”
20 25° 38’ 43” 50° 50’ 26”
21 25° 39’ 31” 50° 50’ 6”
22 25° 40’ 10” 50° 50’ 30”
23 25° 41'27” 50° 51’ 43”
24 25° 42/27” 50°51’ 9”
25 25°44’ 7” 50° 51’ 58”
26 25° 44’ 58” 50° 52’ 5”
27 25° 45’ 35” 50° 51’ 53”
28 25°46’ 0” 50° 51’ 40”
29 25° 46’ 57” 50° 51’ 23”
30 25° 48’ 43” 50° 50’ 32”
31 25° 51’ 40” 50° 49’ 53”
32 25° 52’ 26” 50° 49’ 12”
33 25° 53’ 42” 50° 48’ 57”
34 26° 0°40” 50° 51’ 00”
35 26° 4’ 38” 50° 54’ 27”
36 26° 11% 2” 50°55’ 3”
37 26° 15’ 55” 50° 55’ 22”
38 26° 17’ 58” 50° 55’ 58”
39 26°20’ 2” 50° 57’ 16”
40 26° 26’ 11” 50° 59’ 12”
41 26° 43’ 58” 51° 3716”
42 27° 2’ 0” 51° 7/11”

En deçà du point 1, la limite maritime unique suivra, en direction du
sud-ouest, une ligne loxodromique ayant un azimut de 234° 16° 53”, jus-
qu’à ce qu’elle rencontre la ligne de délimitation entre les Zones maritimes
respectives de l’Arabie saoudite d’une part et de Bahreïn et de Qatar de
l’autre. Au-delà du point 42, la ligne maritime unique suivra, en direction
du nord-nord-est, une ligne loxodromique ayant un azimut de 12° 15’ 12”,
jusqu’a ce qu’elle rencontre la ligne de délimitation entre les zones mari-
times respectives de l’Iran d’une part et de Bahreïn et de Qatar de l’autre.

251. Le tracé de cette limite a été indiqué, à seules fins d'illustration,
sur le croquis n° 7 joint à l’arrét!.

+ * x

252. Par ces motifs,
LA Cour,
1) A l’unanimité,

! On trouvera un exemplaire de cette carte dans une pochette placée à la fin du présent
fascicule ou du volume C.1.J. Recueil 2001 selon le cas. {Note du Greffe. ]

80
117 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Dit que Etat de Qatar a souveraineté sur Zubarah;
2) a) Par douze voix contre cinq,

Dit que l’Etat de Bahreïn a souveraineté sur les îles Hawar;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Herczegh,
Fleischhauer, M™* Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, juges; M. Fortier juge ad hoc;

CONTRE: MM. Bedjaoui, Ranjeva, Koroma, Vereshchetin, juges; M. Torres
Bernardez, juge ad hoc;

b} A l’unanimité,
Rappelle que les navires de l'Etat de Qatar jouissent dans la mer terri-

toriale de Bahreïn séparant les îles Hawar des autres îles bahreïnites du
droit de passage inoffensif consacré par le droit international coutumier ;

3) Par treize voix contre quatre,

Dit que l’État de Qatar a souveraineté sur l’île de Janan, y compris
Hadd Janan;

POUR : M. Guillaume, président ; M. Shi, vice-président; MM. Bedjaoui, Ran-
jeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, Parra-Aranguren, Rezek,
Al-Khasawneh, Buergenthal, juges; M. Torres Bernardez, juge ad hoc;

CONTRE: M. Oda, M™* Higgins, M. Kooijmans, juges; M. Fortier, juge
ad hoc;
4) Par douze voix contre cinq,

Dit que l'Etat de Bahreïn a souveraineté sur l’île de Qit’at Jaradah;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Herczegh,
Fleischhauer, M™* Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
Al-Khasawneh, Buergenthal, juges; M. Fortier juge ad hoc;

CONTRE: MM. Bedjaoui, Ranjeva, Koroma, Vereshchetin, juges; M. Torres
Bernardez, juge ad hoc;
5) A l’unanimité,

Dit que le haut-fond découvrant de Fasht ad Dibal reléve de la souve-
raineté de l’Etat de Qatar;

6) Par treize voix contre quatre,

Décide que la limite maritime unique divisant les différentes zones
maritimes de l'Etat de Qatar et de l'Etat de Bahreïn doit être tracée
comme indiqué au paragraphe 250 du présent arrêt;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Herczegh,
Fleischhauer, Vereshchetin, M™° Higgins, MM. Parra-Aranguren, Kooij-
mans, Rezek, Al-Khasawneh, Buergenthal, juges; M. Fortier juge ad hoc;

CONTRE: MM. Bedjaoui, Ranjeva, Koroma, juges; M. Torres Bernardez, juge
ad hoc.

81
118 DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ARRÊT)

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le seize mars deux mille un, en trois exemplaires, dont
l'un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de l’Etat de Qatar et au Gouvernement
de l'Etat de Bahreïn.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. Opa, juge, joint à l’arrêt l'exposé de son opinion individuelle;
MM. BEDJAOUI, RANJEVA et KOROMA, juges, joignent à l'arrêt Pexposé
de leur opinion dissidente commune; MM. HERCZEGH et VERESHCHETIN,
et M HIGGINS, juges, joignent des déclarations à l'arrêt; MM. PARRA-
ARANGUREN, Kooumans et AL-KHASAWNEH, juges, joignent à l’arrêt les
exposés de leur opinion individuelle; M. TORRES BERNARDEZ, juge ad hoc,
joint à l’arrêt l'exposé de son opinion dissidente; M. FORTIER, juge ad
hoc, joint à l'arrêt l’exposé de son opinion individuelle.

{ Paraphé) G. G.
{Paraphé) Ph. C.

82
